Exhibit 10.1


Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT AND
FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”), dated as of August 25, 2017, is entered
into by and among FARMER BROS. CO., a Delaware corporation (“Farmer Bros.”),
CHINA MIST BRANDS, INC., a Delaware corporation (“China Mist” and together with
Farmer Bros., each individually as a “Borrower”, and individually and
collectively, jointly and severally, as “Borrowers”), the other Loan Parties (as
defined below) party hereto, the Lenders (as defined below) party hereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).


RECITALS


A.
Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of March 2, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.



B.
Borrowers, the other Loan Parties and Administrative Agent have previously
entered into that certain Pledge and Security Agreement, dated as of March 2,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the "Security Agreement").



C.
Borrowers and the other Loan Parties have requested that Administrative Agent
and the Lenders amend the Credit Agreement and the Security Agreement, and
Administrative Agent and the Lenders are willing to amend the Credit Agreement
and the Security Agreement pursuant to the terms and conditions set forth
herein.



D.
Each Borrower and each other Loan Party is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement and the other Loan Documents are being waived or modified by
the terms of this Amendment.



AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Amendments to Credit Agreement. Subject to the satisfaction in full of the
conditions precedent set forth in Section 3 hereof, the Credit Agreement (other
than the Schedules and Exhibits thereto except for the Commitment Schedule) is
hereby amended as set forth on Exhibit A attached hereto such that all of the
newly inserted bold, double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) and any formatting
changes reflected therein shall be deemed to be inserted and reflected in the
text of the Credit Agreement and all of the deleted stricken text



--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


(indicated textually in the same manner as the following example: stricken text)
shall be deemed to be deleted from the text of the Credit Agreement. An unmarked
conformed copy of the Credit Agreement (excluding all Schedules and Exhibits
thereto except for the Commitment Schedule), as amended by this Amendment, is
attached hereto as Exhibit B.


2.Amendments to Security Agreement. Subject to the satisfaction in full of the
conditions precedent set forth in Section 3 hereof, the Security Agreement is
hereby amended as follows:


(a)    The following definition is hereby added to Section 1.3 of the Security
Agreement in its proper alphabetical order:


“'Specified Stock' means the Pledged Equity Interests (as such term is defined
in that certain Pledge Agreement to be entered into in connection with the
Specified Acquisition by and between Boyd Coffee Company, as the pledgor, and
Boyd Assets Co., as the secured party, substantially in the form delivered to
the Administrative Agent prior to the First Amendment Effective Date or
amendments to such form (other than amendments to the definition of Pledged
Equity Interests) to the extent any such amendments (taken as a whole) do not
materially adversely affect the Lenders).”


(b)    The definition of Dominion Trigger Period in Section 1.3 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:


“'Dominion Trigger Period' means the period (a) commencing on the day that (i) a
Dominion Specified Event of Default occurs or (ii) Excess Availability is less
than an amount equal to 14% of the aggregate Revolving Commitments at any time,
and (b) continuing until, during the preceding 30 consecutive calendar days, no
Dominion Specified Event of Default existed and Excess Availability has been
greater than or equal to an amount equal to 14% of the aggregate Revolving
Commitments at all times during such 30 day period.”


(c)    The definition of Excluded Collateral in Section 1.3 of the Security
Agreement is hereby amended by: (i) deleting the "and" at the end of clause (g)
thereof, (ii) deleting the “.” and inserting a “,” at the end of clause (h)
thereof, and (iii) adding the following clauses (i) and (j) thereafter in their
entirety to read as follows:


"(i) margin stock (as defined in Regulation U of the Board), and (j) the
Specified Stock."


(d)    Clause (d) of Section 4.2 of the Security Agreement is hereby amended and
restated in its entirety to read as follows:


"(d)    Disclosure of Counterclaims on Receivables. If (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on any
Receivable (other than, solely while the Transition Services Agreement is in
full force and effect, a Receivable that is not an Eligible Account and that is
generated in connection with the Business as defined in the APA) owned by such
Grantor exists or (ii) if, to the knowledge of such Grantor, any dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to any such Receivable (other than, solely while the Transition
Services Agreement is in full force and effect, a Receivable that is not an
Eligible Account and that is generated in connection with the Business as
defined in the APA), such Grantor will, at the time of submission to the
Administrative Agent of



--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


the next Borrowing Base Certificate in accordance with the terms of the Credit
Agreement, disclose such fact to the Administrative Agent in writing. Such
Grantor shall send the Administrative Agent a copy of each credit memorandum in
respect of any Account (other than, solely while the Transition Services
Agreement is in full force and effect, a Receivable that is not an Eligible
Account and that is generated in connection with the Business as defined in the
APA) in excess of $1,000,000 as soon as issued, and such Grantor shall promptly
report such credit memorandum and each of the facts required to be disclosed to
the Administrative Agent in accordance with this Section 4.2(d) on the Borrowing
Base Certificates submitted by it."


(e)    The first and second sentences of clause (b) of Section 4.3 of the
Security Agreement are hereby amended and restated in their entirety to read as
follows:


"If an Account Debtor returns any Inventory to such Grantor when no Event of
Default exists, then such Grantor shall promptly determine the reason for such
return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount. Such Grantor shall promptly report to the Administrative
Agent any return of Inventory (other than, solely while the Transition Services
Agreement is in full force and effect, Inventory that is not Eligible Inventory
and that is held in connection with the Business as defined in the APA)
involving an amount in excess of $1,000,000. Each such report shall indicate the
reasons for the returns and the locations and condition of the returned
Inventory (other than, solely while the Transition Services Agreement is in full
force and effect, Inventory that is not Eligible Inventory and that is held in
connection with the Business as defined in the APA)."


(f)    The second sentence of Section 4.13 of the Security Agreement is hereby
amended and restated in its entirety to read as follows:


"After the Effective Date, no real property or warehouse space shall be leased
by such Grantor and no Eligible Inventory shall be shipped to a processor or
converter under arrangements established after the Effective Date, unless and
until a satisfactory Collateral Access Agreement (in the Administrative Agent’s
Permitted Discretion) shall first have been obtained with respect to such
location or, if it has not been obtained, then commencing on the date that is
ninety days after the Effective Date the Borrower’s Eligible Inventory at that
location shall be subject to the establishment of Reserves acceptable to the
Administrative Agent in its Permitted Discretion."




3.Conditions Precedent to Effectiveness of this Amendment. The following shall
have occurred before this Amendment is effective:


a.
Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.
Amendment Fee. Borrowers shall pay to Administrative Agent, for the account of
each Lender with a Revolving Commitment, a non-refundable fee in an amount equal
to (i) 0.20% of the increase (if any) to such Lender's Revolving Commitment as a
result of this Amendment, plus (ii) 0.10% of such Lender’s Revolving Commitment
immediately prior




--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


to giving effect to this Amendment. For the avoidance of doubt, the aggregate
amount of all such fees equals $175,000.


c.
Officer's Certificates. Borrowers shall deliver to Administrative Agent a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the Amendment, and (ii) in the case of the Borrowers,
certifying that after giving effect to the Amendment, the representations and
warranties contained in Article III of the Credit Agreement and in the other
Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.



d.
Representations and Warranties. The representations and warranties of Borrowers
and the other Loan Parties set forth herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though made on and as of the date hereof (other than any such representation or
warranty set forth in any other Loan Document which by its terms is made as of a
specified date, which representation or warranty shall be true and correct in
all material respects only as of such specified date), provided that any such
representation or warranty which is subject to any materiality qualifier shall
be true and correct in all respects.





4.
Representations and Warranties.    Each Borrower and each other Loan Party
represents and warrants to Administrative Agent and the Lenders as follows:



a.
Authority. Each Borrower and each other Loan Party has the requisite corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby) to which it is a party. The execution, delivery, and performance by each
Borrower and each other Loan Party of this Amendment have been duly approved by
all necessary corporate action, have received all necessary governmental
approval, if any, and except to the extent such contravention or restriction
would reasonably be expected to result in a Material Adverse Effect, do not
contravene any law or any contractual restriction binding on such Borrower or
such Loan Party.



b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid, and binding obligation of each
Borrower and each other Loan Party, enforceable against each Borrower and each
other Loan Party in accordance with its terms, and is in full force and effect,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.



c.
Representations and Warranties. The representations and warranties of Borrowers
and the other Loan Parties set forth in the Loan Documents are true and correct
in all material respects with the same effect as though made on and as of the
date hereof (other than any such representation or warranty which by its terms
is made as of a specified date, which




--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


representation or warranty is true and correct in all material respects only as
of such specified date), provided that any such representation or warranty which
is subject to any materiality qualifier is true and correct in all respects.


d.
No Default. No event has occurred and is continuing that constitutes a Default.



5.Choice of Law. This Amendment shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of
California, but giving effect to federal laws applicable to national banks.


6.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall constitute an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment. Notwithstanding the foregoing, Borrowers and the other Loan
Parties hereby agree to provide Administrative Agent with original counterparts
of their respective signature pages hereto in a number sufficient for
distribution of an original counterpart to each party hereto (or such lesser
number as agreed to by Administrative Agent).


7.
    Reference to and Effect on the Loan Documents.



a.
Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.



b.
Upon and after the effectiveness of this Amendment, each reference in the
Security Agreement to “this Security Agreement”, “hereunder”, “hereof” or words
of like import referring to the Security Agreement, and each reference in the
other Loan Documents to “the Security Agreement”, “thereof” or words of like
import referring to the Security Agreement, shall mean and be a reference to the
Security Agreement as modified and amended hereby.



c.
Except as specifically set forth in this Amendment, the Credit Agreement, the
Security Agreement and all other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of
Borrowers and the other Loan Parties to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.



d.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.






--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


8.Ratification. Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Security Agreement, each as amended hereby, and the other Loan
Documents effective as of the date hereof.


9.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


10.Severability. In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality , and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


11.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
BORROWERS:


FARMER BROS. CO.,
a Delaware corporation


By:     /s/ David G. Robson
Name: David G. Robson
    Title: Treasurer and Chief Financial Officer


CHINA MIST BRANDS, INC.,
a Delaware corporation


By:    /s/ David G. Robson
Name: David G. Robson
    Title: Chief Financial Officer


OTHER LOAN PARTIES:
COFFEE BEAN INTERNATIONAL, INC.,
an Oregon corporation


By:    /s/ David G. Robson
Name: David G. Robson
    Title: Chief Financial Officer


FBC FINANCE COMPANY,
a California corporation


By:    /s/ David G. Robson
Name: David G. Robson
    Title: Treasurer


COFFEE BEAN HOLDING CO., INC.,
a Delaware corporation


By:     /s/ David G. Robson
Name: David G. Robson
    Title: Treasurer and Chief Financial Officer




[First Amendment to Credit Agreement and First Amendment to Pledge & Security
Agreement]

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDERS:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, Swingline Lender and a Lender


By:     /s/ Ross Gilbert
Name: Ross Gilbert
    Title: Authorized Officer




[First Amendment to Credit Agreement and First Amendment to Pledge & Security
Agreement]

--------------------------------------------------------------------------------





SUNTRUST BANK,
as a Lender
By:     /s/ Dan Clubb
Name: Dan Clubb
    Title: Director




[First Amendment to Credit Agreement and First Amendment to Pledge & Security
Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
See attached.





--------------------------------------------------------------------------------




EXHIBIT B
See attached.





--------------------------------------------------------------------------------




EXHIBIT A TO FIRST AMENDMENT TO CREDIT AGREEMENT


chaselogoa04.jpg [chaselogoa04.jpg]






CREDIT AGREEMENT


dated as of




March 2, 2015




among


FARMER BROS. CO.,


The other Loan Parties Party Hereto,


The Lenders Party Hereto




SUNTRUST BANK,
as Syndication Agent


and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________


J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger









CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


Conformed to include China Mist Brands, Inc. as a Borrower


 
 
TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I
 
Definitions
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Classification of Loans and Borrowings
40
 
Section 1.03
Terms Generally
40
 
Section 1.04
Accounting Terms; GAAP
40
 
Section 1.05
Status of Obligations
41
ARTICLE II
 
The Credits
41
 
Section 2.01
Commitments
41
 
Section 2.02
Loans and Borrowings
42
 
Section 2.03
Requests for Revolving Borrowings
42
 
Section 2.04
Protective Advances
43
 
Section 2.05
Swingline Loans and Overadvances
44
 
Section 2.06
Letters of Credit
46
 
Section 2.07
Funding of Borrowings
51
 
Section 2.08
Interest Elections
51
 
Section 2.09
Termination and Reduction of Commitments; Increase in Revolving Commitments
52
 
Section 2.10
Repayment and Amortization of Loans; Evidence of Debt
54
 
Section 2.11
Prepayment of Loans
55
 
Section 2.12
Fees
56
 
Section 2.13
Interest
57
 
Section 2.14
Alternate Rate of Interest
58
 
Section 2.15
Increased Costs
59
 
Section 2.16
Break Funding Payments
60
 
Section 2.17
Withholding of Taxes; Gross-Up
61
 
Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
64
 
Section 2.19
Mitigation Obligations; Replacement of Lenders
67
 
Section 2.20
Defaulting Lenders
68
 
Section 2.21
Returned Payments
70
 
Section 2.22
Banking Services and Swap Agreements
70
ARTICLE III
 
Representations and Warranties
70
 
Section 3.01
Organization; Powers
70
 
Section 3.02
Authorization; Enforceability
71
 
Section 3.03
Governmental Approvals; No Conflicts
71
 
Section 3.04
Financial Condition; No Material Adverse Change
71
 
Section 3.05
Properties
71
 
Section 3.06
Litigation and Environmental Matters
72
 
Section 3.07
Compliance with Laws and Agreements; No Default
72
 
Section 3.08
Investment Company Status
72
 
Section 3.09
Taxes
72
 
Section 3.10
ERISA
73



-i-



--------------------------------------------------------------------------------




 
Section 3.11
Disclosure
73
 
Section 3.12
Intentionally Omitted
73
 
Section 3.13
Solvency
73
 
Section 3.14
Insurance
74
 
Section 3.15
Capitalization and Subsidiaries
74
 
Section 3.16
Security Interest in Collateral
74
 
Section 3.17
Employment Matters
74
 
Section 3.18
Reserve Regulations
75
 
Section 3.19
Use of Proceeds
75
 
Section 3.20
Burdensome Restrictions
75
 
Section 3.21
Corruption Laws and Sanctions
75
 
Section 3.22
Common Enterprise
75
ARTICLE IV
 
Conditions
76
 
Section 4.01
Effective Date
76
 
Section 4.02
Each Credit Event
79
ARTICLE V
 
Affirmative Covenants
79
 
Section 5.01
Financial Statements; Borrowing Base and Other Information
80
 
Section 5.02
Notices of Material Events
83
 
Section 5.03
Existence; Conduct of Business
84
 
Section 5.04
Payment of Obligations
84
 
Section 5.05
Maintenance of Properties
85
 
Section 5.06
Books and Records; Inspection Rights
85
 
Section 5.07
Compliance with Laws and Material Contractual Obligations
85
 
Section 5.08
Use of Proceeds
85
 
Section 5.09
Accuracy of Information
86
 
Section 5.10
Insurance
86
 
Section 5.11
Casualty and Condemnation
86
 
Section 5.12
Appraisals
87
 
Section 5.13
Depository Banks
87
 
Section 5.14
Additional Collateral; Further Assurances
87
 
Section 5.15
Intentionally Omitted
88
 
Section 5.16
Post-Closing Covenants
88
ARTICLE VI
 
Negative Covenants
89
 
Section 6.01
Indebtedness
89
 
Section 6.02
Liens
91
 
Section 6.03
Fundamental Changes
93
 
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
93
 
Section 6.05
Asset Sales
96
 
Section 6.06
Sale and Leaseback Transactions
98
 
Section 6.07
Swap Agreements
98
 
Section 6.08
Restricted Payments; Certain Payments of Indebtedness
98



-ii-



--------------------------------------------------------------------------------




 
Section 6.09
Transactions with Affiliates
100
 
Section 6.10
Restrictive Agreements
100
 
Section 6.11
Amendment of Material Documents
100
 
Section 6.12
Intentionally Omitted
101
 
Section 6.13
Fixed Charge Coverage Ratio
101
 
Section 6.14
Farmer Trademark
101
ARTICLE VII
 
Events of Default
101
ARTICLE VIII
 
The Administrative Agent
104
 
Section 8.01
Appointment
104
 
Section 8.02
Rights as a Lender
104
 
Section 8.03
Duties and Obligations
105
 
Section 8.04
Reliance
105
 
Section 8.05
Actions through Sub-Agents
105
 
Section 8.06
Resignation
106
 
Section 8.07
Non-Reliance
107
 
Section 8.08
Titles
108
 
Section 8.09
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
108
 
Section 8.10
Flood Laws
108
ARTICLE IX
 
Miscellaneous
108
 
Section 9.01
Notices
108
 
Section 9.02
Waivers; Amendments
110
 
Section 9.03
Expenses; Indemnity; Damage Waiver
113
 
Section 9.04
Successors and Assigns
115
 
Section 9.05
Survival
119
 
Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
120
 
Section 9.07
Severability
120
 
Section 9.08
Right of Setoff
120
 
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
121
 
Section 9.10
WAIVER OF JURY TRIAL; JUDICIAL REFERENCE
122
 
Section 9.11
Headings
122
 
Section 9.12
Confidentiality
122
 
Section 9.13
Several Obligations; Nonreliance; Violation of Law
124
 
Section 9.14
USA PATRIOT Act
124
 
Section 9.15
Disclosure
124
 
Section 9.16
Appointment for Perfection
124
 
Section 9.17
Interest Rate Limitation
124
 
Section 9.18
Authorization to Distribute Certain Materials to Public-Siders
125
ARTICLE X
 
Loan Guaranty
125
 
Section 10.01
Guaranty
125
 
Section 10.02
Guaranty of Payment
125



-iii-



--------------------------------------------------------------------------------




 
Section 10.03
No Discharge or Diminishment of Loan Guaranty
126
 
Section 10.04
Defenses Waived
126
 
Section 10.05
Rights of Subrogation
127
 
Section 10.06
Reinstatement; Stay of Acceleration
127
 
Section 10.07
Information
127
 
Section 10.08
Termination
127
 
Section 10.09
Taxes
128
 
Section 10.10
Maximum Liability
128
 
Section 10.11
Contribution
128
 
Section 10.12
Liability Cumulative
129
 
Section 10.13
Keepwell
129
ARTICLE XI
 
The Borrower Representative
130
 
Section 11.01
Appointment; Nature of Relationship
130
 
Section 11.02
Powers
130
 
Section 11.03
Employment of Agents
130
 
Section 11.04
Notices
130
 
Section 11.05
Successor Borrower Representative
130
 
Section 11.06
Execution of Loan Documents; Borrowing Base Certificate
130
 
Section 11.07
Reporting
131
 
 
SCHEDULES:
 
 
 
Commitment Schedule
 
 
 
Schedule P-1 -- Permitted Holders
 
 
 
Schedule F-1 -- Farmer Trademark
 
 
 
Schedule 3.05 -- Properties
 
 
 
Schedule 3.06 -- Disclosed Matters
 
 
 
Schedule 3.14 -- Insurance
 
 
 
Schedule 3.15 – Capitalization and Subsidiaries
 
 
 
Schedule 6.01 -- Existing Indebtedness
 
 
 
Schedule 6.02 -- Existing Liens
 
 
 
Schedule 6.04 -- Existing Investments
 
 
 
Schedule 6.10 -- Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A -- Form of Assignment and Assumption
 
 
 
Exhibit B -- Form of Borrowing Base Certificate
 
 
 
Exhibit C -- Form of Compliance Certificate
 
 
 
Exhibit D -- Joinder Agreement
 







-iv-



--------------------------------------------------------------------------------


Conformed to include China Mist Brands, Inc. as a Borrower


CREDIT AGREEMENT dated as of March 2, 2015 (as it may be amended or modified
from time to time, this “Agreement”) among FARMER BROS. CO., a Delaware
corporation (“Company”), CHINA MIST BRANDS INC., a Delaware corporation ("China
Mist" and together with Company and any other Person that joins this Agreement
as a Borrower in accordance with the terms hereof, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), the other Loan Parties party hereto, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Account” has the meaning assigned to such term in the Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors of a Person (other than Equity Interests having such
power only by reason of the happening of a contingency).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.


-1-



--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
“Agreement Value” shall mean, for each Swap Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that any Borrower or any Subsidiary would be required to pay if such
Swap Agreement were terminated on such date.
“ALTA” means the American Land Title Association.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“APA” has the meaning assigned to it in the definition of “Specified
Acquisition”.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the Aggregate
Revolving Exposure at that time), and (b) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure and the unused Commitments; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.
“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “Revolver CBFR Spread”, or
“Revolver Eurodollar Spread”, as the case may be, based upon the Average
Historical Excess Availability for the immediately prior calendar quarter,
provided that until the end of the second full calendar quarter occurring after
the Effective Date, the “Applicable Rate” shall be the applicable rates per
annum set forth below in Category 2:




-2-



--------------------------------------------------------------------------------




Average Historical Excess Availability


Revolver
Eurodollar Spread


Revolver
CBFR
Spread


Category 1


 > $50,000,000


1.25%
-0.25%
Category 2


≤ $50,000,000 but
> $25,000,000


1.50%
0%
Category 3


≤ $25,000,000 but
> $15,000,000


1.75%
0.25%
Category 4


≤ $15,000,000
2.00%
0.50%



For purposes of the foregoing, (a) the Applicable Rate shall be determined by
the Administrative Agent as of the end of each calendar quarter based upon the
Average Historical Excess Availability for such calendar quarter, and (b) each
change in the Applicable Rate resulting from a change in the Average Historical
Excess Availability (if any) shall be effective during the period commencing on
the first Business Day after the end of the most recently ended calendar quarter
and ending on the date immediately preceding the effective date of the next such
change, provided that the Average Historical Excess Availability shall be deemed
to be in Category 4 at any time that a Specified Event of Default has occurred
and is continuing.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Commitments.
“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting


-3-



--------------------------------------------------------------------------------




Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Average Historical Excess Availability” means, with respect to any period, the
sum of the aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Aggregate Revolving Exposure for each Business Day in such
period (calculated as of the end of each respective Business Day) divided by the
number of Business Days in such period.
“Banking Services” means each and any of the following bank services provided to
any Loan Party or their respective Subsidiaries by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Loan Parties
and their respective Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“BFA Lease” means that certain lease between Boyd Future Associates LLC (as
lessor) and Seller (as lessee), dated December 1, 2012, for the real estate
located at 19730 NE Sandy Blvd., Portland, Oregon, as the same may be amended,
modified or restated from time to time.


-4-



--------------------------------------------------------------------------------




“BFA Lease Guaranty” means that certain unsecured guaranty made by the Company
in favor of Boyd Future Associates LLC in respect of the rental payments owed by
the Seller (as lessee) under the BFA Lease, as the same may be amended, amended
and restated or modified from time to time; provided, that, no amendment or
modification of the BFA Lease Guaranty after the First Amendment Effective Date
which is materially adverse to the interests of the Lenders shall be effected
without the prior written consent of the Required Lenders.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrower” or “Borrowers” have the respective meanings specified therefor in the
preamble to this Agreement.
“Borrower Representative” has the meaning assigned to such term in Section
11.01.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.
“Borrowing Base” means, at any time, the sum of: (a) (i) 85% of the Borrowers’
Eligible Accounts owing from Account Debtors at such time which do not have an
investment grade corporate credit rating by Moody’s or Standard & Poor’s, plus
(ii) 90% of Borrowers’ Eligible Accounts owing from Account Debtors at such time
which have an investment grade credit rating by Moody’s or Standard & Poor’s,
plus (b) the lesser of (i) 75% of the Borrowers’ Eligible Inventory, at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis, and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recent inventory
appraisal ordered by the Administrative Agent multiplied by the Borrowers’
Eligible Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, plus (c) the lesser of (i) $25,000,00060,000,000, and
(ii) 75% of the fair market value of the Borrowers’ Eligible Real Property;
provided, however, that for each new parcel of Eligible Real Property that is
added to the Borrowing Base, the Availability generated under this clause
(c)(ii) with respect to such parcel of Eligible Real Property shall be reduced
on a monthly basis, commencing on the first day of the month immediately
following the first date such Eligible Real Property is first added to the
Borrowing Base and on the first day of each month thereafter, by an amount equal
to 1/240180 of the original amount of Availability generated by such parcel of
Eligible Real Property under this clause (c)(ii) as of the first date such
parcel of Eligible Real Property iswas added to the Borrowing Base, plus (d) the
lesser of (i) $10,000,000, and (ii) 50% of the Net Orderly Liquidation Value of
the Farmer Trademark (it being understood that no Availability shall be
generated under this clause (d) until the Administrative Agent shall have
received an appraisal of the Farmer Trademark from a firm satisfactory to the
Administrative Agent in its Permitted Discretion, which appraisal shall be
satisfactory to the Administrative Agent in its Permitted Discretion (the
“Initial Trademark Appraisal”), minus (e) Reserves. The maximum amount of
Availability generated on account of (x) domestic in-transit Inventory in route
between locations of the Borrowers shall not exceed $5,000,000, (y) route sales
Inventory shall not exceed $7,000,000, and (z) in-process green coffee shall not
exceed $3,000,000. The calculations in clause (b) above may be determined on a
combined basis for Eligible Inventory or on a category by category


-5-



--------------------------------------------------------------------------------




basis for Eligible Inventory, as determined by Administrative Agent from time to
time in its Permitted Discretion based on its review of any appraisal and/or
field examination of such Inventory.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent in its Permitted Discretion.
“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, but excluding in each case any
such expenditures that (i) are made to restore, repair, replace or rebuild
property to the condition of such property immediately prior to any casualty
event, to the extent such expenditure is made with identifiable insurance
proceeds, condemnation awards or damage recovery proceeds relating to any such
casualty event, (ii) are financed with the proceeds of any Disposition of fixed
or capital assets to the extent such expenditure is made within twelve (12)
months of such Disposition, or (iii) are made pursuant to a Permitted
Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.
“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.


-6-



--------------------------------------------------------------------------------




“CFC” means a “controlled foreign corporation” as that term is defined under
Section 957 of the Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder), other than one or more of the Permitted Holders, of Equity
Interests representing more than the greater of (i) 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company and (ii) the percentage thereof then held by the Permitted
Holders; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
or approved by the board of directors of the Company nor (ii) appointed or
approved by directors so nominated; or (c) the acquisition of direct or indirect
Control of the Company by any Person or group (other than any of the Permitted
Holders); or (d) the Company shall cease to own, free and clear of all Liens or
other encumbrances, 100% of the outstanding voting Equity Interests of the other
Loan Parties on a fully diluted basis, unless such cessation of ownership is the
result of a transaction that is otherwise permitted by this Agreement.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.17.
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


-7-



--------------------------------------------------------------------------------




“Collateral” means any and all property of a Person in which a Lien is granted
or purported to be granted pursuant to the Collateral Documents. For the
avoidance of doubt, the Collateral shall exclude the Excluded Collateral.
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Loan Party and delivered to the Administrative Agent.
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
“Co-Manufacturing Agreement” means that certain co-manufacturing agreement
substantially in the form attached as Exhibit E to the APA, as the same may be
amended, amended and restated or modified from time to time; provided, that, no
amendment or modification of the Co-Manufacturing Agreement (or to the form
thereof attached to the APA) after the First Amendment Effective Date which is
materially adverse to the interests of the Lenders shall be effected without the
prior written consent of the Required Lenders.
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
“Commitment Fee Rate” means, as of any date of determination, the applicable
rate per annum set forth in the following table that corresponds to the Average
Revolver Usage of Borrowers for the most recently completed month as determined
by the Administrative Agent; provided, that for the period from the Effective
Date through and including the end of the first full calendar month occurring
after the Effective Date, the “Commitment Fee Rate” shall be the applicable rate
per annum set forth below in Category 1:


-8-



--------------------------------------------------------------------------------




Average Revolver Usage
Commitment Fee Rate
Category 1


 ≥ 50% of the aggregate Revolving Commitments


0.25%
Category 2


< 50% of the aggregate Revolving Commitments


0.375%

“Commitment Fee Rate” means a per annum rate equal to 0.25%.
The Commitment Fee Rate shall be re-determined on the first Business Day of each
month by the Administrative Agent. Notwithstanding the foregoing, if Chase’s
Revolving Commitment is equal to or less than $45,000,000 at any point in a
given month, then the “Commitment Fee Rate” shall be the applicable rate per
annum set forth above in Category 1 for the immediately following month.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” has the meaning specified therefor in the preamble to this Agreement.
“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Disbursement Account” means any accounts of the Borrowers maintained
with the Administrative Agent as a zero balance, cash management account
pursuant to and under any agreement between a Borrower and the Administrative
Agent, as modified and amended from time to time, and through which all
disbursements of a Borrower, any other Loan Party and any designated Subsidiary
of a Borrower are made and settled on a daily basis with no uninvested balance
remaining overnight.
“Covenant Testing Trigger Period” means the period (a) commencing on any day
that Availability is less than an amount equal to 1014% of the aggregate
Revolving Commitments, and


-9-



--------------------------------------------------------------------------------




(b) continuing until Availability has been greater than or equal to an amount
equal to 1014% of the aggregate Revolving Commitments at all times for 6030
consecutive calendar days.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Document” has the meaning assigned to such term in the Security Agreement.
“dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.


-10-



--------------------------------------------------------------------------------




“Domestic Subsidiary HoldCo” means any wholly owned Domestic Subsidiary of the
Company that has no liabilities (other than de minimis liabilities), and no
assets other than: (a) the Equity Interests of or indebtedness of one or more
Foreign Subsidiaries that are CFCs and (b) de minimis assets.
“Earn-Outs” shall mean unsecured liabilities of the Company or any of its
Subsidiaries arising under an agreement to make any deferred payment as a part
of the Purchase Price for a Permitted Acquisition, including performance bonuses
or consulting payments in any related services, employment or similar agreement,
in an amount that is subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of the target of such Permitted Acquisition.
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory), (vi) non-cash exchange, translation, or
performance losses relating to any hedging transactions or foreign currency
fluctuations, (vii) so long as incurred on or prior to June 30, 2018, unusual,
extraordinary or non-recurring cash charges, expenses or losses related to
strategic initiatives, business optimization and restructurings in connection
with Project Evolution, including, without limitation, severance costs,
relocation costs (including the relocation of the Company’s corporate
headquarters from the Torrance Facility), integration costs, opening,
pre-opening, closing and transition costs for facilities and distribution
centers, signing costs, retention or completion bonuses, restructuring charges,
systems establishment costs, curtailments or modifications to pension and
retirement benefit plans and contract termination costs in an aggregate amount
not to exceed $30,000,000 during the term of this Agreement, and (viii) other
non-recurring, unusual or extraordinary cash charges, losses or expenses in an
aggregate amount not to exceed (A) $2,000,000 per fiscal year, and (B)
$5,000,000 during the term of this Agreement, minus (, for any such period, 10%
of EBITDA for such period (calculated prior to giving effect to this clause
(viii)), (b) without duplication and to the extent included in Net Income, (i)
any cash payments made during such period in respect of non-cash charges
described in clause (a)(v) taken in a prior period, (ii) any extraordinary gains
and any non-cash items of income for such period and (iii) exchange,
translation, or performance losses relating to any hedging transactions or
foreign currency fluctuations, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).


-11-



--------------------------------------------------------------------------------




“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Accounts” means, at any time, the Accounts of a Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Borrower:
(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    (i) with respect to which is unpaid more than 90 days after the date of
the original invoice therefor, or (ii) which has been written off the books of
such Borrower or otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;
(e)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 25% of the aggregate amount of Eligible Accounts of all Borrowers;
(f)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true;
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Borrower’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest, finance charges or late charges;


-12-



--------------------------------------------------------------------------------




(h)    for which the goods giving rise to such Account have not been shipped (or
delivered to the extent such sales are on FOB destination terms) to the Account
Debtor or for which the services giving rise to such Account have not been
performed by such Borrower or if such Account was invoiced more than once;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due or (v) ceased
operation of its business;
(k)    which is owed by any Account Debtor which has sold all or substantially
all of its assets;
(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Administrative Agent in its Permitted
Discretion and which is in the possession of, and is directly drawable by, the
Administrative Agent;
(m)    which is owed in any currency other than U.S. dollars;
(n)    which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent in its Permitted Discretion and which is in the possession
of, and is directly drawable by, the Administrative Agent, or (ii) any
Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s satisfaction;
(o)    which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;
(p)    Intentionally Omitted;
(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to


-13-



--------------------------------------------------------------------------------




any security, deposit, progress payment, retainage or other similar advance made
by or for the benefit of an Account Debtor, in each case to the extent thereof;
(r)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
(s)    which is evidenced by any promissory note, chattel paper or instrument;
(t)    which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;
(u)    with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;
(v)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
(w)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;
(x)    which was created on cash on delivery terms; or
(y)    which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable in its Permitted Discretion.
In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Borrower, the
face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Borrower may
be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such
Borrower to reduce the amount of such Account.


-14-



--------------------------------------------------------------------------------




“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Inventory of a Borrower shall not include any
Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;
(d)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
and which does not conform in any material respect to all material applicable
standards imposed by any U.S. Governmental Authority;
(e)    in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein;
(f)    which constitutes spare or replacement parts, subassemblies, packaging
and shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
(g)    which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers, provided that, up to $5,000,000 of Inventory in
transit from vendors and suppliers may be included as Eligible Inventory despite
the foregoing provision of this clause (g) so long as:
(i)    the Administrative Agent shall have received (1) a true and correct copy
of the bill of lading and other shipping documents for such Inventory and (2)
evidence of satisfactory casualty insurance naming the Administrative Agent as
lender loss payee and otherwise covering such risks as the Administrative Agent
may reasonably request,
(ii)    if the bill of lading is non-negotiable, the inventory must be in
transit within the U.S., and the Administrative Agent shall have received, if
requested, a duly executed


-15-



--------------------------------------------------------------------------------




Collateral Access Agreement, in form and substance satisfactory to the
Administrative Agent, from the applicable customs broker, freight forwarder or
carrier for such Inventory,
(iii)    if the bill of lading is negotiable, the inventory must be in transit
from outside the U.S., and the Administrative Agent shall have received (1)
confirmation that the bill is issued in the name of such Borrower and consigned
to the order of the Administrative Agent, and an acceptable agreement has been
executed with such Borrower’s customs broker, in which the customs broker agrees
that it holds the negotiable bill as agent for the Administrative Agent and has
granted the Administrative Agent access to the Inventory, (2) confirmation that
such Borrower has paid for the goods, and (3) an estimate from such Borrower of
the customs duties and customs fees associated with the Inventory in order to
establish an appropriate Reserve,
(iv)    the common carrier is not an Affiliate of the applicable vendor or
supplier, and
(v)    the customs broker is not an Affiliate of any Borrower;
(h)    which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to the lease of such facility for up to three (3) months (plus any past
due amounts) has been established by the Administrative Agent in its Permitted
Discretion; provided that such Inventory may be included as Eligible Inventory
despite this clause (h), without any Reserve being established, until the 90th
day after the Effective Date;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) an appropriate
Reserve for fees, rents, charges for such warehousing or bailment up to three
(3) months (plus any past due amounts) has been established by the
Administrative Agent in its Permitted Discretion; provided that such Inventory
may be included as Eligible Inventory despite this clause (i), without any
Reserve being established, until the 90th day after the Effective Date;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;
(k)    which is a discontinued product or component thereof;
(l)    which is the subject of a consignment by such Borrower as consignor;
(m)    solely with respect to any “perishable” products, which is within ninety
(90) days of its expiration date;
(n)    solely with respect to any “non-perishable” products, which is past its
expiration date;


-16-



--------------------------------------------------------------------------------




(o)    which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
(p)    which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);
(q)    for which reclamation rights have been asserted by the seller;
(r)    which has been acquired from a Sanctioned Person;
(s)    Intentionally Omitted;
(t)    which consists of equipment, including brewed and liquid coffee equipment
(including coffee brewers and grinders, cocoa and cappuccino dispensing
machines, and similar machines);
(u)    which is work-in-progress, unless consisting of in-process green coffee;
(v)    which is located at a location where the aggregate value of Inventory at
such location is less than $100,000; or
(w)    which the Administrative Agent otherwise determines is unacceptable in
its Permitted Discretion.
In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.
“Eligible Real Property” means real property owned by a Borrower (i) that is
acceptable in the Permitted Discretion of the Administrative Agent for inclusion
in the Borrowing Base; provided that the Administrative Agent agrees that the
real property located at 1912 Farmer Brothers Drive, Northlake, TX 76262 (the
“Northlake Property”) is acceptable for inclusion in the Borrowing Base, (ii)
which Borrower has requested to identify as “Eligible Real Property” by notice
to the Administrative Agent, (iii) in respect of which an appraisal report has
been delivered to the Administrative Agent in form, scope and substance
reasonably satisfactory to the Administrative Agent,; provided that the
Administrative Agent agrees that the appraisal report delivered to the
Administrative Agent prior to the First Amendment Effective Date with respect to
the Northlake Property satisfies this clause (iii), (iv) in respect of which the
Administrative Agent is satisfied that all actions necessary or desirable in
order to create perfected first priority Lien on such real property have been
taken (subject to Permitted Encumbrances), including the filing and recording of
Mortgages, (v) in respect of which an environmental assessment report has been
completed and delivered to the Administrative Agent in form and substance


-17-



--------------------------------------------------------------------------------




satisfactory to the Administrative Agent and which does not indicate any
pending, threatened or existing Environmental Liability or noncompliance with
any Environmental Law,; provided that the Administrative Agent agrees that the
environmental assessment report delivered to the Administrative Agent prior to
the First Amendment Effective Date with respect to the Northlake Property
satisfies this clause (v), (vi) which is adequately protected by fully-paid
valid title insurance with endorsements and in amounts acceptable to the
Administrative Agent in its Permitted Discretion, insuring that the
Administrative Agent, for the benefit of the Lenders and the other Secured
Parties, shall have a perfected first priority Lien on such real property,
evidence of which shall have been provided in form and substance satisfactory to
the Administrative Agent, (vii) a “life of loan” flood zone determination and,
if any such parcel of real property is shown in such determination or otherwise
determined by the Administrative Agent to be in a flood zone, a flood
notification form signed by the Borrower Representative and evidence that flood
insurance is in place for the building and contents, all in form and substance
satisfactory to the Administrative Agent and otherwise in compliance with all
applicable Flood Laws, and (viii) if required by the Administrative Agent in its
Permitted Discretion: (A) an ALTA survey has been delivered for which all
necessary fees have been paid and which is dated no more than 30 days prior to
the date on which the applicable Mortgage is recorded, certified to the
Administrative Agent and the issuer of the title insurance policy in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the state in which such real property is located and acceptable to
the Administrative Agent, and shows all buildings and other improvements, any
offsite improvements, the location of any easements, parking spaces, rights of
way, building setback lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent in its Permitted Discretion; provided that the
Administrative Agent agrees that the survey delivered to the Administrative
Agent prior to the First Amendment Effective Date with respect to the Northlake
Property satisfies this clause (viii)(A); (B) in respect of which local counsel
for such Borrower or other Loan Party in states in which such real property is
located have delivered a letter of opinion with respect to the enforceability
and perfection of the Mortgages and any related fixture filings in form and
substance satisfactory to the Administrative Agent in its Permitted Discretion;
and (C) in respect of which such Borrower shall have used its commercially
reasonable efforts to obtain estoppel certificates executed by all tenants of
such real property and such other consents, agreements and confirmations of
lessors and third parties have been delivered as the Administrative Agent may
deem necessary or desirable in its Permitted Discretion, together with evidence
that all other actions that the Administrative Agent may deem necessary or
desirable in its Permitted Discretion in order to create perfected first
priority Liens on the property described in the Mortgages have been taken.;
provided that, for the purposes of this clause (viii)(C), the Administrative
Agent agrees that no estoppel certificates are required, and no other action is
necessary or desirable to create a perfected first priority Lien, with respect
to the Northlake Property. Notwithstanding anything contained in this Agreement
to the contrary, and except with respect to the Northlake Property, no Mortgage
shall be executed and delivered with respect to any real property unless and
until each Lender has received, at least fifteen (15) Business Days in advance
of execution and delivery of such Mortgage, the documents described in clause
(vii) above, and Administrative Agent has determined that flood insurance due
diligence and flood insurance compliance has been completed to its reasonable
satisfaction.


-18-



--------------------------------------------------------------------------------




“Environmental Laws” means all laws, rules, regulations, codes, ordinances, and
all binding orders, decrees, judgments, injunctions, notices or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters to the extent related to exposure to Hazardous
Materials.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of any Borrower or Subsidiary resulting from (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials resulting in personal injury or property damage or a claim
of such injury or property damage, (d) the Release or threatened Release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed by or imposed upon
any Borrower or any Subsidiary with respect to any of the foregoing.
“Equipment” has the meaning assigned to such term in the Security Agreement.
“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure of any
Plan to satisfy the “minimum funding standard” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan under Section 4041,
Section 4042 or Section 4041A of ERISA or to appoint a trustee to administer any
Plan; (f) the incurrence by any Borrower or any ERISA Affiliate of any liability
with respect to the complete withdrawal or partial withdrawal (within the
meaning of Sections 4203 or 4205 of ERISA, respectively) of any Borrower or any
ERISA Affiliate from any Multiemployer Plan; or (g) the receipt by any Borrower
or any ERISA Affiliate of any notice concerning (i) the imposition upon any
Borrower or any ERISA Affiliate of Withdrawal Liability or (ii) a determination
that a Multiemployer Plan is, or is reasonably expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


-19-



--------------------------------------------------------------------------------




“ESOP” means the Farmer Bros. Co. Amended and Restated Employee Stock Ownership
Plan, effective January 1, 2000, as the same now exists and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
“ESOP Indebtedness” shall mean the Indebtedness owing by the ESOP to the Company
pursuant to the ESOP Loan Documents and all interest, fees, reimbursement
obligations, expenses, indemnification and other obligations with respect
thereto.
“ESOP Loan Agreements” shall mean the (a) ESOP Loan Agreement, dated as of March
28, 2000, between the Company, as lender and the ESOT and (b) ESOP Loan
Agreement No. 2, dated as of July 21, 2003, between the Company, as lender, and
the ESOT, in each case as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
“ESOP Loan Documents” shall mean, collectively, the ESOP Loan Agreements, the
ESOP Notes and all other agreements, documents and instruments executed and/or
delivered in connection with any of the foregoing, as each of the foregoing now
exists and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
“ESOP Notes” means the (a) Promissory Note, dated March 28, 2000 and (b)
Promissory Note, dated July 21, 2003, in each case payable by the ESOT to the
Company, as the same now exists and may hereafter be amended, modified,
supplemented, executed, renewed, restated or replaced.
“ESOT” shall mean Farmer Bros. Co. Employee Stock Ownership Benefit Trust,
created by the Company pursuant to the ESOT Trust Agreement to implement the
ESOP, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
“ESOT Trust Agreement” shall mean the Farmer Bros. Co. Employee Stock Ownership
Trust Agreement, dated September 28, 2005, between the Company and the ESOT
Trustee, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
“ESOT Trustee” shall mean Greatbanc Trust Company and any successors in such
capacity.
“Eurodollar”, when used in reference to any Loan or Borrowing (other than a CBFR
Loan or Borrowing), refers to whether such Loan, or the Loans comprising such
Borrowing, bear interest at a rate determined by reference to the Adjusted LIBO
Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Availability” shall mean Availability minus the aggregate amount of all
outstanding trade payables of Borrowers which have been unpaid for more than 90
days after the due date therefor (other than trade payables being contested or
disputed by any Borrower in good faith), as determined by the Administrative
Agent in its Permitted Discretion.


-20-



--------------------------------------------------------------------------------




“Excluded Collateral” has the meaning assigned to such term in the Security
Agreement.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any Taxes imposed
under FATCA.
“Farmer Trademark” means, collectively, the trademarks owned by the Company set
forth on Schedule F-1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant thereto, including any intergovernmental agreements and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreements.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the


-21-



--------------------------------------------------------------------------------




next 1/100 of 1%) of the quotations for such day for such transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it; provided, that, if the Federal Funds Effective Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.
“First Amendment Effective Date” means August 25, 2017.
“Fixed Charge Coverage Ratio” means, at any date for any period, the ratio of
(a) EBITDA minus Unfinanced Capital Expenditures (other than Capital
Expenditures made prior to the First Amendment Effective Date in an aggregate
amount not to exceed, for each of the fiscal quarters ending September 30, 2016,
December 31, 2016, March 31, 2017, and June 30, 2017, the amount previously
identified in respect of such fiscal quarter to the Administrative Agent in
writing prior to the First Amendment Effective Date), to (b) Fixed Charges, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made, plus expenses for taxes paid in cash, plus dividends or
distributions paid in cash, plus Capital Lease Obligation payments paid in cash,
plus the amount of any actual monthly reductions to Availability under clause
(c) of the definition of “Borrowing Base” for such period, plus (i) cash
contributions to any Plan and (ii) scheduled installment payments in respect of
withdrawal liability associated with a Plan that any Borrower has exited, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Flood Laws” has the meaning assigned to such term in Section 8.10.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Formula Amount” means, as of any date of determination, an amount equal to the
amount derived under clause (c) of the definition of “Borrowing Base”.
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means generally accepted accounting principles in the U.S.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


-22-



--------------------------------------------------------------------------------




“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) warranties
or indemnities made in trade contracts, asset sale agreements, acquisition
agreements, commitment letters, engagement letters and brokerage and deposit
agreements in the ordinary course of business and not otherwise prohibited
hereunder, and warranties and indemnities to lenders in any documents evidencing
Indebtedness permitted pursuant to Section 6.01 with respect to the guarantor,
(ii) any indemnities made in connection with liability of a Person’s directors,
officers and employees in their capacities as such as permitted by applicable
law so long as the same is in the ordinary course of business and consistent
with such Person’s past practices and , and (iii) any contingent liability
arising from the endorsement of negotiable or other instruments for deposit or
collection in the ordinary course of business, and (iv) any continuing liability
of the Company or its Subsidiaries as a lessee under a real property or
equipment lease after such lease has been assigned or subleased by such Person.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.    
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for


-23-



--------------------------------------------------------------------------------




which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided, in the case of any such obligations that are non-recourse to such
Person, that the amount of obligations counted as Debt shall be no greater than
the fair market value of the assets subject to such Lien, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out, (l) any other Off-Balance Sheet Liability, and
(m) net obligations under any and all Swap Agreements valued at the Agreement
Value thereof; provided, however, that the term “Indebtedness” shall not include
(i) trade accounts or accounts payable, accrued expenses and liabilities
incurred and customer deposits received in each instance, in the ordinary course
of business and not constituting indebtedness for borrowed money or evidenced by
notes or other instruments or (ii) payments owed by Buyer (or any of its
affiliates), and any Guarantee thereof by the Company, pursuant to Sections 1.9
and 8.10 of the APA, Sections 2 and 6.14 of the Transition Services Agreement
and Sections 3(e) and 12(u) of the Co-Manufacturing Agreement. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Information” has the meaning assigned to such term in Section 9.12.
“Initial Trademark Appraisal” has the meaning assigned to such term in the
definition of “Borrowing Base”.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means, for any period, (a) total interest expense (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
on a consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP, minus (b) interest income of the Company and its
Subsidiaries actually received in cash for such period.


-24-



--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any CBFR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part (and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months' duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months' duration after the first day of such
Interest Period) and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“Investment” has the meaning provided in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder and to the extent Chase is no longer the Administrative Agent
hereunder, any successor Administrative Agent. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.


-25-



--------------------------------------------------------------------------------




“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate”)) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CBFR Borrowing, such rate shall be determined as modified by
the definition of Adjusted One Month LIBOR Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing)


-26-



--------------------------------------------------------------------------------




relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guarantor” means each Loan Party.
“Loan Guaranty” means Article X of this Agreement.
“Loan Parties” means, collectively, the Borrowers, the Borrowers’ Domestic
Subsidiaries (other than Sierra Herb to the extent the Borrowers are in
compliance with Section 5.16(c)) and any other Person who becomes a party to
this Agreement pursuant to a Joinder Agreement and their successors and assigns,
and the term Loan Party” shall mean any one of them or all of them individually,
as the context may require.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries,
taken as a whole, (b) the ability of (i) any Borrower or (ii) the Loan Parties
taken as a whole to perform any of their obligations under the Loan Documents to
which it is a party, (dc) the Collateral, or the Administrative Agent’s Liens
(on behalf of itself and other Secured Parties) on the Collateral or the
priority of such Liens, or (ed) the material rights or remedies available to the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $2,500,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.


-27-



--------------------------------------------------------------------------------




“Maturity Date” means March 2, 2020August 25, 2022 or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Borrower or any ERISA Affiliate makes or is obligated to
make contributions or with respect to which any Borrower or any ERISA Affiliate
has incurred or could reasonably be expected to incur any liability with respect
to a complete withdrawal or partial withdrawal therefrom (within the meaning of
Sections 4203 or 4205 of ERISA, respectively).
“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary (other than a Borrower or Loan Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
“Net Orderly Liquidation Value” means, with respect to Inventory (or any
category thereof) or trademarks of any Person, the orderly liquidation value
thereof as determined in a manner acceptable to the Administrative Agent in its
Permitted Discretion by an appraiser acceptable to the Administrative Agent in
its Permitted Discretion, net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to Collateral involved in any event, (a) the
cash proceeds received in respect of such event including (i) any cash received
in respect of any non-cash proceeds (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory


-28-



--------------------------------------------------------------------------------




prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the two-year period following such event and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Borrower Representative).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Northlake Property” has the meaning assigned to such term in the definition of
Eligible Real Property.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


-29-



--------------------------------------------------------------------------------




“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overadvance” has the meaning assigned to such term in Section 2.05(b).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Pay-Off Letter” means that certain termination agreement dated on or about the
Effective Date and made among (among others) Wells Fargo Bank, N.A. and the
Company.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by any Subsidiary or Loan Party in
a transaction that satisfies each of the following requirements:
(a)    such Acquisition is not a hostile acquisition;
(b)    the business acquired in connection with such Acquisition is (i) located
in the U.S., (ii) organized under applicable U.S. and state laws, and (iii) not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are permitted to be engaged on the
Effective Date and any business activities that are reasonably similar, related,
complementary, ancillary or incidental thereto;
(c)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (except that any representation or warranty which by its terms is made
as of a specified date shall be true and correct in all material respects only
as of such specified date, and any representation or warranty which is subject
to any materiality qualifier shall be required to be true and correct in all
respects) and no Event of Default exists, will exist, or would result therefrom;
(d)    with respect to any Acquisition involving consideration in excess of
$5,000,000, not less than ten (10) Business Days prior to such Acquisition (or
such shorter period as the Administrative Agent may agree), the Borrower
Representative has provided the Administrative Agent (i) notice of such
Acquisition and (ii) a copy of all business and financial information related to
such Acquisition reasonably requested by the Administrative Agent including pro
forma financial statements, statements of cash flow, and Availability
projections (unless waived


-30-



--------------------------------------------------------------------------------




by the Administrative Agent in its sole discretion); provided that, the
Administrative Agent agrees that the requirements of this clause (d) have been
satisfied with respect to the Specified Acquisition;
(e)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed by the Borrowers to be included in the determination of
the Borrowing Base, the Administrative Agent, at its option and in its sole
discretion, shall have conducted an audit and field examination of such Accounts
and Inventory, the results of which shall be satisfactory to the Administrative
Agent in its Permitted Discretion;
(f)    Intentionally Omitted;
(g)    if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person shall become
a Wholly-Owned Subsidiary of a Borrower and a Loan Party pursuant to the terms
of this Agreement;
(h)    if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a BorrowerLoan Party shall acquire such assets (or, in the
case of the Specified Acquisition, a Subsidiary that shall become a Loan Party
in accordance with the time frame set forth in Section 5.14 shall acquire such
assets);
(i)    if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
(j)    if such Acquisition involves a merger or a consolidation involving a
Borrower or any other Loan Party, such Borrower or such Loan Party, as
applicable, shall be the surviving entity;
(k)    other than with respect to the Specified Acquisition, after giving effect
to the completion of such Acquisition (but without adding any acquired assets
into the Borrowing Base calculation and without giving effect to the results of
operations or assets of the acquired Person or assets), on a pro forma basis
(including all consideration given in connection with such Acquisition as having
been paid in cash at the time of making such Acquisition), either: (i) at all
times for the 9045 day period prior to the consummation of such Acquisition and
after giving effect to such Acquisition, Excess Availability is greater than or
equal to an amount equal to 25% of the aggregate Revolving Commitments, or (ii)
(A) at all times for the 9045 day period prior to the consummation of such
Acquisition and after giving effect to such Acquisition, Excess Availability is
greater than or equal to an amount equal to 20% of the aggregate Revolving
Commitments, and (B) the Fixed Charge Coverage Ratio, calculated on a trailing
four fiscal quarter basis, is greater than or equal to 1.0 to 1.0, recomputed
for the most recent fiscal quarter for which financial statements have been
delivered to Administrative Agent under the Loan Documents;
(l)    all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of a Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken by the timeframes specified
therein or assurances shall have been given


-31-



--------------------------------------------------------------------------------




to the Administrative Agent that the same will be taken within 30 days of the
consummation of such Acquisition; and
(m)    with respect to any Acquisition involving consideration in excess of
$2,500,000, the Borrower Representative shall have delivered to the
Administrative Agent (i) the substantially final form documentation relating to
such Acquisition within 2 Business Days prior to the consummation thereof and
(ii) the final material executed documentation relating to such Acquisition (to
include an executed copy of the APA, the Transition Services Agreement, the
Co-Manufacturing Agreement and the Pledge Agreement (as defined in the Security
Agreement) with respect to the Specified Acquisition) within 3 days following
the consummation thereof.; and
(a)    with respect to the Specified Acquisition, after giving effect to the
completion of such Acquisition and the payment of all consideration on the
closing date thereof, on a pro forma basis (including all consideration given in
connection with such Acquisition as having been paid in cash at the time of
making such Acquisition), Excess Availability is greater than or equal to
$25,000,000.
“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment. When Permitted Discretion relates to the
establishment of Reserves after the Effective Date or the imposition of
additional exclusionary criteria after the Effective Date, it shall require that
(a) such establishment or imposition be based on (i) the results of any field
exam or appraisal performed after the Effective Date, or (ii) an analysis of
facts or events first occurring or first discovered by the Administrative Agent
after the Effective Date or that are different from the facts or events
occurring and known to the Administrative Agent on the Effective Date, unless
the Borrower Representative and the Administrative Agent otherwise agree in
writing, (b) the contributing factors to the imposition of any Reserves shall
not duplicate (i) the exclusionary criteria set forth in the definitions of
Eligible Accounts, Eligible Inventory, or Eligible Real Property, as applicable
(and vice versa) or (ii) any reserves deducted in computing book value, and (c)
the amount of any such Reserve so established or the effect of any adjustment or
imposition of exclusionary criteria shall be a reasonable quantification of the
incremental dilution of the Borrowing Base attributable to such contributing
factors.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04 (excluding ERISA Liens for the
avoidance of doubt);
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, customs brokers, custom and forwarding agents and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


-32-



--------------------------------------------------------------------------------




(d)    deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)    judgment and other similar Liens in respect of judgments, orders for the
payment of money or other court proceedings that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, licenses, rights-of-way, site plan
agreements, development agreements, cross easement or reciprocal agreements, and
other non-monetary encumbrances on real property that do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower or any Subsidiary (taken as a whole) or the ordinary
operation of such real property, (ii) title defects or irregularities with
respect to Real Estate which are of a minor nature and which in the aggregate do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of any Borrower or any Subsidiary or the
ordinary operation of such real property or (iii) other exceptions to title on
the mortgage insurance policies accepted by the Administrative Agent in
accordance with this Agreement;
(g)    Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases;
(h)    the interests of lessors or sublessors under operating leases and
non-exclusive licensors or sublicensors under license agreements;
(i)    Liens or rights of setoff against credit balances of the Company or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks;
(j)    Bankers’ liens, rights of setoff and other similar Liens in the ordinary
course of business in favor of a bank or institution with which accounts or
deposits are maintained in the ordinary course of business;
(k)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties or their Subsidiaries in the
ordinary course of business;
(l)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments and cash equivalents,
provided that such liens (i) attach only to such Investments and (ii) secure any
obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;
(m)    customary restrictions on subletting and assignments thereof contained in
leases not otherwise prohibited hereunder; and


-33-



--------------------------------------------------------------------------------




(n)    Liens in favor of consignors of inventory and proceeds (other than
Accounts) thereof consigned by such consignors to a Borrower or a Subsidiary
thereof, in each case granted in the ordinary course of business and with prior
written consent of the Administrative Agent, which consent may, at the
Administrative Agent’s Permitted Discretion, be conditioned upon the execution
of an intercreditor agreement between the consignor and the Administrative
Agent.
“Permitted Holders” means the Persons listed on Schedule P-1.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Preferred Stock Portfolio” shall mean investment property owned by the Company
consisting of preferred stock in publicly filed companies (other than the
Company) to the extent such preferred stock is held in the Specified Investment
Account.


-34-



--------------------------------------------------------------------------------




“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral; or
(c)    the issuance by the Company of any Equity Interests, or the receipt by
the Company of any capital contribution; or
(d)    the incurrence by any Loan Party of any Indebtedness for borrowed money
(other than any Revolving Loans).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Project Evolution” means the strategic initiative, business optimization and
restructuring of Company’s business as identified to the Administrative Agent
prior to the Effective Date.
“Projections” has the meaning assigned to such term in Section 5.01(f).
“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of federal
and state securities laws.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Company issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Company or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash acquired in connection with such Acquisition.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).


-35-



--------------------------------------------------------------------------------




“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any Hazardous Material into the environment.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent subject to Lenders’ confidentiality obligations
hereunder.
“Reporting Trigger Period” means the period (a) commencing on any day that
Availability is less than an amount equal to 12.516% of the aggregate Revolving
Commitments, and (b) continuing until Availability has been greater than or
equal to an amount equal to 12.516% of the aggregate Revolving Commitments at
all times for 6030 consecutive calendar days.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 66.66% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, as long as there are only two Lenders, Required Lenders shall
mean both Lenders.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for any outstanding
trade payables of the Loan Parties which have been unpaid for more than 90 days
after the due date therefor (other than trade payables being contested or
disputed by any Loan Party in good faith), reserves for up to two weeks of
payroll for route truck drivers (plus any past due payroll amounts), reserves
for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts, reserves
for Inventory shrinkage, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Swap Agreement Obligations,
reserves for contingent liabilities of any Loan Party,


-36-



--------------------------------------------------------------------------------




reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party. Administrative Agent shall endeavor to notify Borrower
Representative at or before the time any such reserve in a material amount is to
be established or increased, but a non-willful failure of the Administrative
Agent to so notify Borrower Representative shall not be a breach of this
Agreement and shall not cause such establishment or increase of a reserve to be
ineffective.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $75,000,000as of the First Amendment Effective Date is
125,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure at such time, plus (b) an amount equal to its
Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (which, as of the Effective Date, shall
include Cuba, Iran, North Korea, Sudan, the Crimea Region of Ukraine and Syria).


-37-



--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or any other relevant governmental sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).
“SEC” means the Securities and Exchange Commission of the U.S.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and permitted assigns of each of the foregoing.
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Seller” means Boyd Coffee Company, an Oregon corporation.
“Settlement” has the meaning assigned to such term in Section 2.05(d).
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
“Sierra Herb” means Sierra Herb Company, Inc. a California corporation.
“Specified Acquisition” means the Acquisition to be consummated by Boyd Assets
Co., a Delaware corporation, (or one of its affiliates) (“Buyer”) pursuant to
that certain asset purchase agreement dated August 18, 2017 made by and among,
the Company (as parent), the Seller, the Buyer and the other parties thereto
(the “APA”), as the same made be amended, amended and restated or otherwise
modified from time to time; provided, that, no amendment or modification of the
APA after the First Amendment Effective Date which is materially adverse to the
interests of the Lenders shall be effected without the prior written consent of
the Required Lenders.


-38-



--------------------------------------------------------------------------------




“Specified Event of Default” means any Event of Default that shall exist under
clauses (a), (b), (d) (solely on account of a breach of Section 6.13), (h), or
(i) of Article VII.
“Specified Investment Account” means (i) account number 062-146 in the Company’s
name held at Flaherty & Crumrine and (ii) all certificates and other documents
evidencing investments in the Preferred Stock Portfolio held in a lockbox in the
Company’s name at Wells Fargo Bank, N.A.
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.
“Statements” has the meaning assigned to such term in Section 2.18(g).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in right of payment of the Secured
Obligations to the written satisfaction of the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.


-39-



--------------------------------------------------------------------------------




“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.
“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means Chase, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
Chase in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by Chase in its capacity as Swingline Lender.
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Torrance Facility” means the Company’s facility located at 20333 Normandie
Avenue, Torrance, California.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Transition Services Agreement” means that certain transition services agreement
substantially in the form attached as Exhibit K to the APA, as the same may be
amended, amended and restated or modified from time to time, in each case with
the prior written


-40-



--------------------------------------------------------------------------------




consent of the Administrative Agent; provided, that, no amendment or
modification of the Transition Services Agreement (or to the form thereof
attached to the APA) after the First Amendment Effective Date which is
materially adverse to the interests of the Lenders shall be effected without the
prior written consent of the Required Lenders.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S.” means the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


-41-



--------------------------------------------------------------------------------




SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and the Borrower
Representative, the Administrative Agent and the Lenders agree to negotiate in
good faith with respect to any proposed amendment to eliminate or adjust for the
effect of any such change. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or


-42-



--------------------------------------------------------------------------------




effect) to value any Indebtedness or other liabilities of any Borrower or any
Subsidiary at “fair value”, as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) without
giving effect to any change in GAAP occurring after the Effective Date as a
result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
was not required to be so treated under GAAP as in effect on the Effective Date.
SECTION 1.05    Status of Obligations. In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
ARTICLE II    

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in dollars to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) such Lender's
Revolving Exposure exceeding such Lender's Revolving Commitment or (ii) the
Aggregate Revolving Exposure exceeding the lesser of (x) the sum of the
aggregate Revolving Commitments and (y) the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings. (0) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the


-43-



--------------------------------------------------------------------------------




Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05.
(a)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as CBFR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be an CBFR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. CBFR Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 5 Eurodollar
Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand, facsimile or emailed pdf) in
a form approved by the Administrative Agent and signed by the Borrower
Representative or by telephone not later than (a) in the case of a Eurodollar
Borrowing, 10:00 a.m., California time, three (3) Business Days before the date
of the proposed Borrowing or (b) in the case of an CBFR Borrowing, 10:00 a.m.,
California time, on the date of the proposed Borrowing; provided that any such
notice of a CBFR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than 9:00
a.m., California time, on the date of such proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or emailed pdf to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower Representative. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    the name of the applicable Borrower(s);


-44-



--------------------------------------------------------------------------------




(ii)    the aggregate amount of the requested Revolving Borrowing and a
breakdown of the separate wires comprising such Borrowing;
(iii)    the date of such Revolving Borrowing, which shall be a Business Day;
(iv)    whether such Revolving Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrowers shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04    Protective Advances. (0) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate principal amount of Protective Advances outstanding
at any time shall not at any time exceed the greater of (x) $7,500,000, and (y)
an amount equal to 10% of the aggregate Revolving Commitments; provided further
that, the aggregate amount of outstanding Protective Advances plus the Aggregate
Revolving Exposure shall not exceed the aggregate Revolving Commitments.
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The Protective Advances shall be secured
by the Liens in favor of the Administrative Agent in and to the Collateral and
shall constitute Obligations hereunder. All Protective Advances shall be CBFR
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in Section
2.04(b).


-45-



--------------------------------------------------------------------------------




(a)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
SECTION 2.05    Swingline Loans and Overadvances.
(a)    The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests a CBFR
Borrowing, the Swingline Lender may elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the Revolving
Lenders and in the amount requested, same day funds to the Borrowers, on the
date of the applicable Borrowing to the Funding Account(s) (each such Loan made
solely by the Swingline Lender pursuant to this Section 2.05(a) is referred to
in this Agreement as a “Swingline Loan”), with settlement among them as to the
Swingline Loans to take place on a periodic basis as set forth in Section
2.05(d). Each Swingline Loan shall be subject to all the terms and conditions
applicable to other CBFR Loans funded by the Revolving Lenders, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account. In addition, the Borrowers hereby authorize the Swingline Lender to,
and the Swingline Lender shall, subject to the terms and conditions set forth
herein (but without any further written notice required), not later than 11:00
a.m., California time, on each Business Day, make available to the Borrowers by
means of a credit to the Funding Account(s), the proceeds of a Swingline Loan to
the extent necessary to pay items to be drawn on any Controlled Disbursement
Account that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Swingline Lender to make available
to the Borrowers a Swingline Loan in the amount necessary to pay all items to be
so drawn on any such Controlled Disbursement Account on such Business Day, then
the Borrowers shall be deemed to have requested a CBFR Borrowing pursuant to
Section 2.03 in the amount of such deficiency to be made on such Business Day.
The aggregate amount of Swingline Loans outstanding at any time shall not exceed
$15,000,000. The Swingline Lender shall not make any Swingline Loan if the
requested Swingline Loan exceeds Availability (before or after giving effect to
such Swingline Loan). All Swingline Loans shall be CBFR Borrowings.
(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, on behalf of the Revolving Lenders, in amounts that exceed
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”); provided that, no Overadvance shall result in a
Default due to Borrowers’ failure to comply with Section 2.01 for so long as
such Overadvance remains outstanding in accordance with the terms of this
paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in


-46-



--------------------------------------------------------------------------------




Section 4.02(c) has not been satisfied. All Overadvances shall constitute CBFR
Borrowings. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed at any time the greater of (x)
$7,500,000, and (y) an amount equal to 10% of the aggregate Revolving
Commitments, and no Overadvance shall cause any Revolving Lender’s Revolving
Exposure to exceed its Revolving Commitment; provided that, the Required Lenders
may at any time, via written notice of the same, revoke the Administrative
Agent’s authorization to make Overadvances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.
(c)    Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender's Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Overadvance.
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 10:00 a.m. California time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 12:00 noon, California time,
on such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover from such Lender on demand such amount, together with interest
thereon, as specified in Section 2.07.
SECTION 2.06    Letters of Credit. (0) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower denominated in dollars as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the


-47-



--------------------------------------------------------------------------------




Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. Each
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, such Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (such Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit (i) the proceeds of which would be made available to any Person
(A) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated or indemnified for hereunder) not in effect on
the Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of, but in any event no
less than three (3) Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment,


-48-



--------------------------------------------------------------------------------




renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the aggregate LC Exposure
shall not exceed $30,000,000, (ii) no Revolving Lender’s Revolving Exposure
shall exceed its Revolving Commitment, and (iii) the Aggregate Revolving
Exposure shall not exceed the lesser of the aggregate Revolving Commitments and
the Borrowing Base.
(b)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (or such later date as to
which the Administrative Agent may agree).
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., California time, on the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 9:00 a.m., California time, on such
date, or, (ii) if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 11:00 a.m.,
California time, on (A) the Business Day that the


-49-



--------------------------------------------------------------------------------




Borrower Representative receives such notice, if such notice is received prior
to 9:00 a.m., California time, on the day of receipt, or (B) the Business Day
immediately following the day that the Borrower Representative receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with a CBFR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting CBFR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the amount of the payment then due from the
Borrowers in respect thereof and such Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
CBFR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.
(e)    Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. None of the Administrative Agent, the Revolving Lenders, the Issuing
Bank or any of their Related Parties, shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the


-50-



--------------------------------------------------------------------------------




extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile or email) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans and such interest
shall be payable on the date when such reimbursement is due; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent (such consent not to be unreasonably withheld or delayed), the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder,


-51-



--------------------------------------------------------------------------------




the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives
written notice from the Administrative Agent or the Required Lenders if such
notice is received prior to 11 a.m. California time, or otherwise on the next
succeeding Business Day, demanding the deposit of cash collateral pursuant to
this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all such Events of Default have
been cured or waived as confirmed in writing by the Administrative Agent.
(j)    Intentionally Omitted.
(k)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.07    Funding of Borrowings. (0) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof by wire transfer
of immediately available funds by 12:00 noon, California time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such


-52-



--------------------------------------------------------------------------------




Lender's Applicable Percentage; provided that, Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the amounts so
received, in like funds, to the Funding Account; provided that CBFR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to CBFR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.08    Interest Elections. (0) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.
(a)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower
Representative.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


-53-



--------------------------------------------------------------------------------




(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CBFR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as such Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to a CBFR Borrowing
at the end of the Interest Period applicable thereto.
SECTION 2.09    Termination and Reduction of Commitments; Increase in Revolving
Commitments. (0) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.
(a)    The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any LC Exposure, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a back
upback-up standby letter of credit satisfactory to the Administrative Agent and
the Issuing Bank) in an amount equal to 105% of the LC Exposure as of such
date), (iii) the payment in full of the accrued and unpaid


-54-



--------------------------------------------------------------------------------




fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations, together with accrued and unpaid interest thereon.
(b)    The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000,
(ii) no such reduction shall reduce the aggregate Revolving Commitments below
$50,000,000 (unless in connection with a termination of the Revolving
Commitments in accordance with Section 2.09(b)), and (iii) the Borrowers shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the Aggregate Revolving Exposure would exceed the lesser of the aggregate
Revolving Commitments and the Borrowing Base.
(c)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other indebtedness or any other event, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
(d)    The Borrowers shall have the right to increase the Revolving Commitments
after the First Amendment Effective Date by obtaining additional Revolving
Commitments, either from one or more of the Lenders or another lending
institution provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) the Borrower Representative, on behalf of
the Borrowers, may make a maximum of three (3) such requests, (iii) after giving
effect thereto, the sum of the total of the additional Commitments over the life
of this Agreementafter the First Amendment Effective Date through the Maturity
Date does not exceed $50,000,000, (iv) the Administrative Agent and the Issuing
Bank have approved the identity of any such new Lender, such approvals not to be
unreasonably withheld or delayed, (v) any such new Lender assumes all of the
rights and obligations of a “Lender” hereunder, and (vi) the procedure described
in Section 2.09(f) have been satisfied. Nothing contained in this Section 2.09
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.
(e)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and each
Lender being added or increasing its Commitment. As a condition precedent to
such an increase or addition, the Borrowers shall deliver to the Administrative
Agent a certificate of each Loan Party signed by an authorized officer of such


-55-



--------------------------------------------------------------------------------




Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that after giving effect to such increase or addition, (A)
the representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default exists.
(f)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower Representative, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.
SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt. (0) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date, (ii) to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and written demand by the Administrative Agent, (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the fifth Business Day after such Swingline Loan is made;
provided that on each date that a Revolving Loan is made, the Borrowers shall
repay all Swingline Loans then outstanding and the proceeds of any such
Revolving Loan shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding, and (iv) to the Administrative Agent the then
unpaid principal amount of each Overadvance on the earlier of the Maturity Date
and written demand by the Administrative Agent.


-56-



--------------------------------------------------------------------------------




(a)    At all times that full cash dominion is in effect pursuant to Section 7.3
of the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans. (0) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.
(a)    Except to the extent such excess arises from Protective Advances
permitted under Section 2.04 or Overadvances permitted under Section 2.05, in
the event and on such occasion that the Aggregate Revolving Exposure exceeds the
lesser of (A) the aggregate Revolving Commitments and (B) the Borrowing Base,
the Borrowers shall prepay the Revolving Loans, LC Exposure and/or Swingline
Loans or cash collateralize LC Exposure in an account with the


-57-



--------------------------------------------------------------------------------




Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
amount equal to such excess.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event at any time
that full cash dominion is in effect pursuant to Section 7.3 of the Security
Agreement, the Borrowers shall, within two (2) Business Days after such Net
Proceeds are received by any Loan Party, remit such Net Proceeds to the
Collection Account, after which such Net Proceeds shall be applied to the
Obligations in accordance with Section 2.10(b).
(c)    The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder not later than
10:00 a.m., California time, (A) in the case of prepayment of a Eurodollar
Revolving Borrowing, three (3) Business Days before the date of prepayment, or
(B) in the case of prepayment of a CBFR on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.
SECTION 2.12    Fees. (0) The Borrowers agree to pay to the Administrative Agent
for the ratable account of each Lender a commitment fee, which shall accrue at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first Business Day of
each calendar month and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed, (including the first day but
excluding the last day).
(a)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum (or such


-58-



--------------------------------------------------------------------------------




lower amount as may be agreed by the Issuing Bank and the Borrower
Representative) on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by the Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of each calendar month following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after written
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.01    Interest. (0) With respect to all Loans in an aggregate amount
up to the Formula Amount:
(i)    the Loans comprising each CBFR Borrowing (including each Swingline Loan)
shall bear interest at the CB Floating Rate plus the Applicable Rate plus
0.375%; and
(ii)    the Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate plus 0.375%.
(a)    With respect to all Loans in excess of the Formula Amount:
SECTION 2.13 Interest. (a) The    (i)    the Loans comprising each
CBFR Borrowing (including each Swingline Loan) shall bear interest at the CB
Floating Rate plus the Applicable Rate.; and
(b) The    (ii)    the Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


-59-



--------------------------------------------------------------------------------




(b)    Each Protective Advance and each Overadvance shall bear interest at the
CB Floating Rate plus the Applicable Rate for Revolving Loans plus 2%.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuation of a Specified Event of Default, the Administrative Agent or the
Required Lenders may, at their option, by written notice to the Borrower
Representative (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.02 requiring the consent of
“each Lender affected thereby” for reductions in interest rates), declare that
(i) all Loans shall bear interest at 2% plus the rate otherwise applicable to
such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder.
(d)    Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a CBFR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable CB Floating Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.02    Alternate Rate of Interest. (0) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining, (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request


-60-



--------------------------------------------------------------------------------




that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as a CBFR Borrowing.
(b)    If any Change in Law shall make it unlawful or impossible for any Lender
to make, maintain or fund any Eurodollar Loan and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower Representative and the other Lenders, whereupon until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar, shall be suspended. In the case of the
making of a Eurodollar Borrowing, such Lender’s Loan shall be made as a CBFR
Borrowing as part of the same Revolving Borrowing for the same Interest Period
and, if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a CBFR Loan either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Loan if such Lender may lawfully continue
to maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different lending
office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
SECTION 2.03    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts


-61-



--------------------------------------------------------------------------------




as will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative accompanied by a
certificate setting forth in reasonable detail any amount or amounts and upon
such delivery of such items, shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
SECTION 2.04    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such


-62-



--------------------------------------------------------------------------------




event, the Borrowers shall compensate each Lender for the loss, cost and expense
(excluding any loss of margin or profit therefrom) attributable to such event.
In the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Eurodollar Loan (but not including
the Applicable Rate, margin or profit applicable thereto), for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
Representative and upon delivery of such items shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
SECTION 2.05    Withholding of Taxes; Gross-Up. (0) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a)    Payment of Other Taxes by the Borrowers. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or


-63-



--------------------------------------------------------------------------------




with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)    Status of Lenders. (0) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the


-64-



--------------------------------------------------------------------------------




Borrower Representative or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form and substance satisfactory to Administrative Agent to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form and substance satisfactory to
Administrative Agent, IRS Form W-9, and/or other certification documents from
each Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate in form and substance satisfactory to
Administrative Agent on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable


-65-



--------------------------------------------------------------------------------




request of the Borrower Representative or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


-66-



--------------------------------------------------------------------------------




(g)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA and the term “Lender” includes any Issuing Bank.
SECTION 2.06    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(0) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 p.m., California time, on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(a)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), or (B) amounts to be applied from the Collection Account when full
cash dominion is in effect (which shall be applied in accordance with Section
2.10(b)) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and the Issuing Bank from
the Borrowers (other than in connection with Banking Services Obligations or
Swap Agreement Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services Obligations or Swap Agreement Obligations), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances) and unreimbursed LC Disbursements
and to pay any amounts owing with respect to Swap Agreement Obligations up to
and including the amount most recently provided to the Administrative Agent
pursuant to Section 2.22, for which Reserves have been established ratably),
seventh, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate LC Exposure, to be held as cash collateral for
such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services Obligations


-67-



--------------------------------------------------------------------------------




and Swap Agreement Obligations up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, and to the extent
not paid pursuant to clause sixth above, and ninth, to the payment of any other
Secured Obligation due to the Administrative Agent or any Lender by the
Borrowers. Notwithstanding the foregoing amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless an Event of Default has
occurred and is continuing, neither the Administrative Agent nor any Lender
shall apply any payment which it receives to any Eurodollar Loan of a Class,
except (a) on the expiration date of the Interest Period applicable thereto or
(b) in the event, and only to the extent, that there are no outstanding CBFR
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
(b)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
(c)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of


-68-



--------------------------------------------------------------------------------




this paragraph shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.
(f)    The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Billing
Statement on or before the due date indicated on such Billing Statement, the
Borrowers shall not be in default; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Administrative Agent’s or
the Lenders’ right to receive payment in full at another time.


-69-



--------------------------------------------------------------------------------




SECTION 2.07    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) if the Borrowers shall have received the prior written consent
of the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld or delayed, (y) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and funded participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(z) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 2.08    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including


-70-



--------------------------------------------------------------------------------




any consent to any amendment, waiver or other modification pursuant to
Section 9.02) or under any other Loan Document; provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower Representative shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such Defaulting Lender’s Revolving Exposure and to
exceed its Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that such Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance


-71-



--------------------------------------------------------------------------------




with Section 2.20(c), and LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Issuing Bank to defease any risk to it in respect of such Lender
hereunder.
In the event that each of the Administrative Agent, the Borrowers and the
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.09    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.
SECTION 2.10    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary of a Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Agreement Obligations of such Loan Party or Subsidiary
thereof to such Lender or Affiliate (whether matured or unmatured, absolute or
contingent). In addition, each such Lender or Affiliate thereof shall deliver to
the Administrative Agent, from time to time after a significant change therein
or upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
most recent information provided to the Administrative Agent shall be used in
determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Agreement


-72-



--------------------------------------------------------------------------------




Obligations pursuant to Section 2.18(b) and which tier of the waterfall,
contained in Section 2.18(b), such Banking Services Obligations and/or Swap
Agreement Obligations will be placed.
ARTICLE III    

Representations and Warranties.
Each Loan Party represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each Loan Party and each Subsidiary is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction and, in the case of any Subsidiary other than a Borrower,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect) in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents, except, with
respect to clauses (b) and (c) of this Section 3.03, to the extent that such
breach, contravention or violation would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.04    Financial Condition; No Material Adverse Change. (0) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended June 30, 2014, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended December 31, 2014, certified by its
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and


-73-



--------------------------------------------------------------------------------




results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year‑end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.
(a)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since June 30, 2014.
SECTION 3.05    Properties. (0) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except to the extent the failure of
the foregoing to be true could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Each of the Loan Parties
and each of its Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all of its material real and personal property and all
Eligible Inventory, Eligible Accounts, the Farmer Trademark and Eligible Real
Property, in each case free of all Liens other than those permitted by
Section 6.02.
(a)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement (other than (A) restrictions relating to software licenses
that may limit such Loan Party’s ability to transfer or assign any such
agreement to a third party and (B) licensing agreements or similar agreements
that do not materially impair the ability of the Administrative Agent or the
Lenders to avail themselves of their rights of disposal and other rights granted
under the Collateral Documents in respect of Inventory).
SECTION 3.06    Litigation and Environmental Matters. (0) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any Loan Document or the Transactions.
(a)    Except for the Disclosed Matters or with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect (i) as of the Effective Date, no Loan Party
or any Subsidiary has received notice of any claim with respect to any
Environmental Liability and (ii) no Loan Party or any Subsidiary (A) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
incurred any Environmental Liability or (C) knows of any threatened
Environmental Liability.


-74-



--------------------------------------------------------------------------------




(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.
SECTION 3.08    Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.09    Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all federal, state and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all federal, state
and material local and other Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) Taxes in respect of which the aggregate liability
does not exceed $500,000. No tax liens (other than those permitted by Section
6.02) have been filed and no claims in an amount in excess of $500,000 are being
asserted with respect to any such taxes other than those that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves.
SECTION 3.10    ERISA. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) no ERISA
Event has occurred or is reasonably expected to occur and (ii) the present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.
SECTION 3.11    Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (other than
projections, other forward looking information and information of a general
economic or industry specific nature), as modified or supplemented by other
information so furnished, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date
(it being understood that projections are subject to inherent uncertainties and
contingencies which may be outside the control of any Loan Party and that no
assurance can be given that such projected financial information will be
realized).


-75-



--------------------------------------------------------------------------------




SECTION 3.12    Intentionally Omitted.
SECTION 3.13    Solvency. (0) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the
respective assets of (A) the Borrowers and (B) the Loan Parties, in each case on
a consolidated basis and at a fair valuation, will exceed their respective debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the respective property of (A) the Borrowers and (B) the Loan
Parties, in each case on a consolidated basis, will be greater than the amount
that will be required to pay the probable liability of their respective debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) (A) the Borrowers and (B)
the Loan Parties, in each case on a consolidated basis, will be able to pay
their respective debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) (A) the
Borrowers and (B) the Loan Parties, in each case on a consolidated basis, will
not have unreasonably small capital with which to conduct their respective
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.
(a)    The (i) Borrowers and (ii) Company and its Subsidiaries, in each case
taken as a whole, do not intend to, or believe that they will, incur debts
beyond their ability to pay such debts as they mature in the ordinary course of
business.
SECTION 3.14    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, no premiums in respect of
such insurance are overdue. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and comparable to those customarily
maintained by companies engaged in the same or similar lines of businesses
operating in the same or similar locations.
SECTION 3.15    Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Effective Date, (a) a correct and complete list of the name and relationship
to the Company of each and all of the Company’s Subsidiaries, (b) a true and
complete listing of each class of each Borrower’s authorized Equity Interests
all of which are owned beneficially and of record by the Persons identified on
Schedule 3.15, and (c) the type of entity of the Company and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and validly issued and are fully paid
and non‑assessable. There are no outstanding commitments or other obligations of
any Loan Party (other than the Company) to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Loan Party. (other than the Company). As of the
Effective Date, other than in respect of any stock incentive program, there are
no outstanding commitments or other obligations of the Company to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of the Company.


-76-



--------------------------------------------------------------------------------




SECTION 3.16    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted by Section 6.02, to the extent any such Liens
would have priority over the Liens in favor of the Administrative Agent pursuant
to any applicable law or an agreement permitted hereunder, (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral and (c) Liens perfected only by control, filing or recording
to the extent that, despite due authorization by the applicable Loan Party, the
Administrative Agent has not obtained control or has not recorded such Lien.
SECTION 3.17    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or organized slowdowns against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened. Except as
would not reasonably be expected to result in a Material Adverse Effect, (i) the
hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (ii) all payments due from any Loan Party or any Subsidiary, or for which
any claim may be made against any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary.
SECTION 3.18    Reserve Regulations. No part of the proceeds of any Loan or
Letter of Credit has been used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
SECTION 3.19    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
SECTION 3.20    Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.
SECTION 3.21    Corruption Laws and Sanctions. Each Loan Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and, to the
knowledge of such Loan Party, its directors, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Loan Party, any Subsidiary or, to the knowledge of any
such Loan Party or Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of any such Loan Party or Subsidiary, any
agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions. To the
extent applicable, each Loan Party and each Subsidiary is in compliance, in all
material respects,


-77-



--------------------------------------------------------------------------------




with (x) the Trading with the Enemy Act, as amended, and each of the foreign
asset control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (y) the USA PATRIOT Act.
SECTION 3.22    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.
ARTICLE IV    

Conditions.
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 and in each case subject to Section
5.16):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document,
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and (iv) a customary legal
opinion of the Loan Parties’ counsel, addressed to the Administrative Agent, the
Issuing Bank and the Lenders (together with any other real estate related
opinions separately described herein, if any), all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Company for the 2013 and 2014
fiscal years of


-78-



--------------------------------------------------------------------------------




Company, (ii) unaudited interim consolidated financial statements (limited to
balance sheets and income statements in the case of monthly financial statements
which are not the end of a fiscal quarter of the Company) of the Company for
each fiscal month and quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of each Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in the Loan Documents
are true and correct as of such date, and (iii) certifying as to any other
factual matters as may be reasonably requested by the Administrative Agent.
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (limited, in the case of counsel, to the reasonable and documented
fees and expenses of Morgan, Lewis & Bockius LLP), on or before the Effective
Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.
(g)    Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.
(h)    Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account”) to
which the


-79-



--------------------------------------------------------------------------------




Administrative Agent is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.
(i)    Intentionally Omitted.
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date.
(k)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of a period
requested by the Administrative Agent.
(l)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date, Excess Availability shall not be less than $15,000,000.
(m)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(n)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
(o)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.
(p)    Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).
(q)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.
(r)    Approvals. All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of the Borrowers


-80-



--------------------------------------------------------------------------------




and their Subsidiaries (including shareholder approvals, if any) shall have been
obtained on terms satisfactory to Administrative Agent and shall be in full
force and effect.
(s)    Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrowers and their Affiliates shall be acceptable to the Administrative Agent
in its sole discretion.
(t)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its Permitted Discretion.
(u)    Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.
(v)    Appraisal. The Administrative Agent shall have received an appraisal of
the Borrowers’ Inventory from a firm satisfactory to the Administrative Agent in
its Permitted Discretion, which appraisal shall be satisfactory to the
Administrative Agent in its Permitted Discretion.
(w)    USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.
(x)    Customer List. The Administrative Agent shall have received a true and
complete customer list for each Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number.
(y)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct


-81-



--------------------------------------------------------------------------------




in all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).
(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, Availability shall not be less than zero.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), and (c) of this Section.
ARTICLE V    

Affirmative Covenants.
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder (other than contingent
or indemnity obligations for which no claim has been made) shall have been paid
in full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to the terms hereof) in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:
SECTION 5.01    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification, commentary or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants provided, that the requirements of this clause (a)
shall be deemed to have been satisfied if the Administrative Agent has been
furnished with a consolidated annual report for the Company and its Subsidiaries
containing the foregoing information on form 10-K in the time period specified
above in this clause (a);
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the


-82-



--------------------------------------------------------------------------------




then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, provided, that the requirements
of this clause (b) shall be deemed to have been satisfied if the Administrative
Agent has been furnished with a quarterly report for the Company and its
Subsidiaries containing the foregoing information on form 10-Q in the time
period specified above in this clause (b);
(c)    within thirty (30) days after the end of each fiscal month of the Company
(other than a month which is also the end of a fiscal quarter or fiscal year of
the Company), its consolidated balance sheet and income statement as of the end
of and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all (with the exception of the first two full fiscal
months ending immediately after consummation of the Specified Acquisition)
certified by a Financial Officer of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to quarterly
adjustments and entries (consistent with past practices), normal year-end audit
adjustments, and the absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (a “Compliance
Certificate”) (i) certifying, in the case of the financial statements delivered
under clause (b) or (c) (other than, solely in the case of clause (c) above, for
the first two full fiscal months ending immediately after consummation of the
Specified Acquisition), as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) in the case of the financial
statements delivered under clauses (a) or (b) above, setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.13 for such
period (whether or not a Covenant Testing Trigger Period then exists), and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(e)    Intentionally Omitted;
(f)    no later than (i) the end of each fiscal year of the Company, a copy of
the draft plan and forecast (including a monthly projected consolidated balance
sheet and income statement) of the Company for each month of the upcoming fiscal
year (the “Projections”) in form reasonably satisfactory to the Administrative
Agent (it being understood that the Company’s


-83-



--------------------------------------------------------------------------------




customary format consistent with the format delivered to the Administrative
Agent in connection with the Effective Date will be satisfactory), and (ii) the
earlier of (A) 90 days after the start of such upcoming fiscal year, and (B) the
date such draft Projections are approved by the board of directors of the
Company, a copy of the final Projections;
(g)    (i) as soon as available but in any event within 30 days of the end of
each calendar quarter, as of the period then ended, a Borrowing Base
Certificate, and supporting information in connection therewith as the
Administrative Agent may request in its Permitted Discretion; (ii) as soon as
available but in any event within 30 days of the end of each calendar month
(other than a month that is also the end of a calendar quarter or calendar
year), as of the period then ended, a Borrowing Base Certificate, and supporting
information in connection therewith as the Administrative Agent may request in
its Permitted Discretion, provided that ineligible categories in such monthly
Borrowing Base Certificates shall not be required to be updated from the last
quarterly Borrowing Base Certificate if no Revolving Loans have been outstanding
since the delivery of the last quarterly Borrowing Base Certificate; and (iii)
as soon as available but in any event within 3 days of the end of each week
which ends during a Reporting Trigger Period, as of the period then ended, a
Borrowing Base Certificate, and supporting information in connection therewith
as the Administrative Agent may request in its Permitted Discretion;
(h)    as soon as available but in any event within 30 days of the end of each
calendar month and at such other times as may be requested by the Administrative
Agent in its Permitted Discretion, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent;
(i)    a detailed aging of the Borrowers’ Accounts, including all invoices aged
by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name and balance due for each Account Debtor;
(ii)    a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower Representative are deemed by the Administrative Agent to be
appropriate, and (2) including a report of any variances or other results of
Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
and credits issued by Borrowers); and
(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
(iv)    a reconciliation of the Borrowers’ Accounts and Inventory between (A)
the amounts shown in the Borrowers’ general ledger and financial statements and
the reports


-84-



--------------------------------------------------------------------------------




delivered pursuant to clauses (i) and (ii) above and (B) the amounts and dates
shown in the reports delivered pursuant to clauses (i) and (ii) above and the
Borrowing Base Certificate delivered pursuant to clause (g) above as of such
date; and
(v)    a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;
(i)    as soon as available but in any event within 30 days of the end of each
calendar month and at such other times as may be requested by the Administrative
Agent in its Permitted Discretion, as of the month then ended, a schedule and
aging of the Borrowers’ accounts payable, delivered electronically in a text
formatted file acceptable to the Administrative Agent;
(j)    by September 30 of each year, an updated customer list for each Borrower
and its Subsidiaries, which list shall state the customer’s name, mailing
address and phone number, delivered electronically in a text formatted file
acceptable to the Administrative Agent and certified as true and correct by a
Financial Officer of the Borrower Representative;
(k)    promptly upon the Administrative Agent’s request in its Permitted
Discretion:
(i)    copies of invoices issued by the Borrowers in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory or Equipment purchased by any Loan Party; and
(iii)    a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
(l)    at such times as may be requested by the Administrative Agent, as of the
period then ended, the Borrowers’ sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal;
(m)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
(n)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or the applicable ERISA
Affiliate shall promptly make


-85-



--------------------------------------------------------------------------------




a request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;
(o)    promptly upon the receipt by any Loan Party, for each Plan, a copy of
each annual Actuarial Valuation for Plan Funding; and
(p)    promptly following any request therefor, such other information regarding
the operations, changes in ownership of Equity Interests, business affairs and
financial condition of any Loan Party or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.
SECTION 5.02    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:
(a)    the occurrence of any Default;
(b)    receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $1,000,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under,
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $250,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;
(c)    any consensual Lien (other than Permitted Encumbrances) or written claim
made or asserted against any of the Collateral;
(d)    any loss, damage, or destruction to the Collateral in the amount of
$250,000 or more, whether or not covered by insurance;
(e)    within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral with a value in excess of $50,000 is located;
(f)    Intentionally Omitted;
(g)    within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement (or an amendment thereto) outside of the ordinary
course of business, together with (if requested by the Administrative Agent)
copies of all agreements evidencing such Swap Agreement or amendment;
(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $250,000; and


-86-



--------------------------------------------------------------------------------




(i)    any other development that results, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) except to the extent failure to do so could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits with respect to the conduct
of its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation, dissolution
disposition or other transaction permitted under Section 6.03 or Section 6.05.
SECTION 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all of its respective Material Indebtedness
and all other material liabilities and material obligations, including Taxes,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) such
liabilities would not result in aggregate liabilities in excess of $500,000 and
none of the Collateral would become subject to forfeiture or loss as a result of
the contest; provided, however, that each Loan Party will, and will cause each
Subsidiary to, remit withholding taxes and other payroll taxes to appropriate
Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.
SECTION 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted and except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), as and when determined by the
Administrative Agent, upon reasonable prior notice and during reasonable hours,
to visit and inspect its properties, to conduct at such Loan Party’s premises
field examinations of such Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II (to the extent the
Phase I recommends a Phase II) studies with respect to any Eligible Real
Property, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, however, that if no Event of Default has
occurred and is continuing, the Borrowers shall only have


-87-



--------------------------------------------------------------------------------




to reimburse the Administrative Agent for one (provided, that, if Excess
Availability is less than $15,000,000an amount equal to 16% of the aggregate
Revolving Commitments at any time in such twelve (12) month period, then two)
such field examination in any twelve (12) month period. Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to each Loan Party’s assets for internal use by the Administrative Agent and the
Lenders subject to the confidentiality obligations of the Administrative Agent
and the Lenders hereunder.
SECTION 5.07    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (ii) perform
in all material respects its material obligations under material agreements to
which it is a party, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Use of Proceeds.
(a)    The proceeds of the Loans and the Letters of Credit will be used only for
financing the working capital needs of the Borrowers in the ordinary course of
business (including, without limitation, for Capital Expenditures) and to
refinance certain existing Indebtedness and for other purposes not prohibited by
this Agreement. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
(b)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall, directly or indirectly, use the proceeds of any Borrowing or
Letter of Credit or lend, contribute or otherwise make available such proceeds
to any Subsidiary or other Person (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
SECTION 5.09    Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder (other than projections, other forward looking
information and information of a general economic or industry specific nature)
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Borrowers
on the date thereof as to the matters specified in this Section 5.09;


-88-



--------------------------------------------------------------------------------




provided that, with respect to projected financial information, the Loan Parties
will only ensure that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
projections are subject to inherent uncertainties and contingencies which may be
outside the control of any Loan Party and that no assurance can be given that
such projected financial information will be realized).
SECTION 5.10    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrowers will furnish to the
Lenders, upon request of the Administrative Agent in its Permitted Discretion,
information in reasonable detail as to the insurance so maintained.
SECTION 5.11    Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
SECTION 5.12    Appraisals. At any time that the Administrative Agent requests
in its Permitted Discretion, each Loan Party will provide the Administrative
Agent with appraisals or updates thereof of their Inventory or Eligible Real
Property from an appraiser selected and engaged by the Administrative Agent in
its Permitted Discretion, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law; provided,
however, that if no Event of Default has occurred and is continuing, the
Borrowers shall only have to reimburse the Administrative Agent for: (i) one
(provided, that, if Excess Availability is less than $15,000,000an amount equal
to 16% of the aggregate Revolving Commitments at any time in such twelve (12)
month period, then two) such inventory appraisal in any twelve (12) month
period, and (ii) one (provided, that, if Excess Availability is less than
$15,000,000an amount equal to 16% of the aggregate Revolving Commitments at any
time in such twelve (12) month period, then two) such Eligible Real Property
appraisal in any twelve (12) month period.
SECTION 5.13    Depository Banks. Unless otherwise consented to by the
Administrative Agent in its Permitted Discretion, each Loan Party will maintain
the Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of its business (it being understood
and agreed that the foregoing is not intended to require that the Administrative


-89-



--------------------------------------------------------------------------------




Agent be the exclusive provider of such services for the Loan Parties), provided
that the Loan Parties shall not be required to satisfy the forgoing requirements
with respect to any Deposit Account that is an Excluded Account (as defined in
the Security Agreement).
SECTION 5.14    Additional Collateral; Further Assurances. (0) Subject to
applicable Requirement of Law, each Loan Party will cause each Subsidiary formed
or acquired after the date of this Agreement within 45 days (in each case, as
such time may be extended in the Administrative Agent’s sole discretion) to
become a Loan Party (which Loan Party, in the Administrative Agent's sole
discretion, may be a Borrower) by executing a Joinder Agreement; provided,
however, that no CFC (or any Subsidiary thereof) or Domestic Subsidiary HoldCo
shall be required to become a Loan Party hereunder to the extent doing so could
reasonably be expected to result in material adverse tax consequences to the
Loan Parties; provided that each Loan Party shall cause any Subsidiary formed to
consummate the Specified Acquisition to become a Loan Party pursuant to this
clause (a) within 45 days of the date of consummation of the Specified
Acquisition. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor (and a Borrower, as applicable) hereunder
and thereupon shall have all of the rights, benefits, duties and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, in any property of such Loan Party which constitutes
Collateral, excluding any parcel of real property located in the U.S. owned by
any Loan Party (other than any parcel of Eligible Real Property).
(a)    Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its directly owned Subsidiaries (other than Sierra Herb to
the extent the Borrowers are in compliance with Section 5.16(c), CFCs and
Domestic Subsidiary HoldCos), and (ii) 65% (or such greater percentage that
could not reasonably be expected to cause any material adverse tax consequences
to the Loan Parties) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each directly owned Subsidiary that is
a CFC or Domestic Subsidiary Holdco to, in each case, be subject at all times to
a first priority, perfected Lien (subject to Liens permitted under Section 6.02)
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request.
(b)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
flood zone determinations and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form and


-90-



--------------------------------------------------------------------------------




substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.
SECTION 5.15    Intentionally Omitted.
SECTION 5.16    Post-Closing Covenants.
(a)    Within ninety (90) days of the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrowers shall use
commercially reasonable efforts to deliver to the Administrative Agent each
Collateral Access Agreement required to be provided pursuant to Section 4.13 of
the Security Agreement.
(b)    Within ninety (90) days of the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrowers shall
deliver to the Administrative Agent each Deposit Account Control Agreement
required to be provided pursuant to Section 4.14 of the Security Agreement.
(c)    Within ninety (90) days of the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrowers shall
deliver to the Administrative Agent evidence, in form and substance reasonably
satisfactory to the Administrative Agent, that Sierra Herb has been dissolved.
(d)    Within five (5) Business Days of the date hereof (or such later date as
the Administrative Agent may agree in its sole discretion), the Administrative
Agent shall have received updated insurance certificates and endorsements, in
form and substance reasonably satisfactory to the Administrative Agent.
ARTICLE VI    

Negative Covenants.
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent or indemnity obligations for which no
claim has been made) shall have been paid in full and all Letters of Credit
shall have expired or terminated (or have been cash collateralized pursuant to
the terms hereof), in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:
SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;


-91-



--------------------------------------------------------------------------------




(c)    Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary, provided that (i) (A) Indebtedness of any
Loan Party (other than a Borrower) to a Borrower, and (B) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any Subsidiary that is a
Loan Party shall, in each case, be subject to Section 6.04 and (ii) Indebtedness
of any Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated in
right of payment to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;
(d)    Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
(A) Guarantees by any Borrower of any Indebtedness of any Loan Party (other than
a Borrower), and (B) Guarantees by any Borrower or Subsidiary that is a Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party shall, in each
case, be subject to Section 6.04 and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;
(e)    Intentionally Omitted;
(f)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (m) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness, (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness (other than economic terms) are not less favorable to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(h)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;


-92-



--------------------------------------------------------------------------------




(i)    Indebtedness in respect of cash management and treasury obligations
netting services, overdraft protections, employee credit card programs and
otherwise in connection with deposit and checking accounts, in each case, in the
ordinary course of business;
(j)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price (including working capital adjustments),
non-compete, or similar obligation of Company or the applicable Subsidiary
incurred in connection with the consummation of one or more Permitted
Acquisitions;
(k)    unsecured Indebtedness of Company or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to the Administrative Agent, including, without
limitation, satisfactory subordination terms;
(l)    Indebtedness in respect of Swap Agreements permitted under Section 6.07;
(m)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (m), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
$5,000,000 at any time outstanding;
(n)    other Indebtedness so long as (i) no Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate principal amount of the Indebtedness outstanding at any time pursuant
to this clause (n) does not exceed $15,000,000, unless at the time any
Indebtedness in excess of such limit is incurred, after giving pro forma effect
to the incurrence thereof, the Borrowers have a Fixed Charge Coverage Ratio,
calculated on a trailing four fiscal quarter basis, of at least 1.00 to 1.00
recomputed for the most recent fiscal quarter for which financial statements
have been delivered to Administrative Agent under the Loan Documents, and (iii)
such Indebtedness is not secured by any Liens other than as permitted under
Section 6.02(h);
(o)    Indebtedness representing deferred compensation to employees, directors
and officers of any Borrower and its Subsidiaries incurred in the ordinary
course of business;
(p)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise is permitted hereunder; and
(q)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Company or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year.; and


-93-



--------------------------------------------------------------------------------




(r)    Indebtedness of any Borrower or any of its respective Subsidiaries
constituting Capital Lease Obligations solely in connection with the acquisition
and/or leasing of vehicles in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding.
SECTION 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary or any other Borrower or Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereof, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)    Liens on cash collateral securing obligations owed to Wells Fargo Bank,
N.A. (or any of its Affiliates) as set forth in the Pay-Off Letter, so long as
any remaining unapplied cash collateral is returned to the Company within 120
days of the Effective Date;
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(g)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
(h)    Liens on Equipment and real property (and fixtures thereon) (other than
any Eligible Real Property); provided that such Liens secure Indebtedness
permitted by clause (n) of Section 6.01;
(i)    Liens on deposits made to secure obligations under Swap Agreements with
Persons (“Counterparties”) that are not Secured Parties, so long as: (i) no such
deposit is provided by a Loan Party when an Event of Default has occurred and is
continuing, and (ii) no such deposits


-94-



--------------------------------------------------------------------------------




in excess of an aggregate amount of $1,000,000 at any one time shall be provided
by a Loan Party unless after giving effect to providing such deposit, on a pro
forma basis, either: (I) at all times for the 9045 day period prior to providing
such deposit and after giving effect thereto, Excess Availability is greater
than or equal to an amount equal to 25% of the aggregate Revolving Commitments,
or (II) (x) at all times for the 9045 day period prior to providing such deposit
and after giving effect thereto, Excess Availability is greater than or equal to
an amount equal to 20% of the aggregate Revolving Commitments, and (y) the Fixed
Charge Coverage Ratio, calculated on a trailing four fiscal quarter basis, is
greater than or equal to 1.2 to 1.0, recomputed for the most recent fiscal
quarter for which financial statements have been delivered to Administrative
Agent under the Loan Documents;
(j)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(k)    (1) Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition; and (2)
solely in connection with the Specified Acquisition and solely to the extent
contemplated by Section 2.02(c) of the Transition Services Agreement (and only
for so long as the Transition Services Agreement is in force and effect), any
Lien on the “working capital” deposit account of the Company or any of its
Subsidiaries arising solely as a result of the withdrawal rights and/or
co-signatory rights of the Seller (and/or any affiliates of the Seller party to
the Transition Services Agreement) with respect to such deposit account;
provided that the aggregate credit balance in such deposit account shall not
exceed $3,000,000 at any one time;
(l)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 6.1;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods so long as such liens attach only to the imported goods;
(n)    leases, licenses, subleases or sublicenses of real property or equipment
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of any Borrower and its Subsidiaries,
taken as a whole, or (ii) secure any Indebtedness;
(o)    non-exclusive licenses or sublicenses of intellectual property granted by
any Loan Party in the ordinary course of business; and
(p)    other Liens which do not secure Indebtedness for borrowed money or
lettersletter of credit reimbursement obligations and as to which the aggregate
principal amount of the obligationsIndebtedness secured thereby does not exceed
$500,000.; and


-95-



--------------------------------------------------------------------------------




(q)    Liens securing Indebtedness incurred pursuant to Section 6.01(r);
provided that any such Lien shall encumber only the vehicles acquired with the
proceeds of such Indebtedness.
SECTION 6.03    Fundamental Changes. (0) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
any Borrower may merge into a Borrower in a transaction in which such Borrower
is the surviving entity, (ii) any Loan Party (other than a Borrower) may merge
into any other Loan Party in a transaction in which the surviving entity is a
Loan Party and (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower which owns such Subsidiary determines in good faith
that such liquidation or dissolution is in the best interests of such Borrower
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.
(a)    No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and their Subsidiaries on the date hereof and businesses
reasonably similar, related, complementary, ancillary or incidental thereto.
(b)    No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from the basis in effect on the Effective Date unless it has given
the Administrative Agent not less than thirty (30) days’ prior written notice
thereof; provided, that any Subsidiary acquired in an Acquisition may change its
fiscal year so it corresponds to that of the Borrowers.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Loan Party and a wholly owned Subsidiary
prior to such merger) any evidence of Indebtedness or Equity Interests or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other
interestEquity Interest in, any other Person, or purchase or otherwise acquire
(in one transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise) (each of the foregoing, an “Investment”) except:
(a)    Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Secured Parties to the extent
required by the Security Agreement or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;
(b)    Investments in existence on the date hereof and described in Schedule
6.04;


-96-



--------------------------------------------------------------------------------




(c)    investments by the Borrowers and the Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary referred
to in Section 5.14), (B) the aggregate amount of investments by (i) Borrowers in
Loan Parties (other than Borrowers), and (ii) Loan Parties in Subsidiaries that
are not Loan Parties (together, in each case, with outstanding intercompany
loans permitted under clause (B) to the proviso to Section 6.04(d) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed $5,000,000 in the aggregate at any time outstanding (in each case
determined without regard to any write-downs or write-offs), and (C) no such
investments may be made while an Event of Default is continuing or would result
therefrom;
(d)    loans or advances made by any Borrower to any Subsidiary and made by any
Subsidiary to any other Borrower or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement, (B) the amount of such loans
and advances made by: (i) Borrowers to other Loan Parties (other than
Borrowers), and (ii) Loan Parties to Subsidiaries that are not Loan Parties
(together, in each case, with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $5,000,000 in the aggregate at any
time outstanding (in each case determined without regard to any write-downs or
write-offs), and (C) no such loans or advances may be made while an Event of
Default is continuing or would result therefrom;
(e)    Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of: (i) Loan Parties (other
than Borrowers) that is Guaranteed by any Borrower, and (ii) Subsidiaries that
are not Loan Parties that is Guaranteed by any Loan Party (together, in each
case, with outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d)) shall not exceed $5,000,000 in the aggregate at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);
(f)    loans or advances made to employees, officers or directors on an
arms-length basis in the ordinary course of business for (i) reasonable travel
and entertainment expenses, relocation costs and similar purposes and (ii) for
any other purpose up to a maximum of $250,000 to any employee, officer or
director and up to a maximum of $2,000,000 in the aggregate at any one time
outstanding;
(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and accounts receivable, notes payable, or stock or
other securities issued by Account Debtors pursuant to negotiated agreements
with respect to settlement of such Account Debtor’s Accounts obligations in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss or received in connection
with the bankruptcy or reorganization of customers or suppliers, or settlement
of disputes with suppliers, in each case in the ordinary course of business;


-97-



--------------------------------------------------------------------------------




(h)    Investments in the form of Swap Agreements permitted by Section 6.07;
(i)    Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a permitted acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
(j)    Investments received in connection with the disposition of assets
permitted by Section 6.05;
(k)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(l)    Permitted Acquisitions;
(m)    any other investments (other than any Acquisition) so long as: (i) both
before and after giving effect to such investment, no Event of Default exists,
will exist, or would result therefrom, and (ii) after giving effect to the
consummation of such investment, on a pro forma basis, either: (A) at all times
for the 9045 day period prior to the consummation of such investment and after
giving effect to such investment, Excess Availability is greater than or equal
to an amount equal to 25% of the aggregate Revolving Commitments, or (B) (I) at
all times for the 9045 day period prior to the consummation of such investment
and after giving effect to such investment, Excess Availability is greater than
or equal to an amount equal to 20% of the aggregate Revolving Commitments, and
(II) the Fixed Charge Coverage Ratio, calculated on a trailing four fiscal
quarter basis, is greater than or equal to 1.0 to 1.0, recomputed for the most
recent fiscal quarter for which financial statements have been delivered to
Administrative Agent under the Loan Documents;
(n)    deposits, prepayments, advances and other credits to suppliers, vendors,
customers, lessors and landlords or in connection with marketing promotions,
such as sweepstakes, in each instance, made in the ordinary course of business;
(o)    advances of payroll payments to employees in the ordinary course of
business;
(p)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit; and
(q)    the purchase of investment property from time to time in the Special
Investment Account; provided, however, that notwithstanding anything contained
in the Loan Documents to the contrary, no (i) proceeds of any Loans or (ii) any
other additional funds or other property shall be added to the Special
Investment Account after the Effective Date unless, solely with respect to
clause (ii): (A) both before and after giving effect to such addition, no
Default exists, will exist, or would result therefrom, and (B) after giving
effect to such addition, on a pro forma basis, either: (I) at all times for the
9045 day period prior to the consummation of such addition and after giving
effect to such addition, Excess Availability is greater than or equal to an
amount equal to 25% of the aggregate Revolving Commitments, or (II) (X) at all
times for the 9045 day


-98-



--------------------------------------------------------------------------------




period prior to the consummation of such addition and after giving effect to
such addition, Excess Availability is greater than or equal to an amount equal
to 20% of the aggregate Revolving Commitments, and (Y) the Fixed Charge Coverage
Ratio, calculated on a trailing four fiscal quarter basis, is greater than or
equal to 1.0 to 1.0, recomputed for the most recent fiscal quarter for which
financial statements have been delivered to Administrative Agent under the Loan
Documents.;
(r)    solely in connection with the Specified Acquisition and solely to the
extent contemplated by Sections 2.01 and 2.02 of the Transition Services
Agreement (but only for so long as the Transition Services Agreement is in force
and effect), advances made by Buyer to Seller and/or any of its affiliates in an
aggregate amount not to exceed $5,000,000 per fiscal month; and
(s)    the BFA Lease Guaranty.
SECTION 6.05    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to Dispose of any asset, including any Equity Interest owned by it,
nor will any Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to another Borrower or another
Subsidiary in compliance with Section 6.04), excluding therefrom the payment of
advances, customer deposits, trade payables and other accrued expenses and
liabilities incurred in the ordinary course of business, except:
(a)    Dispositions of (i) Inventory in the ordinary course of business, (ii)
used, obsolete, worn out or surplus equipment or property in the ordinary course
of business and (iii) equipment or property no longer used or useful in the
conduct of the business of the Borrowers and their Subsidiaries;
(b)    Dispositions of assets to any Borrower or any Subsidiary, provided that
any such Dispositions which are not solely among: (i) Borrowers, (ii) Loan
Parties (other than Borrowers), or (iii) Subsidiaries that are not Loan Parties,
shall, in each case, be made in compliance with Section 6.09;
(c)    Dispositions of Accounts in connection with the compromise, settlement or
collection thereof;
(d)    Dispositions of Permitted Investments;
(e)    Sale and Leaseback Transactions permitted by Section 6.06;
(f)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and
(g)    Dispositions that are not permitted by any other clause of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$5,000,000 during any fiscal year of the Company;


-99-



--------------------------------------------------------------------------------




(h)    Dispositions of fixed or capital assets (other than Eligible Real
Property) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property; provided that to the extent the property being transferred constitutes
Collateral, such replacement property shall constitute Collateral;
(i)    the granting of Liens permitted by Section 6.02, the making of
Investments permitted by Section 6.04 and the making of Restricted Payments
permitted by Section 6.08;
(j)    leases, subleases, licenses or sublicenses of real or personal property,
in each case in the ordinary course of business and which do not materially
interfere with the business of the Company and the Subsidiaries, taken as a
whole;
(k)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(l)    the unwinding of any Swap Agreement;
(m)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial intellectual
property (excluding, for the avoidance of doubt, the Farmer Trademark);
(n)    other Dispositions by the Company or any Subsidiary of assets in
connection with the closing of a warehouse or facility which consist of
leasehold interests in the premises of such warehouse or facility, the equipment
and fixtures located at such premises and the books and records relating
exclusively and directly to the operations of such warehouse or facility;
provided that (i) written notice thereof shall be provided to the Administrative
Agent at least ten (10) days in advance thereof, (ii) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length transaction
and (iii) no Event of Default shall have then occurred and be continuing or
would result therefrom;
(o)    Dispositions of investment property from the Preferred Stock Portfolio;
provided, that, all of the proceeds from such Dispositions shall be (A)
reinvested in other investment property consisting of shares of preferred stock
of public companies (other than the Company), in each case, held in the Special
Investment Account, or (B) used for general operating, working capital and other
proper corporate purposes of the Company and its Subsidiaries not otherwise
prohibited by the terms hereof;
(p)    any Disposition of real property owned in fee (other than Eligible
Realthe Northlake Property); provided that (i) written notice thereof shall be
provided to the Administrative Agent at least ten (10) days in advance thereof,
(ii) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction, (iii) no Event of Default shall have then
occurred and be continuing or would result therefrom, and (iv) the aggregate
fair market value of all real property sold pursuant to this clause (p) shall
not exceed $10,000,000 in any calendar year unless at the time any Disposition
is made in excess of such limit, at all times for the 9045


-100-



--------------------------------------------------------------------------------




day period prior to the consummation of such saleDisposition and after giving
effect to such saleDisposition, Excess Availability is greater than or equal to
an amount equal to 25% of the aggregate Revolving Commitments; and, and (v) in
the case of a Disposition of Eligible Real Property, immediately upon such
Disposition, the Company delivers to the Administrative Agent a Borrowing Base
Certificate reflecting the removal of such Eligible Real Property from the
Borrowing Base; and
(q)    any Disposition of the Torrance Facility;
provided, that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(f), (i), (k), (l) and (m) and except for
Dispositions amongst Loan Parties), shall be for no less than the fair market
value of such property at the time of such Disposition as determined by the
Company in good faith
SECTION 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
SECTION 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness.
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
each of the Borrowers and its Subsidiaries may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock, (ii) any
Subsidiary may make a Restricted Payment to a Borrower and any Subsidiary which
is not a Loan Party may make a Restricted Payment to another Subsidiary, (iii)
each of the Loan Parties may make other Restricted Payments so long as: (A) both
before and after giving effect to such Restricted Payment, no Default exists,
will exist, or would result therefrom, and (B) after giving effect to the
consummation of such Restricted Payment, on a pro forma basis, either: (I) at
all times for the 9045 day period prior to the consummation of such Restricted
Payment and after giving effect to such Restricted Payment, Excess Availability
is greater


-101-



--------------------------------------------------------------------------------




than or equal to an amount equal to 25% of the aggregate Revolving Commitments,
or (II) (x) at all times for the 9045 day period prior to the consummation of
such Restricted Payment and after giving effect to such Restricted Payment,
Excess Availability is greater than or equal to an amount equal to 20% of the
aggregate Revolving Commitments, and (y) the Fixed Charge Coverage Ratio,
calculated on a trailing four fiscal quarter basis, is greater than or equal to
1.2 to 1.0, recomputed for the most recent fiscal quarter for which financial
statements have been delivered to Administrative Agent under the Loan Documents,
(iv) the Company may make noncash repurchases of Equity Interests deemed to
occur upon the exercise of stock options or similar equity incentive awards if
such Equity Interests represent a portion of the exercise price of such options
or similar equity incentive awards, (v) the Company may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Company in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for shares of common stock in the
Company, (vi) so long as no Default has occurred and is continuing, the Company
may pay for the repurchase, retirement or other acquisition or retirement for
value of Equity Interests of the Company held by any future, present or former
employee, director, consultant or distributor (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Company or any of its Subsidiaries upon the death,
disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including but not limited to the ESOP and including any stock
subscription or shareholder agreement) with any employee, director, consultant
or distributor of the Company or any of its Subsidiaries in an aggregate amount
not to exceed $500,000 in any calendar year, and (vii) the Company may make
distributions or pay dividends to the ESOT in the amounts of regularly scheduled
payments to be made on the ESOP Indebtedness in accordance with the terms of the
ESOP Loan Documents in effect on the date hereof; provided, that, as to any such
distribution or dividend, all proceeds received by the ESOT are used by the ESOT
to repay the ESOP Indebtedness.
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and


-102-



--------------------------------------------------------------------------------




(v)    repayments of Indebtedness so long as: (A) both before and after giving
effect to such repayment of Indebtedness, no Default exists, will exist, or
would result therefrom, and (B) after giving effect to the consummation of such
repayment of Indebtedness, on a pro forma basis, either: (I) at all times for
the 9045 day period prior to the consummation of such repayment of Indebtedness
and after giving effect to such repayment of Indebtedness, Excess Availability
is greater than or equal to an amount equal to 25% of the aggregate Revolving
Commitments, or (II) (x) at all times for the 9045 day period prior to the
consummation of such repayment of Indebtedness and after giving effect to such
repayment of Indebtedness, Excess Availability is greater than or equal to an
amount equal to 20% of the aggregate Revolving Commitments, and (y) the Fixed
Charge Coverage Ratio, calculated on a trailing four fiscal quarter basis, is
greater than or equal to 1.2 to 1.0, recomputed for the most recent fiscal
quarter for which financial statements have been delivered to Administrative
Agent under the Loan Documents.
SECTION 6.09    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among (i) Borrowers not involving any other Affiliate, or (ii) Loan Parties
(other than any Borrower) not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(c), 6.04(d) or 6.04(f), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Borrower’s board of directors.
SECTION 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary, or any assets of a Subsidiary, pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement


-103-



--------------------------------------------------------------------------------




relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to restrictions requiring minimum reserves of
cash or other deposits or minimum net worth requirements imposed by customers
under contracts entered into in the ordinary course of business and (vii) clause
(b) of the foregoing shall not apply to any restrictions imposed by any
agreement relating to Indebtedness incurred pursuant to Section 6.01 entered
into after the Effective Date so long as such restrictions are no more
burdensome on the Company’s Subsidiaries than the restrictions contained herein.
SECTION 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness unless expressly permitted
under the subordination terms relative to such Indebtedness, or (b) its charter,
articles or certificate of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational or governing
documents, except in the case of each of this clause (b), such amendments,
modifications, or waivers, which would not be materially adverse to the Lenders
either individually or in the aggregate.
SECTION 6.12    Intentionally Omitted.
SECTION 6.13    Fixed Charge Coverage Ratio. Upon the occurrence and during the
continuance of a Covenant Testing Trigger Period, the Borrowers will not permit
the Fixed Charge Coverage Ratio to be less than 1.0 to 1.0 when measured, on a
trailing four-fiscal quarter basis, as of the end of: (a) the last fiscal
quarter immediately preceding the occurrence of such Covenant Testing Trigger
Period for which financial statements have most recently been delivered pursuant
to Section 5.01, and (b) each fiscal quarter for which financial statements are
delivered pursuant to Section 5.01 during such Covenant Testing Trigger Period.
SECTION 6.14    Farmer Trademark. The Loan Parties shall maintain, defend and
preserve the Farmer Trademark and its value, usefulness, merchantability and
marketability in a manner consistent with past practices, and shall not sell,
assign, transfer, encumber or license the Farmer Trademark to any Person (other
than Liens created pursuant to the Loan Documents) without the prior written
consent of the Required Lenders.
ARTICLE VII    

Events of Default.
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


-104-



--------------------------------------------------------------------------------




(b)    the Borrowers shall fail to pay any interest on any Loan, LC Fee or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 5.02(a), 5.03 (with respect to a Loan
Party’s existence) or 5.08 or in Article VI of this Agreement, or (ii) Sections
4.1(d) through (g), 4.2(a), (b) and (d), 4.3(a) and (b), 4.6, 4.7(c) through
(e), 4.11, 4.12, 4.14, 4.15, 4.16 or Article VII of the Security Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 10 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.10, 5.11 or 5.13 of this Agreement or (ii) 30 days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or any other Loan Document;
(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after any
applicable grace period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05 or any Indebtedness that becomes due as a result of
any voluntary refinancing permitted under Section 6.01;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency,


-105-



--------------------------------------------------------------------------------




receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    any Loan Party shall become unable, admit in writing its inability, or
publicly declare its intention not to, or fail generally to pay its debts as
they become due;
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $1,000,0002,000,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or Subsidiary to enforce any
such judgment; or (ii) any Loan Party or Subsidiary shall fail within thirty
(30) days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year or (ii)
$10,000,000 for all periods;
(m)    a Change in Control shall occur;
(n)    Intentionally Omitted;
(o)    the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Party shall deny that it has
any further liability under the Loan Guaranty to which it is a party, or shall
give notice to such effect, including, but not limited to notice of termination
delivered pursuant to Section 10.08 of this Agreement, except where due to such
Loan Party’s permitted liquidation or dissolution under the terms of this
Agreement;


-106-



--------------------------------------------------------------------------------




(p)    except as permitted by the terms of this Agreement or any Collateral
Document, (i) any Collateral Document that purports to create a Lien shall for
any reason fail to create a valid security interest in any Collateral purported
to be covered thereby, or (ii) any Lien securing any Secured Obligation shall
cease to be a perfected, first priority Lien (subject to any applicable
Permitted Encumbrances or Liens pursuant to Sections 6.02(c) or (e)) except as
the result of an action or failure to act on the part of the Administrative
Agent;
(q)    except as the result of an action or failure to act on the part of the
Administrative Agent, any Collateral Document shall fail to remain in full force
or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document; or
(r)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
then, and in every such Event of Default (other than an Event of Default with
respect to the Borrowers described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower Representative, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments,
whereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, but ratably
as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in the case of any event with respect to the Borrowers
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.
ARTICLE VIII    

The Administrative Agent.


-107-



--------------------------------------------------------------------------------




SECTION 8.01    Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or


-108-



--------------------------------------------------------------------------------




representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
SECTION 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.
SECTION 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower Representative and with the
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of the Borrower Representative (unless a Specified Event of Default shall have
occurred and be continuing), to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and consented to by the Borrower
Representative (to the extent such consent is required) and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless


-109-



--------------------------------------------------------------------------------




otherwise agreed by the Borrowers and such successor. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its intent to resign, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Bank and the Borrowers, whereupon, on
the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.
SECTION 8.07    Non-Reliance.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
respective Subsidiaries) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which


-110-



--------------------------------------------------------------------------------




it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
SECTION 8.08    Titles. No Lender having the title of syndication agent shall
have any obligations, duties or liabilities hereunder in its capacity as a
syndication agent.
SECTION 8.09    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (0) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
California Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the


-111-



--------------------------------------------------------------------------------




event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.
SECTION 8.10    Flood Laws. Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”).. For purposes of this Agreement, "Flood Laws" shall mean, collectively,
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973, the National Flood Insurance Reform Act of 1994, and the Biggert-Waters
Flood Insurance Act of 2012, as such statutes may be amended or re-codified from
time to time, any substitution therefor, any regulations promulgated thereunder,
and all other Legal Requirements relating to flood insurance. Chase, as
administrative agent or collateral agent on a syndicated facility, will post on
the applicable electronic platform (or otherwise distribute to each Lender in
the syndicate) documents that it receives in connection with the Flood Laws.
However, Chase reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.
ARTICLE IX    

Miscellaneous.
SECTION 9.01    Notices. (0) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(i)    if to any Loan Party, to the Borrower Representative at:
Farmer Bros. Co.
1912 Farmer Brothers Drive
Northlake, TX 76262
20333 S. Normandie Avenue
Torrance, CA 90502
Attention: Legal Department
Facsimile No: (310) 787-5376
Email: LegalDepartment@farmerbros.com
  


(ii)    if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at:
2200 Ross Avenue, 9th Floor


-112-



--------------------------------------------------------------------------------




Dallas, Texas 75201
3 Park Plaza, Suite 900
Irvine, California 92614
Attention: Jeannette BehmRoss Gilbert
Facsimile No: (949214) 471965-98722594


with a copy to:


MORGAN, LEWIS & BOCKIUS LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071-3132
Attention: Marshall Stoddard, Jr., Esq.
Facsimile No: (212) 309-6001


(iii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.


-113-



--------------------------------------------------------------------------------




(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02    Waivers; Amendments. (0) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(a)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase), neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(x) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required


-114-



--------------------------------------------------------------------------------




Lenders or (y) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (ii) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (except (1) in connection with the waiver of applicability of
any post-default increase in interest rates, which waiver shall be effective
with the consent of the Required Lenders and (2) that any adjustment or
modification of defined terms used in the determination of the Borrowing Base
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii)), (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (except (1)
in connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders and (2) that any adjustment or modification of defined terms used in the
determination of the Borrowing Base shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (ii)), (iv) change Section
2.18(b) or (d) in a manner that would alter the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender), (v) increase the advance rates set forth in the definition of Borrowing
Base or add new categories of eligible assets, without the written consent of
each Revolving Lender (other than any Defaulting Lender), (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (vii) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (viii) release any Loan Guarantor from its
obligation under its Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), or (ix) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any amendment to Section 2.20 shall
require the consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender). The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04. Any
amendment, waiver or other modification of this Agreement or any other Loan
Document that by its terms affects the rights or duties under this Agreement of
the Lenders of one or more Classes (but not the Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected


-115-



--------------------------------------------------------------------------------




Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
(b)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all of the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Subsidiary, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $2,500,000 during any
calendar year without the prior written authorization of the Required Lenders
(it being agreed that the Administrative Agent may rely conclusively on one or
more certificates of the Borrowers as to the value of any Collateral to be so
released, without further inquiry). The Administrative Agent and the Lenders
agree that the Administrative Agent shall execute and deliver all documents
reasonably requested by any Loan Party to effect or otherwise evidence such
release (and, if requested by the Administrative Agent in connection with such
execution and delivery, the Loan Party disposing of such property shall certify
to the Administrative Agent that the applicable sale or disposition is being
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry)).
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all


-116-



--------------------------------------------------------------------------------




purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(d)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (0) The Loan Parties shall,
jointly and severally, pay all (i) reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent (limited to one primary counsel, one local counsel in each
reasonably necessary jurisdiction, one specialty counsel in each reasonably
necessary specialty area, and one or more additional counsel if one or more
actual conflicts of interest arise), in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender (limited to one primary
counsel, one local counsel in each reasonably necessary jurisdiction, one
specialty counsel in each reasonably necessary specialty area, and one or more
additional counsel if one or more actual conflicts of interest arise), in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such documented out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:
(i)    appraisals (subject to the limitations set forth in Section 5.12) and
insurance reviews;
(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the reasonable
and documented


-117-



--------------------------------------------------------------------------------




internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination (subject to the limitation set forth in
Section 5.06);
(iii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iv)    Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(v)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(vi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by a Loan Party or a Subsidiary, or
any Environmental Liability related in any way to a Loan Party or a Subsidiary,
(iv) the failure of a Loan Party to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses: (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee, (B) are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted from a breach of any Loan Document by such Indemnitee, or (C) arise


-118-



--------------------------------------------------------------------------------




out of any dispute among Indemnitees that do not involve any acts or omissions
of the Loan Parties or any of their Affiliates (it being acknowledged and agreed
that the indemnification shall extend to Chase in its capacity as the
Administrative Agent (but not the Lenders) relative to disputes between or among
the Administrative Agent on the one hand, and one or more Lenders, or one or
more of their Affiliates, on the other hand). This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Loan Parties’ failure to pay any such amount shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or the Issuing Bank in its capacity
as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of


-119-



--------------------------------------------------------------------------------




the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(a)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Borrower Representative, provided that the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;
(B)    the Administrative Agent;
(C)    the Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 and the tax forms required by Section 2.17(f); and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-


-120-



--------------------------------------------------------------------------------




public information about the Company, the other Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of and stated interest on the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the


-121-



--------------------------------------------------------------------------------




Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(b)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrowers and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.


-122-



--------------------------------------------------------------------------------




(c)    Each Lender that sells a participation agrees, at the Borrowers’ request
and expense, to use reasonable efforts to cooperate with the Borrowers to
effectuate the provisions of Section 2.19(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(0) This Agreement may be executed in counterparts (and by different parties
hereto on different


-123-



--------------------------------------------------------------------------------




counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf, or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY
OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR


-124-



--------------------------------------------------------------------------------




ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO ADMINISTRATIVE AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE SECURED OBLIGATIONS HEREUNDER,
AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS
PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(0) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of California, but
giving effect to federal laws applicable to national banks.
(a)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
California State court sitting in Los Angeles, California in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such California State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(b)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL; JUDICIAL REFERENCE.


-125-



--------------------------------------------------------------------------------




(a)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
(b)    IF ANY ACTION OR PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO AND
EACH PARTY HERETO OR THERETO (OTHER THAN THE ADMINISTRATIVE AGENT OR ANY LENDER)
DOES NOT SUBSEQUENTLY WAIVE IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS
RIGHT TO A TRIAL BY JURY, (A) THE COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A
GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 TO
A REFEREE OR REFEREES TO HEAR AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR
PROCEEDING (WHETHER OF FACT OR OF LAW) AND TO REPORT A STATEMENT OF DECISION,
PROVIDED THAT ANY SUCH ISSUES PERTAINING TO A “PROVISIONAL REMEDY” AS DEFINED IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8 SHALL BE HEARD AND DETERMINED
BY THE COURT, AND (B) THE LOAN PARTIES SHALL BE SOLELY RESPONSIBLE TO PAY ALL
FEES AND EXPENSES OF ANY REFEREE APPOINTED IN SUCH ACTION OR PROCEEDING.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same


-126-



--------------------------------------------------------------------------------




as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither


-127-



--------------------------------------------------------------------------------




the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.
SECTION 9.15    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.18    Authorization to Distribute Certain Materials to Public-Siders.
(a)    If the Borrowers do not file this Agreement with the SEC, then the
Borrowers hereby authorize the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. Each Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.
(b)    Each Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of


-128-



--------------------------------------------------------------------------------




federal and state securities laws. To the extent that any of the executed Loan
Documents constitutes at any time material non-public information within the
meaning of the federal and state securities laws after the date hereof, each
Borrower agrees that it will promptly make such information publicly available
by press release or public filing with the SEC.
ARTICLE X    

Loan Guaranty.
SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
SECTION 10.03    No Discharge or Diminishment of Loan Guaranty. (0) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any


-129-



--------------------------------------------------------------------------------




obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.
(a)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(b)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even


-130-



--------------------------------------------------------------------------------




though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Loan Guarantor against any Obligated Party or any security.
SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.
SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
SECTION 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.
SECTION 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the


-131-



--------------------------------------------------------------------------------




full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Guarantor shall be increased as necessary so that,
net of such withholding (including such withholding applicable to additional
amounts payable under this Section), the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives the amount it would have received had no such
withholding been made.
SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.
SECTION 10.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations


-132-



--------------------------------------------------------------------------------




of the Loan Guarantors, jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with the terms of this Loan
Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.
SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
SECTION 10.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
ARTICLE XI    

The Borrower Representative.
SECTION 11.01    Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative


-133-



--------------------------------------------------------------------------------




upon the express conditions contained in this Article XI. Additionally, the
Borrowers hereby appoint the Borrower Representative as their agent to receive
all of the proceeds of the Loans in the Funding Account(s), at which time the
Borrower Representative shall promptly disburse such Loans to the appropriate
Borrower. The Administrative Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01.
SECTION 11.02    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
SECTION 11.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
SECTION 11.04    Notices. Each Borrower shall promptly notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default”. In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.
SECTION 11.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
SECTION 11.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
SECTION 11.07    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower


-134-



--------------------------------------------------------------------------------




Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificate required pursuant to the
provisions of this Agreement.
(Signature Pages Follow)




-135-



--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWERS:


FARMER BROS. CO.,
a Delaware corporation, as a Borrower
By _________________________
Name:
Title:


CHINA MIST BRANDS, INC.,
a Delaware corporation


By _________________________
Name:
Title:


OTHER LOAN PARTIES:


COFFEE BEAN INTERNATIONAL, INC.,
an Oregon corporation
By _________________________
Name:
Title:
FBC FINANCE COMPANY,
a California corporation

By _________________________
Name:
Title:


[Signature page to Credit Agreement]



--------------------------------------------------------------------------------




COFFEE BEAN HOLDING CO., INC.,
a Delaware corporation

By _________________________
Name:
Title:


[Signature page to Credit Agreement]



--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as a Lender, Administrative Agent, Issuing Bank, and
Swingline Lender
By _________________________
Name:
Title:


[Signature page to Credit Agreement]



--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender
By _________________________
Name:
Title:






[Signature page to Credit Agreement]



--------------------------------------------------------------------------------


 




COMMITMENT SCHEDULE


Lender


Revolving Commitment
Commitment
JPMorgan Chase Bank, N.A.
$45,000,00075,000,000
$45,000,00075,000,000
SunTrust Bank
$30,000,00050,000,000
$30,000,00050,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
$75,000,000125,000,000
$75,000,000125,000,000













-140-



--------------------------------------------------------------------------------












Summary report:
Litéra® Change-Pro TDC 7.5.0.145 Document comparison done on 8/28/2017 10:29:10
PM
Style name: L&W without Moves
Intelligent Table Comparison: Active
Original filename: JPM_Farmer Bros - Conformed Credit Agreement.docx
Modified filename: FB - Exhibit B.docx
Changes:
Add
139
Delete
93
Move From
0
Move To
0
Table Insert
0
Table Delete
1
Table moves to
0
Table moves from
0
Embedded Graphics (Visio, ChemDraw, Images etc.)
0
Embedded Excel
0
Format changes
0
Total Changes:
233












--------------------------------------------------------------------------------










EXHIBIT B TO FIRST AMENDMENT TO CREDIT AGREEMENT
chaselogoa03.jpg [chaselogoa03.jpg]






CREDIT AGREEMENT




dated as of




March 2, 2015




among


FARMER BROS. CO.,


The other Loan Parties Party Hereto,




The Lenders Party Hereto




SUNTRUST BANK,
as Syndication Agent


and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________


J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger







CHASE BUSINESS CREDIT









--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------








 
 
TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I
ARTICLE I
Definitions
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Classification of Loans and Borrowings
40
 
Section 1.03
Terms Generally
40
 
Section 1.04
Accounting Terms; GAAP
40
 
Section 1.05
Status of Obligations
41
ARTICLE II
ARTICLE II
The Credits
41
 
Section 2.01
Commitments
41
 
Section 2.02
Loans and Borrowings
42
 
Section 2.03
Requests for Revolving Borrowings
42
 
Section 2.04
Protective Advances
43
 
Section 2.05
Swingline Loans and Overadvances
44
 
Section 2.06
Letters of Credit
46
 
Section 2.07
Funding of Borrowings
51
 
Section 2.08
Interest Elections
51
 
Section 2.09
Termination and Reduction of Commitments; Increase in Revolving Commitments
52
 
Section 2.10
Repayment and Amortization of Loans; Evidence of Debt
54
 
Section 2.11
Prepayment of Loans
55
 
Section 2.12
Fees
56
 
Section 2.13
Interest
57
 
Section 2.14
Alternate Rate of Interest
58
 
Section 2.15
Increased Costs
59
 
Section 2.16
Break Funding Payments
60
 
Section 2.17
Withholding of Taxes; Gross-Up
61
 
Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
64
 
Section 2.19
Mitigation Obligations; Replacement of Lenders
67
 
Section 2.20
Defaulting Lenders
68
 
Section 2.21
Returned Payments
70
 
Section 2.22
Banking Services and Swap Agreements
70
ARTICLE III
ARTICLE III
Representations and Warranties
70
 
Section 3.01
Organization; Powers
70
 
Section 3.02
Authorization; Enforceability
71
 
Section 3.03
Governmental Approvals; No Conflicts
71
 
Section 3.04
Financial Condition; No Material Adverse Change
71
 
Section 3.05
Properties
71
 
Section 3.06
Litigation and Environmental Matters
72
 
Section 3.07
Compliance with Laws and Agreements; No Default
72
 
Section 3.08
Investment Company Status
72
 
Section 3.09
Taxes
72
 
Section 3.10
ERISA
73
 
Section 3.11
Disclosure
73








--------------------------------------------------------------------------------







 
Section 3.12
Intentionally Omitted
73
 
Section 3.13
Solvency
73
 
Section 3.14
Insurance
74
 
Section 3.15
Capitalization and Subsidiaries
74
 
Section 3.16
Security Interest in Collateral
74
 
Section 3.17
Employment Matters
74
 
Section 3.18
Reserve Regulations
75
 
Section 3.19
Use of Proceeds
75
 
Section 3.20
Burdensome Restrictions
75
 
Section 3.21
Corruption Laws and Sanctions
75
 
Section 3.22
Common Enterprise
75
ARTICLE IV
ARTICLE IV
Conditions
76
 
Section 4.01
Effective Date
76
 
Section 4.02
Each Credit Event
79
ARTICLE V
ARTICLE V
Affirmative Covenants
79
 
Section 5.01
Financial Statements; Borrowing Base and Other Information
80
 
Section 5.02
Notices of Material Events
83
 
Section 5.03
Existence; Conduct of Business
84
 
Section 5.04
Payment of Obligations
84
 
Section 5.05
Maintenance of Properties
85
 
Section 5.06
Books and Records; Inspection Rights
85
 
Section 5.07
Compliance with Laws and Material Contractual Obligations
85
 
Section 5.08
Use of Proceeds
85
 
Section 5.09
Accuracy of Information
86
 
Section 5.10
Insurance
86
 
Section 5.11
Casualty and Condemnation
86
 
Section 5.12
Appraisals
87
 
Section 5.13
Depository Banks
87
 
Section 5.14
Additional Collateral; Further Assurances
87
 
Section 5.15
Intentionally Omitted
88
 
Section 5.16
Post-Closing Covenants
88
ARTICLE VI
ARTICLE VI
Negative Covenants
89
 
Section 6.01
Indebtedness
89
 
Section 6.02
Liens
91
 
Section 6.03
Fundamental Changes
93
 
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
93
 
Section 6.05
Asset Sales
96
 
Section 6.06
Sale and Leaseback Transactions
98
 
Section 6.07
Swap Agreements
98
 
Section 6.08
Restricted Payments; Certain Payments of Indebtedness
98
 
Section 6.09
Transactions with Affiliates
100
 
Section 6.10
Restrictive Agreements
100
 
Section 6.11
Amendment of Material Documents
100








--------------------------------------------------------------------------------







 
Section 6.12
Intentionally Omitted
101
 
Section 6.13
Fixed Charge Coverage Ratio
101
 
Section 6.14
Farmer Trademark
101
ARTICLE VII
ARTICLE VII
Events of Default
101
ARTICLE VIII
ARTICLE VIII
The Administrative Agent
104
 
Section 8.01
Appointment
104
 
Section 8.02
Rights as a Lender
104
 
Section 8.03
Duties and Obligations
105
 
Section 8.04
Reliance
105
 
Section 8.05
Actions through Sub-Agents
105
 
Section 8.06
Resignation
106
 
Section 8.07
Non-Reliance
107
 
Section 8.08
Titles
108
 
Section 8.09
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
108
 
Section 8.10
Flood Laws
108
ARTICLE IX
ARTICLE IX
Miscellaneous
108
 
Section 9.01
Notices
108
 
Section 9.02
Waivers; Amendments
110
 
Section 9.03
Expenses; Indemnity; Damage Waiver
113
 
Section 9.04
Successors and Assigns
115
 
Section 9.05
Survival
119
 
Section 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
120
 
Section 9.07
Severability
120
 
Section 9.08
Right of Setoff
120
 
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
121
 
Section 9.10
WAIVER OF JURY TRIAL; JUDICIAL REFERENCE
122
 
Section 9.11
Headings
122
 
Section 9.12
Confidentiality
122
 
Section 9.13
Several Obligations; Nonreliance; Violation of Law
124
 
Section 9.14
USA PATRIOT Act
124
 
Section 9.15
Disclosure
124
 
Section 9.16
Appointment for Perfection
124
 
Section 9.17
Interest Rate Limitation
124
 
Section 9.18
Authorization to Distribute Certain Materials to Public-Siders
125
ARTICLE X
ARTICLE X
Loan Guaranty
125
 
Section 10.01
Guaranty
125
 
Section 10.02
Guaranty of Payment
125
 
Section 10.03
No Discharge or Diminishment of Loan Guaranty
126
 
Section 10.04
Defenses Waived
126
 
Section 10.05
Rights of Subrogation
127
 
Section 10.06
Reinstatement; Stay of Acceleration
127
 
Section 10.07
Information
127
 
Section 10.08
Termination
127








--------------------------------------------------------------------------------







 
Section 10.09
Taxes
128
 
Section 10.10
Maximum Liability
128
 
Section 10.11
Contribution
128
 
Section 10.12
Liability Cumulative
129
 
Section 10.13
Keepwell
129
ARTICLE XI
ARTICLE XI
The Borrower Representative
130
 
Section 11.01
Appointment; Nature of Relationship
130
 
Section 11.02
Powers
130
 
Section 11.03
Employment of Agents
130
 
Section 11.04
Notices
130
 
Section 11.05
Successor Borrower Representative
130
 
Section 11.06
Execution of Loan Documents; Borrowing Base Certificate
130
 
Section 11.07
Reporting
131
 
 
SCHEDULES:
 
 
 
Commitment Schedule
 
 
 
Schedule P-1 -- Permitted Holders
 
 
 
Schedule F-1 -- Farmer Trademark
 
 
 
Schedule 3.05 -- Properties
 
 
 
Schedule 3.06 -- Disclosed Matters
 
 
 
Schedule 3.14 -- Insurance
 
 
 
Schedule 3.15 – Capitalization and Subsidiaries
 
 
 
Schedule 6.01 -- Existing Indebtedness
 
 
 
Schedule 6.02 -- Existing Liens
 
 
 
Schedule 6.04 -- Existing Investments
 
 
 
Schedule 6.10 -- Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A -- Form of Assignment and Assumption
 
 
 
Exhibit B -- Form of Borrowing Base Certificate
 
 
 
Exhibit C -- Form of Compliance Certificate
 
 
 
Exhibit D -- Joinder Agreement
 










--------------------------------------------------------------------------------








CREDIT AGREEMENT dated as of March 2, 2015 (as it may be amended or modified
from time to time, this “Agreement”) among FARMER BROS. CO., a Delaware
corporation (“Company”), CHINA MIST BRANDS INC., a Delaware corporation ("China
Mist" and together with Company and any other Person that joins this Agreement
as a Borrower in accordance with the terms hereof, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), the other Loan Parties party hereto, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Account” has the meaning assigned to such term in the Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors of a Person (other than Equity Interests having such
power only by reason of the happening of a contingency).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.


- 7-



--------------------------------------------------------------------------------







“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
“Agreement Value” shall mean, for each Swap Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that any Borrower or any Subsidiary would be required to pay if such
Swap Agreement were terminated on such date.
“ALTA” means the American Land Title Association.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“APA” has the meaning assigned to it in the definition of “Specified
Acquisition”.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the Aggregate
Revolving Exposure at that time), and (b) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure and the unused Commitments; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.
“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “Revolver CBFR Spread”, or
“Revolver Eurodollar Spread”, as the case may be, based upon the Average
Historical Excess Availability for the immediately prior calendar quarter,
provided that until the end of the second full calendar quarter occurring after
the Effective Date, the “Applicable Rate” shall be the applicable rates per
annum set forth below in Category 2:




- 8-



--------------------------------------------------------------------------------







Average Historical Excess Availability


Revolver
Eurodollar Spread


Revolver
CBFR
Spread


Category 1


 > $50,000,000


1.25%
-0.25%
Category 2


≤ $50,000,000 but
> $25,000,000


1.50%
0%
Category 3


≤ $25,000,000 but
> $15,000,000


1.75%
0.25%
Category 4


≤ $15,000,000
2.00%
0.50%



For purposes of the foregoing, (a) the Applicable Rate shall be determined by
the Administrative Agent as of the end of each calendar quarter based upon the
Average Historical Excess Availability for such calendar quarter, and (b) each
change in the Applicable Rate resulting from a change in the Average Historical
Excess Availability (if any) shall be effective during the period commencing on
the first Business Day after the end of the most recently ended calendar quarter
and ending on the date immediately preceding the effective date of the next such
change, provided that the Average Historical Excess Availability shall be deemed
to be in Category 4 at any time that a Specified Event of Default has occurred
and is continuing.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Commitments.
“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting


- 9-



--------------------------------------------------------------------------------







Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Average Historical Excess Availability” means, with respect to any period, the
sum of the aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Aggregate Revolving Exposure for each Business Day in such
period (calculated as of the end of each respective Business Day) divided by the
number of Business Days in such period.
“Banking Services” means each and any of the following bank services provided to
any Loan Party or their respective Subsidiaries by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Loan Parties
and their respective Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“BFA Lease” means that certain lease between Boyd Future Associates LLC (as
lessor) and Seller (as lessee), dated December 1, 2012, for the real estate
located at 19730 NE Sandy Blvd., Portland, Oregon, as the same may be amended,
modified or restated from time to time.


- 10-



--------------------------------------------------------------------------------







“BFA Lease Guaranty” means that certain unsecured guaranty made by the Company
in favor of Boyd Future Associates LLC in respect of the rental payments owed by
the Seller (as lessee) under the BFA Lease, as the same may be amended, amended
and restated or modified from time to time; provided, that, no amendment or
modification of the BFA Lease Guaranty after the First Amendment Effective Date
which is materially adverse to the interests of the Lenders shall be effected
without the prior written consent of the Required Lenders.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrower” or “Borrowers” have the respective meanings specified therefor in the
preamble to this Agreement.
“Borrower Representative” has the meaning assigned to such term in Section
11.01.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.
“Borrowing Base” means, at any time, the sum of: (a) (i) 85% of the Borrowers’
Eligible Accounts owing from Account Debtors at such time which do not have an
investment grade corporate credit rating by Moody’s or Standard & Poor’s, plus
(ii) 90% of Borrowers’ Eligible Accounts owing from Account Debtors at such time
which have an investment grade credit rating by Moody’s or Standard & Poor’s,
plus (b) the lesser of (i) 75% of the Borrowers’ Eligible Inventory, at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis, and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value percentage identified in the most recent inventory
appraisal ordered by the Administrative Agent multiplied by the Borrowers’
Eligible Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, plus (c) the lesser of (i) $60,000,000, and (ii) 75%
of the fair market value of the Borrowers’ Eligible Real Property; provided,
however, that for each new parcel of Eligible Real Property that is added to the
Borrowing Base, the Availability generated under this clause (c)(ii) with
respect to such parcel of Eligible Real Property shall be reduced on a monthly
basis, commencing on the first day of the month immediately following the first
date such Eligible Real Property is first added to the Borrowing Base and on the
first day of each month thereafter, by an amount equal to 1/180 of the original
amount of Availability generated by such parcel of Eligible Real Property under
this clause (c)(ii) as of the first date such parcel of Eligible Real Property
was added to the Borrowing Base, plus (d) the lesser of (i) $10,000,000, and
(ii) 50% of the Net Orderly Liquidation Value of the Farmer Trademark (it being
understood that no Availability shall be generated under this clause (d) until
the Administrative Agent shall have received an appraisal of the Farmer
Trademark from a firm satisfactory to the Administrative Agent in its Permitted
Discretion, which appraisal shall be satisfactory to the Administrative Agent in
its Permitted Discretion (the “Initial Trademark Appraisal”), minus
(e) Reserves. The maximum amount of Availability generated on account of (x)
domestic in-transit Inventory in route between locations of the Borrowers shall
not exceed $5,000,000, (y) route sales Inventory shall not exceed $7,000,000,
and (z) in-process green coffee shall not exceed $3,000,000. The calculations in
clause (b) above may be determined on a combined basis for Eligible Inventory or
on a category by category basis for Eligible Inventory, as determined


- 11-



--------------------------------------------------------------------------------







by Administrative Agent from time to time in its Permitted Discretion based on
its review of any appraisal and/or field examination of such Inventory.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent in its Permitted Discretion.
“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, but excluding in each case any
such expenditures that (i) are made to restore, repair, replace or rebuild
property to the condition of such property immediately prior to any casualty
event, to the extent such expenditure is made with identifiable insurance
proceeds, condemnation awards or damage recovery proceeds relating to any such
casualty event, (ii) are financed with the proceeds of any Disposition of fixed
or capital assets to the extent such expenditure is made within twelve (12)
months of such Disposition, or (iii) are made pursuant to a Permitted
Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.
“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.


- 12-



--------------------------------------------------------------------------------







“CFC” means a “controlled foreign corporation” as that term is defined under
Section 957 of the Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder), other than one or more of the Permitted Holders, of Equity
Interests representing more than the greater of (i) 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company and (ii) the percentage thereof then held by the Permitted
Holders; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
or approved by the board of directors of the Company nor (ii) appointed or
approved by directors so nominated; or (c) the acquisition of direct or indirect
Control of the Company by any Person or group (other than any of the Permitted
Holders); or (d) the Company shall cease to own, free and clear of all Liens or
other encumbrances, 100% of the outstanding voting Equity Interests of the other
Loan Parties on a fully diluted basis, unless such cessation of ownership is the
result of a transaction that is otherwise permitted by this Agreement.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.17.
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.


- 13-



--------------------------------------------------------------------------------







“Collateral” means any and all property of a Person in which a Lien is granted
or purported to be granted pursuant to the Collateral Documents. For the
avoidance of doubt, the Collateral shall exclude the Excluded Collateral.
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Loan Party and delivered to the Administrative Agent.
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
“Co-Manufacturing Agreement” means that certain co-manufacturing agreement
substantially in the form attached as Exhibit E to the APA, as the same may be
amended, amended and restated or modified from time to time; provided, that, no
amendment or modification of the Co-Manufacturing Agreement (or to the form
thereof attached to the APA) after the First Amendment Effective Date which is
materially adverse to the interests of the Lenders shall be effected without the
prior written consent of the Required Lenders.
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
“Commitment Fee Rate” means a per annum rate equal to 0.25%.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” has the meaning specified therefor in the preamble to this Agreement.


- 14-



--------------------------------------------------------------------------------







“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Disbursement Account” means any accounts of the Borrowers maintained
with the Administrative Agent as a zero balance, cash management account
pursuant to and under any agreement between a Borrower and the Administrative
Agent, as modified and amended from time to time, and through which all
disbursements of a Borrower, any other Loan Party and any designated Subsidiary
of a Borrower are made and settled on a daily basis with no uninvested balance
remaining overnight.
“Covenant Testing Trigger Period” means the period (a) commencing on any day
that Availability is less than an amount equal to 14% of the aggregate Revolving
Commitments, and (b) continuing until Availability has been greater than or
equal to an amount equal to 14% of the aggregate Revolving Commitments at all
times for 30 consecutive calendar days.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective


- 15-



--------------------------------------------------------------------------------







Loans and participations in then outstanding Letters of Credit and Swingline
Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Document” has the meaning assigned to such term in the Security Agreement.
“dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.
“Domestic Subsidiary HoldCo” means any wholly owned Domestic Subsidiary of the
Company that has no liabilities (other than de minimis liabilities), and no
assets other than: (a) the Equity Interests of or indebtedness of one or more
Foreign Subsidiaries that are CFCs and (b) de minimis assets.
“Earn-Outs” shall mean unsecured liabilities of the Company or any of its
Subsidiaries arising under an agreement to make any deferred payment as a part
of the Purchase Price for a Permitted Acquisition, including performance bonuses
or consulting payments in any related services, employment or similar agreement,
in an amount that is subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of the target of such Permitted Acquisition.
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory), (vi) non-cash exchange, translation, or
performance losses relating to any hedging transactions or foreign currency
fluctuations, (vii) so long as incurred on or prior to June 30, 2018, unusual,
extraordinary or non-recurring cash charges, expenses or losses related to
strategic initiatives, business optimization and restructurings in connection
with Project Evolution, including, without limitation, severance costs,
relocation costs (including the relocation of the Company’s corporate
headquarters from the Torrance Facility), integration costs, opening,
pre-opening, closing and transition costs for facilities and distribution
centers, signing costs, retention or completion bonuses, restructuring charges,
systems establishment costs, curtailments or modifications to pension and
retirement benefit plans and contract termination costs in an aggregate amount
not to exceed $30,000,000 during the term


- 16-



--------------------------------------------------------------------------------







of this Agreement, and (viii) other non-recurring, unusual or extraordinary cash
charges, losses or expenses in an aggregate amount not to exceed, for any such
period, 10% of EBITDA for such period (calculated prior to giving effect to this
clause (viii)), (b) without duplication and to the extent included in Net
Income, (i) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period, (ii) any
extraordinary gains and any non-cash items of income for such period and (iii)
exchange, translation, or performance losses relating to any hedging
transactions or foreign currency fluctuations, all calculated for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Accounts” means, at any time, the Accounts of a Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Borrower:
(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    (i) with respect to which is unpaid more than 90 days after the date of
the original invoice therefor, or (ii) which has been written off the books of
such Borrower or otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;


- 17-



--------------------------------------------------------------------------------







(e)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 25% of the aggregate amount of Eligible Accounts of all Borrowers;
(f)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true;
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Borrower’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest, finance charges or late charges;
(h)    for which the goods giving rise to such Account have not been shipped (or
delivered to the extent such sales are on FOB destination terms) to the Account
Debtor or for which the services giving rise to such Account have not been
performed by such Borrower or if such Account was invoiced more than once;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due or (v) ceased
operation of its business;
(k)    which is owed by any Account Debtor which has sold all or substantially
all of its assets;
(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Administrative Agent in its Permitted
Discretion and which is in the possession of, and is directly drawable by, the
Administrative Agent;
(m)    which is owed in any currency other than U.S. dollars;


- 18-



--------------------------------------------------------------------------------







(n)    which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent in its Permitted Discretion and which is in the possession
of, and is directly drawable by, the Administrative Agent, or (ii) any
Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s satisfaction;
(o)    which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;
(p)    Intentionally Omitted;
(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
(r)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
(s)    which is evidenced by any promissory note, chattel paper or instrument;
(t)    which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;
(u)    with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;
(v)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
(w)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;
(x)    which was created on cash on delivery terms; or


- 19-



--------------------------------------------------------------------------------







(y)    which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable in its Permitted Discretion.
In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Borrower, the
face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Borrower may
be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such
Borrower to reduce the amount of such Account.
“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Inventory of a Borrower shall not include any
Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
(c)    which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;
(d)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
and which does not conform in any material respect to all material applicable
standards imposed by any U.S. Governmental Authority;
(e)    in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein;
(f)    which constitutes spare or replacement parts, subassemblies, packaging
and shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods,


- 20-



--------------------------------------------------------------------------------







defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business;
(g)    which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers, provided that, up to $5,000,000 of Inventory in
transit from vendors and suppliers may be included as Eligible Inventory despite
the foregoing provision of this clause (g) so long as:
(i)    the Administrative Agent shall have received (1) a true and correct copy
of the bill of lading and other shipping documents for such Inventory and (2)
evidence of satisfactory casualty insurance naming the Administrative Agent as
lender loss payee and otherwise covering such risks as the Administrative Agent
may reasonably request,
(ii)    if the bill of lading is non-negotiable, the inventory must be in
transit within the U.S., and the Administrative Agent shall have received, if
requested, a duly executed Collateral Access Agreement, in form and substance
satisfactory to the Administrative Agent, from the applicable customs broker,
freight forwarder or carrier for such Inventory,
(iii)    if the bill of lading is negotiable, the inventory must be in transit
from outside the U.S., and the Administrative Agent shall have received (1)
confirmation that the bill is issued in the name of such Borrower and consigned
to the order of the Administrative Agent, and an acceptable agreement has been
executed with such Borrower’s customs broker, in which the customs broker agrees
that it holds the negotiable bill as agent for the Administrative Agent and has
granted the Administrative Agent access to the Inventory, (2) confirmation that
such Borrower has paid for the goods, and (3) an estimate from such Borrower of
the customs duties and customs fees associated with the Inventory in order to
establish an appropriate Reserve,
(iv)    the common carrier is not an Affiliate of the applicable vendor or
supplier, and
(v)    the customs broker is not an Affiliate of any Borrower;
(h)    which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to the lease of such facility for up to three (3) months (plus any past
due amounts) has been established by the Administrative Agent in its Permitted
Discretion; provided that such Inventory may be included as Eligible Inventory
despite this clause (h), without any Reserve being established, until the 90th
day after the Effective Date;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) an appropriate
Reserve for fees, rents, charges for such warehousing or bailment up to three
(3) months (plus any past due amounts) has been established by the
Administrative Agent in its Permitted Discretion;


- 21-



--------------------------------------------------------------------------------







provided that such Inventory may be included as Eligible Inventory despite this
clause (i), without any Reserve being established, until the 90th day after the
Effective Date;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;
(k)    which is a discontinued product or component thereof;
(l)    which is the subject of a consignment by such Borrower as consignor;
(m)    solely with respect to any “perishable” products, which is within ninety
(90) days of its expiration date;
(n)    solely with respect to any “non-perishable” products, which is past its
expiration date;
(o)    which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
(p)    which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);
(q)    for which reclamation rights have been asserted by the seller;
(r)    which has been acquired from a Sanctioned Person;
(s)    Intentionally Omitted;
(t)    which consists of equipment, including brewed and liquid coffee equipment
(including coffee brewers and grinders, cocoa and cappuccino dispensing
machines, and similar machines);
(u)    which is work-in-progress, unless consisting of in-process green coffee;
(v)    which is located at a location where the aggregate value of Inventory at
such location is less than $100,000; or
(w)    which the Administrative Agent otherwise determines is unacceptable in
its Permitted Discretion.
In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.


- 22-



--------------------------------------------------------------------------------







“Eligible Real Property” means real property owned by a Borrower (i) that is
acceptable in the Permitted Discretion of the Administrative Agent for inclusion
in the Borrowing Base; provided that the Administrative Agent agrees that the
real property located at 1912 Farmer Brothers Drive, Northlake, TX 76262 (the
“Northlake Property”) is acceptable for inclusion in the Borrowing Base, (ii)
which Borrower has requested to identify as “Eligible Real Property” by notice
to the Administrative Agent, (iii) in respect of which an appraisal report has
been delivered to the Administrative Agent in form, scope and substance
reasonably satisfactory to the Administrative Agent; provided that the
Administrative Agent agrees that the appraisal report delivered to the
Administrative Agent prior to the First Amendment Effective Date with respect to
the Northlake Property satisfies this clause (iii), (iv) in respect of which the
Administrative Agent is satisfied that all actions necessary or desirable in
order to create perfected first priority Lien on such real property have been
taken (subject to Permitted Encumbrances), including the filing and recording of
Mortgages, (v) in respect of which an environmental assessment report has been
completed and delivered to the Administrative Agent in form and substance
satisfactory to the Administrative Agent and which does not indicate any
pending, threatened or existing Environmental Liability or noncompliance with
any Environmental Law; provided that the Administrative Agent agrees that the
environmental assessment report delivered to the Administrative Agent prior to
the First Amendment Effective Date with respect to the Northlake Property
satisfies this clause (v), (vi) which is adequately protected by fully-paid
valid title insurance with endorsements and in amounts acceptable to the
Administrative Agent in its Permitted Discretion, insuring that the
Administrative Agent, for the benefit of the Lenders and the other Secured
Parties, shall have a perfected first priority Lien on such real property,
evidence of which shall have been provided in form and substance satisfactory to
the Administrative Agent, (vii) a “life of loan” flood zone determination and,
if any such parcel of real property is shown in such determination or otherwise
determined by the Administrative Agent to be in a flood zone, a flood
notification form signed by the Borrower Representative and evidence that flood
insurance is in place for the building and contents, all in form and substance
satisfactory to the Administrative Agent and otherwise in compliance with all
applicable Flood Laws, and (viii) if required by the Administrative Agent in its
Permitted Discretion: (A) an ALTA survey has been delivered for which all
necessary fees have been paid and which is dated no more than 30 days prior to
the date on which the applicable Mortgage is recorded, certified to the
Administrative Agent and the issuer of the title insurance policy in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the state in which such real property is located and acceptable to
the Administrative Agent, and shows all buildings and other improvements, any
offsite improvements, the location of any easements, parking spaces, rights of
way, building setback lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent in its Permitted Discretion; provided that the
Administrative Agent agrees that the survey delivered to the Administrative
Agent prior to the First Amendment Effective Date with respect to the Northlake
Property satisfies this clause (viii)(A); (B) in respect of which local counsel
for such Borrower or other Loan Party in states in which such real property is
located have delivered a letter of opinion with respect to the enforceability
and perfection of the Mortgages and any related fixture filings in form and
substance satisfactory to the Administrative Agent in its Permitted Discretion;
and (C) in respect of which such Borrower shall have used its commercially
reasonable efforts to obtain estoppel certificates executed by all tenants of
such real property and such other consents, agreements and confirmations of
lessors and third


- 23-



--------------------------------------------------------------------------------







parties have been delivered as the Administrative Agent may deem necessary or
desirable in its Permitted Discretion, together with evidence that all other
actions that the Administrative Agent may deem necessary or desirable in its
Permitted Discretion in order to create perfected first priority Liens on the
property described in the Mortgages have been taken; provided that, for the
purposes of this clause (viii)(C), the Administrative Agent agrees that no
estoppel certificates are required, and no other action is necessary or
desirable to create a perfected first priority Lien, with respect to the
Northlake Property. Notwithstanding anything contained in this Agreement to the
contrary, and except with respect to the Northlake Property, no Mortgage shall
be executed and delivered with respect to any real property unless and until
each Lender has received, at least fifteen (15) Business Days in advance of
execution and delivery of such Mortgage, the documents described in clause (vii)
above, and Administrative Agent has determined that flood insurance due
diligence and flood insurance compliance has been completed to its reasonable
satisfaction.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances, and
all binding orders, decrees, judgments, injunctions, notices or agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters to the extent related to exposure to Hazardous
Materials.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of any Borrower or Subsidiary resulting from (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials resulting in personal injury or property damage or a claim
of such injury or property damage, (d) the Release or threatened Release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed by or imposed upon
any Borrower or any Subsidiary with respect to any of the foregoing.
“Equipment” has the meaning assigned to such term in the Security Agreement.
“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure of any
Plan to satisfy the “minimum funding standard” (as


- 24-



--------------------------------------------------------------------------------







defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
under Section 4041, Section 4042 or Section 4041A of ERISA or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any ERISA
Affiliate of any liability with respect to the complete withdrawal or partial
withdrawal (within the meaning of Sections 4203 or 4205 of ERISA, respectively)
of any Borrower or any ERISA Affiliate from any Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice concerning (i) the
imposition upon any Borrower or any ERISA Affiliate of Withdrawal Liability or
(ii) a determination that a Multiemployer Plan is, or is reasonably expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA.
“ESOP” means the Farmer Bros. Co. Amended and Restated Employee Stock Ownership
Plan, effective January 1, 2000, as the same now exists and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
“ESOP Indebtedness” shall mean the Indebtedness owing by the ESOP to the Company
pursuant to the ESOP Loan Documents and all interest, fees, reimbursement
obligations, expenses, indemnification and other obligations with respect
thereto.
“ESOP Loan Agreements” shall mean the (a) ESOP Loan Agreement, dated as of March
28, 2000, between the Company, as lender and the ESOT and (b) ESOP Loan
Agreement No. 2, dated as of July 21, 2003, between the Company, as lender, and
the ESOT, in each case as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
“ESOP Loan Documents” shall mean, collectively, the ESOP Loan Agreements, the
ESOP Notes and all other agreements, documents and instruments executed and/or
delivered in connection with any of the foregoing, as each of the foregoing now
exists and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
“ESOP Notes” means the (a) Promissory Note, dated March 28, 2000 and (b)
Promissory Note, dated July 21, 2003, in each case payable by the ESOT to the
Company, as the same now exists and may hereafter be amended, modified,
supplemented, executed, renewed, restated or replaced.
“ESOT” shall mean Farmer Bros. Co. Employee Stock Ownership Benefit Trust,
created by the Company pursuant to the ESOT Trust Agreement to implement the
ESOP, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
“ESOT Trust Agreement” shall mean the Farmer Bros. Co. Employee Stock Ownership
Trust Agreement, dated September 28, 2005, between the Company and the ESOT
Trustee, as the


- 25-



--------------------------------------------------------------------------------







same now exists and may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
“ESOT Trustee” shall mean Greatbanc Trust Company and any successors in such
capacity.
“Eurodollar”, when used in reference to any Loan or Borrowing (other than a CBFR
Loan or Borrowing), refers to whether such Loan, or the Loans comprising such
Borrowing, bear interest at a rate determined by reference to the Adjusted LIBO
Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Availability” shall mean Availability minus the aggregate amount of all
outstanding trade payables of Borrowers which have been unpaid for more than 90
days after the due date therefor (other than trade payables being contested or
disputed by any Borrower in good faith), as determined by the Administrative
Agent in its Permitted Discretion.
“Excluded Collateral” has the meaning assigned to such term in the Security
Agreement.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any Taxes imposed
under FATCA.


- 26-



--------------------------------------------------------------------------------







“Farmer Trademark” means, collectively, the trademarks owned by the Company set
forth on Schedule F-1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant thereto, including any intergovernmental agreements and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreements.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.
“First Amendment Effective Date” means August 25, 2017.
“Fixed Charge Coverage Ratio” means, at any date for any period, the ratio of
(a) EBITDA minus Unfinanced Capital Expenditures (other than Capital
Expenditures made prior to the First Amendment Effective Date in an aggregate
amount not to exceed, for each of the fiscal quarters ending September 30, 2016,
December 31, 2016, March 31, 2017, and June 30, 2017, the amount previously
identified in respect of such fiscal quarter to the Administrative Agent in
writing prior to the First Amendment Effective Date), to (b) Fixed Charges, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made, plus expenses for taxes paid in cash, plus dividends or
distributions paid in cash, plus Capital Lease Obligation payments paid in cash,
plus the amount of any actual monthly reductions to Availability under clause
(c) of the definition of “Borrowing Base” for such period, plus (i) cash
contributions to any Plan and (ii) scheduled installment payments in respect of
withdrawal liability associated with a Plan that any Borrower has exited, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Flood Laws” has the meaning assigned to such term in Section 8.10.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect


- 27-



--------------------------------------------------------------------------------







to such Borrower, that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Formula Amount” means, as of any date of determination, an amount equal to the
amount derived under clause (c) of the definition of “Borrowing Base”.
“Funding Account” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means generally accepted accounting principles in the U.S.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) warranties
or indemnities made in trade contracts, asset sale agreements, acquisition
agreements, commitment letters, engagement letters and brokerage and deposit
agreements in the ordinary course of business and not otherwise prohibited
hereunder, and warranties and indemnities to lenders in any documents evidencing
Indebtedness permitted pursuant to Section 6.01 with respect to the guarantor,
(ii) any indemnities made in connection with liability of a Person’s directors,
officers and employees in their capacities as such as permitted by applicable
law so long as the same is in the ordinary course of business and consistent
with such Person’s past practices, (iii) any contingent liability arising from
the endorsement of negotiable or other instruments for deposit or collection in
the ordinary course of business, and (iv) any continuing liability of the
Company or its Subsidiaries as a lessee under a real property or equipment lease
after such lease has been assigned or subleased by such Person.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of


- 28-



--------------------------------------------------------------------------------







Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.    
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, provided, in the case of any such obligations
that are non-recourse to such Person, that the amount of obligations counted as
Debt shall be no greater than the fair market value of the assets subject to
such Lien, (g) all Guarantees by such Person of Indebtedness of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations of such Person as
an account party in respect of letters of credit and letters of guaranty, (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any liquidated earn-out, (l) any other
Off-Balance Sheet Liability, and (m) net obligations under any and all Swap
Agreements valued at the Agreement Value thereof; provided, however, that the
term “Indebtedness” shall not include (i) trade accounts or accounts payable,
accrued expenses and liabilities incurred and customer deposits received in each
instance, in the ordinary course of business and not constituting indebtedness
for borrowed money or evidenced by notes or other instruments or (ii) payments
owed by Buyer (or any of its affiliates), and any Guarantee thereof by the
Company, pursuant to Sections 1.9 and 8.10 of the APA, Sections 2 and 6.14 of
the Transition Services Agreement and Sections 3(e) and 12(u) of the
Co-Manufacturing Agreement. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Information” has the meaning assigned to such term in Section 9.12.


- 29-



--------------------------------------------------------------------------------







“Initial Trademark Appraisal” has the meaning assigned to such term in the
definition of “Borrowing Base”.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means, for any period, (a) total interest expense (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
on a consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP, minus (b) interest income of the Company and its
Subsidiaries actually received in cash for such period.
“Interest Payment Date” means (a) with respect to any CBFR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part (and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months' duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months' duration after the first day of such
Interest Period) and the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“Investment” has the meaning provided in Section 6.04.


- 30-



--------------------------------------------------------------------------------







“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder and to the extent Chase is no longer the Administrative Agent
hereunder, any successor Administrative Agent. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate”)) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such


- 31-



--------------------------------------------------------------------------------







time, subject to Section 2.14 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CBFR Borrowing, such rate shall be determined as modified by
the definition of Adjusted One Month LIBOR Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guarantor” means each Loan Party.
“Loan Guaranty” means Article X of this Agreement.
“Loan Parties” means, collectively, the Borrowers, the Borrowers’ Domestic
Subsidiaries (other than Sierra Herb to the extent the Borrowers are in
compliance with Section 5.16(c)) and any other Person who becomes a party to
this Agreement pursuant to a Joinder Agreement and their successors and assigns,
and the term Loan Party” shall mean any one of them or all of them individually,
as the context may require.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries,
taken as a whole, (b) the ability of (i) any Borrower or (ii) the Loan Parties
taken as a whole to perform any of their obligations


- 32-



--------------------------------------------------------------------------------







under the Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and other Secured Parties) on
the Collateral or the priority of such Liens, or (d) the material rights or
remedies available to the Administrative Agent, the Issuing Bank or the Lenders
under any of the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $2,500,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means August 25, 2022 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Borrower or any ERISA Affiliate makes or is obligated to
make contributions or with respect to which any Borrower or any ERISA Affiliate
has incurred or could reasonably be expected to incur any liability with respect
to a complete withdrawal or partial withdrawal therefrom (within the meaning of
Sections 4203 or 4205 of ERISA, respectively).
“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary (other than a Borrower or Loan Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
“Net Orderly Liquidation Value” means, with respect to Inventory (or any
category thereof) or trademarks of any Person, the orderly liquidation value
thereof as determined in a manner


- 33-



--------------------------------------------------------------------------------







acceptable to the Administrative Agent in its Permitted Discretion by an
appraiser acceptable to the Administrative Agent in its Permitted Discretion,
net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to Collateral involved in any event, (a) the
cash proceeds received in respect of such event including (i) any cash received
in respect of any non-cash proceeds (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the two-year period following such event and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer of the Borrower Representative).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Northlake Property” has the meaning assigned to such term in the definition of
Eligible Real Property.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


- 34-



--------------------------------------------------------------------------------







“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overadvance” has the meaning assigned to such term in Section 2.05(b).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Pay-Off Letter” means that certain termination agreement dated on or about the
Effective Date and made among (among others) Wells Fargo Bank, N.A. and the
Company.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by any Subsidiary or Loan Party in
a transaction that satisfies each of the following requirements:
(a)    such Acquisition is not a hostile acquisition;
(b)    the business acquired in connection with such Acquisition is (i) located
in the U.S., (ii) organized under applicable U.S. and state laws, and (iii) not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are permitted to be engaged on the
Effective Date and any business activities that are reasonably similar, related,
complementary, ancillary or incidental thereto;


- 35-



--------------------------------------------------------------------------------







(c)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (except that any representation or warranty which by its terms is made
as of a specified date shall be true and correct in all material respects only
as of such specified date, and any representation or warranty which is subject
to any materiality qualifier shall be required to be true and correct in all
respects) and no Event of Default exists or would result therefrom;
(d)    with respect to any Acquisition involving consideration in excess of
$5,000,000, not less than ten (10) Business Days prior to such Acquisition (or
such shorter period as the Administrative Agent may agree), the Borrower
Representative has provided the Administrative Agent (i) notice of such
Acquisition and (ii) a copy of all business and financial information related to
such Acquisition reasonably requested by the Administrative Agent including pro
forma financial statements, statements of cash flow, and Availability
projections (unless waived by the Administrative Agent in its sole discretion);
provided that, the Administrative Agent agrees that the requirements of this
clause (d) have been satisfied with respect to the Specified Acquisition;
(e)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed by the Borrowers to be included in the determination of
the Borrowing Base, the Administrative Agent, at its option and in its sole
discretion, shall have conducted an audit and field examination of such Accounts
and Inventory, the results of which shall be satisfactory to the Administrative
Agent in its Permitted Discretion;
(f)    Intentionally Omitted;
(g)    if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person shall become
a Wholly-Owned Subsidiary of a Borrower and a Loan Party pursuant to the terms
of this Agreement;
(h)    if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a Loan Party shall acquire such assets (or, in the case of
the Specified Acquisition, a Subsidiary that shall become a Loan Party in
accordance with the time frame set forth in Section 5.14 shall acquire such
assets);
(i)    if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
(j)    if such Acquisition involves a merger or a consolidation involving a
Borrower or any other Loan Party, such Borrower or such Loan Party, as
applicable, shall be the surviving entity;
(k)    other than with respect to the Specified Acquisition, after giving effect
to the completion of such Acquisition (but without adding any acquired assets
into the Borrowing Base calculation and without giving effect to the results of
operations or assets of the acquired Person or assets), on a pro forma basis
(including all consideration given in connection with such Acquisition as having
been paid in cash at the time of making such Acquisition), either: (i) at all
times for the


- 36-



--------------------------------------------------------------------------------







45 day period prior to the consummation of such Acquisition and after giving
effect to such Acquisition, Excess Availability is greater than or equal to an
amount equal to 25% of the aggregate Revolving Commitments, or (ii) (A) at all
times for the 45 day period prior to the consummation of such Acquisition and
after giving effect to such Acquisition, Excess Availability is greater than or
equal to an amount equal to 20% of the aggregate Revolving Commitments, and (B)
the Fixed Charge Coverage Ratio, calculated on a trailing four fiscal quarter
basis, is greater than or equal to 1.0 to 1.0, recomputed for the most recent
fiscal quarter for which financial statements have been delivered to
Administrative Agent under the Loan Documents;
(l)    all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of a Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken by the timeframes specified
therein or assurances shall have been given to the Administrative Agent that the
same will be taken within 30 days of the consummation of such Acquisition;
(m)    with respect to any Acquisition involving consideration in excess of
$2,500,000, the Borrower Representative shall have delivered to the
Administrative Agent (i) the substantially final form documentation relating to
such Acquisition within 2 Business Days prior to the consummation thereof and
(ii) the final material executed documentation relating to such Acquisition (to
include an executed copy of the APA, the Transition Services Agreement, the
Co-Manufacturing Agreement and the Pledge Agreement (as defined in the Security
Agreement) with respect to the Specified Acquisition) within 3 days following
the consummation thereof; and
(n)    with respect to the Specified Acquisition, after giving effect to the
completion of such Acquisition and the payment of all consideration on the
closing date thereof, on a pro forma basis (including all consideration given in
connection with such Acquisition as having been paid in cash at the time of
making such Acquisition), Excess Availability is greater than or equal to
$25,000,000.
“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment. When Permitted Discretion relates to the
establishment of Reserves after the Effective Date or the imposition of
additional exclusionary criteria after the Effective Date, it shall require that
(a) such establishment or imposition be based on (i) the results of any field
exam or appraisal performed after the Effective Date, or (ii) an analysis of
facts or events first occurring or first discovered by the Administrative Agent
after the Effective Date or that are different from the facts or events
occurring and known to the Administrative Agent on the Effective Date, unless
the Borrower Representative and the Administrative Agent otherwise agree in
writing, (b) the contributing factors to the imposition of any Reserves shall
not duplicate (i) the exclusionary criteria set forth in the definitions of
Eligible Accounts, Eligible Inventory, or Eligible Real Property, as applicable
(and vice versa) or (ii) any reserves deducted in computing book value, and (c)
the amount of any such Reserve so established or the effect of any adjustment or
imposition of exclusionary criteria shall be a reasonable quantification of the
incremental dilution of the Borrowing Base attributable to such contributing
factors.
“Permitted Encumbrances” means:


- 37-



--------------------------------------------------------------------------------







(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04 (excluding ERISA Liens for the
avoidance of doubt);
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, customs brokers, custom and forwarding agents and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)    judgment and other similar Liens in respect of judgments, orders for the
payment of money or other court proceedings that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, licenses, rights-of-way, site plan
agreements, development agreements, cross easement or reciprocal agreements, and
other non-monetary encumbrances on real property that do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower or any Subsidiary (taken as a whole) or the ordinary
operation of such real property, (ii) title defects or irregularities with
respect to Real Estate which are of a minor nature and which in the aggregate do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of any Borrower or any Subsidiary or the
ordinary operation of such real property or (iii) other exceptions to title on
the mortgage insurance policies accepted by the Administrative Agent in
accordance with this Agreement;
(g)    Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases;
(h)    the interests of lessors or sublessors under operating leases and
non-exclusive licensors or sublicensors under license agreements;
(i)    Liens or rights of setoff against credit balances of the Company or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks;
(j)    Bankers’ liens, rights of setoff and other similar Liens in the ordinary
course of business in favor of a bank or institution with which accounts or
deposits are maintained in the ordinary course of business;


- 38-



--------------------------------------------------------------------------------







(k)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties or their Subsidiaries in the
ordinary course of business;
(l)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments and cash equivalents,
provided that such liens (i) attach only to such Investments and (ii) secure any
obligations incurred in the ordinary course and arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;
(m)    customary restrictions on subletting and assignments thereof contained in
leases not otherwise prohibited hereunder; and
(n)    Liens in favor of consignors of inventory and proceeds (other than
Accounts) thereof consigned by such consignors to a Borrower or a Subsidiary
thereof, in each case granted in the ordinary course of business and with prior
written consent of the Administrative Agent, which consent may, at the
Administrative Agent’s Permitted Discretion, be conditioned upon the execution
of an intercreditor agreement between the consignor and the Administrative
Agent.
“Permitted Holders” means the Persons listed on Schedule P-1.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


- 39-



--------------------------------------------------------------------------------







“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Preferred Stock Portfolio” shall mean investment property owned by the Company
consisting of preferred stock in publicly filed companies (other than the
Company) to the extent such preferred stock is held in the Specified Investment
Account.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral; or
(c)    the issuance by the Company of any Equity Interests, or the receipt by
the Company of any capital contribution; or
(d)    the incurrence by any Loan Party of any Indebtedness for borrowed money
(other than any Revolving Loans).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Project Evolution” means the strategic initiative, business optimization and
restructuring of Company’s business as identified to the Administrative Agent
prior to the Effective Date.
“Projections” has the meaning assigned to such term in Section 5.01(f).
“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of federal
and state securities laws.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Company issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Company or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or


- 40-



--------------------------------------------------------------------------------







contingent), but excluding therefrom (a) any cash of the seller and its
Affiliates used to fund any portion of such consideration and (b) any cash
acquired in connection with such Acquisition.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any Hazardous Material into the environment.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent subject to Lenders’ confidentiality obligations
hereunder.
“Reporting Trigger Period” means the period (a) commencing on any day that
Availability is less than an amount equal to 16% of the aggregate Revolving
Commitments, and (b) continuing until Availability has been greater than or
equal to an amount equal to 16% of the aggregate Revolving Commitments at all
times for 30 consecutive calendar days.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 66.66% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, as long as there are only two Lenders, Required Lenders shall
mean both Lenders.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court


- 41-



--------------------------------------------------------------------------------







or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for any outstanding
trade payables of the Loan Parties which have been unpaid for more than 90 days
after the due date therefor (other than trade payables being contested or
disputed by any Loan Party in good faith), reserves for up to two weeks of
payroll for route truck drivers (plus any past due payroll amounts), reserves
for rent at locations leased by any Loan Party and for consignee’s,
warehousemen’s and bailee’s charges, reserves for dilution of Accounts, reserves
for Inventory shrinkage, reserves for customs charges and shipping charges
related to any Inventory in transit, reserves for Swap Agreement Obligations,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party. Administrative Agent
shall endeavor to notify Borrower Representative at or before the time any such
reserve in a material amount is to be established or increased, but a
non-willful failure of the Administrative Agent to so notify Borrower
Representative shall not be a breach of this Agreement and shall not cause such
establishment or increase of a reserve to be ineffective.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Lenders’ Revolving
Commitments as of the First Amendment Effective Date is 125,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure at such time, plus (b) an amount equal to its
Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.


- 42-



--------------------------------------------------------------------------------







“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (which, as of the Effective Date, shall
include Cuba, Iran, North Korea, Sudan, the Crimea Region of Ukraine and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or any other relevant governmental sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).
“SEC” means the Securities and Exchange Commission of the U.S.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and permitted assigns of each of the foregoing.
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Seller” means Boyd Coffee Company, an Oregon corporation.


- 43-



--------------------------------------------------------------------------------







“Settlement” has the meaning assigned to such term in Section 2.05(d).
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
“Sierra Herb” means Sierra Herb Company, Inc. a California corporation.
“Specified Acquisition” means the Acquisition to be consummated by Boyd Assets
Co., a Delaware corporation, (or one of its affiliates) (“Buyer”) pursuant to
that certain asset purchase agreement dated August 18, 2017 made by and among,
the Company (as parent), the Seller, the Buyer and the other parties thereto
(the “APA”), as the same made be amended, amended and restated or otherwise
modified from time to time; provided, that, no amendment or modification of the
APA after the First Amendment Effective Date which is materially adverse to the
interests of the Lenders shall be effected without the prior written consent of
the Required Lenders.
“Specified Event of Default” means any Event of Default that shall exist under
clauses (a), (b), (d) (solely on account of a breach of Section 6.13), (h), or
(i) of Article VII.
“Specified Investment Account” means (i) account number 062-146 in the Company’s
name held at Flaherty & Crumrine and (ii) all certificates and other documents
evidencing investments in the Preferred Stock Portfolio held in a lockbox in the
Company’s name at Wells Fargo Bank, N.A.
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.
“Statements” has the meaning assigned to such term in Section 2.18(g).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in right of payment of the Secured
Obligations to the written satisfaction of the Administrative Agent.


- 44-



--------------------------------------------------------------------------------







“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.
“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means Chase, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
Chase in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by Chase in its capacity as Swingline Lender.
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).


- 45-



--------------------------------------------------------------------------------







“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Torrance Facility” means the Company’s facility located at 20333 Normandie
Avenue, Torrance, California.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Transition Services Agreement” means that certain transition services agreement
substantially in the form attached as Exhibit K to the APA, as the same may be
amended, amended and restated or modified from time to time, in each case with
the prior written consent of the Administrative Agent; provided, that, no
amendment or modification of the Transition Services Agreement (or to the form
thereof attached to the APA) after the First Amendment Effective Date which is
materially adverse to the interests of the Lenders shall be effected without the
prior written consent of the Required Lenders.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S.” means the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


- 46-



--------------------------------------------------------------------------------







“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower


- 47-



--------------------------------------------------------------------------------







Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, and the Borrower Representative, the Administrative Agent and the
Lenders agree to negotiate in good faith with respect to any proposed amendment
to eliminate or adjust for the effect of any such change. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) without giving effect to any change in GAAP
occurring after the Effective Date as a result of the adoption of any proposals
set forth in the Proposed Accounting Standards Update, Leases (Topic 840),
issued by the Financial Accounting Standards Board on August 17, 2010, or any
other proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the Effective Date.
SECTION 1.05    Status of Obligations. In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.


- 48-



--------------------------------------------------------------------------------







ARTICLE II    

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in dollars to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) such Lender's
Revolving Exposure exceeding such Lender's Revolving Commitment or (ii) the
Aggregate Revolving Exposure exceeding the lesser of (x) the sum of the
aggregate Revolving Commitments and (y) the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings. (0) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Protective Advance, any Overadvance and any Swingline Loan shall
be made in accordance with the procedures set forth in Sections 2.04 and 2.05.
(a)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as CBFR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be an CBFR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. CBFR Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 5 Eurodollar
Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either


- 49-



--------------------------------------------------------------------------------







in writing (delivered by hand, facsimile or emailed pdf) in a form approved by
the Administrative Agent and signed by the Borrower Representative or by
telephone not later than (a) in the case of a Eurodollar Borrowing, 10:00 a.m.,
California time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an CBFR Borrowing, 10:00 a.m., California time,
on the date of the proposed Borrowing; provided that any such notice of a CBFR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m.,
California time, on the date of such proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or emailed pdf to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower(s);
(ii)    the aggregate amount of the requested Revolving Borrowing and a
breakdown of the separate wires comprising such Borrowing;
(iii)    the date of such Revolving Borrowing, which shall be a Business Day;
(iv)    whether such Revolving Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrowers shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04    Protective Advances. (0) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided


- 50-



--------------------------------------------------------------------------------







that, the aggregate principal amount of Protective Advances outstanding at any
time shall not at any time exceed the greater of (x) $7,500,000, and (y) an
amount equal to 10% of the aggregate Revolving Commitments; provided further
that, the aggregate amount of outstanding Protective Advances plus the Aggregate
Revolving Exposure shall not exceed the aggregate Revolving Commitments.
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The Protective Advances shall be secured
by the Liens in favor of the Administrative Agent in and to the Collateral and
shall constitute Obligations hereunder. All Protective Advances shall be CBFR
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in Section
2.04(b).
(a)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
SECTION 2.05    Swingline Loans and Overadvances.
(a)    The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests a CBFR
Borrowing, the Swingline Lender may elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the Revolving
Lenders and in the amount requested, same day funds to the Borrowers, on the
date of the applicable Borrowing to the Funding Account(s) (each such Loan made
solely by the Swingline Lender pursuant to this Section 2.05(a) is referred to
in this Agreement as a “Swingline Loan”), with settlement among them as to the
Swingline Loans to take place on a periodic basis as set forth in Section
2.05(d). Each Swingline Loan shall be subject to all the terms and conditions
applicable to other CBFR Loans funded by the Revolving Lenders, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account. In addition, the Borrowers hereby authorize the Swingline Lender to,
and the Swingline Lender shall, subject to the terms and conditions set forth
herein (but without any further written notice required), not later than 11:00
a.m., California time, on each Business Day, make available to the Borrowers by
means of a credit to the Funding Account(s), the proceeds of a Swingline Loan to
the extent necessary to pay items to be drawn on any Controlled Disbursement
Account that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Swingline Lender


- 51-



--------------------------------------------------------------------------------







to make available to the Borrowers a Swingline Loan in the amount necessary to
pay all items to be so drawn on any such Controlled Disbursement Account on such
Business Day, then the Borrowers shall be deemed to have requested a CBFR
Borrowing pursuant to Section 2.03 in the amount of such deficiency to be made
on such Business Day. The aggregate amount of Swingline Loans outstanding at any
time shall not exceed $15,000,000. The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Availability (before or
after giving effect to such Swingline Loan). All Swingline Loans shall be CBFR
Borrowings.
(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, on behalf of the Revolving Lenders, in amounts that exceed
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”); provided that, no Overadvance shall result in a
Default due to Borrowers’ failure to comply with Section 2.01 for so long as
such Overadvance remains outstanding in accordance with the terms of this
paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Overadvances shall constitute CBFR
Borrowings. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed at any time the greater of (x)
$7,500,000, and (y) an amount equal to 10% of the aggregate Revolving
Commitments, and no Overadvance shall cause any Revolving Lender’s Revolving
Exposure to exceed its Revolving Commitment; provided that, the Required Lenders
may at any time, via written notice of the same, revoke the Administrative
Agent’s authorization to make Overadvances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.
(c)    Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender's Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Overadvance.
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 10:00 a.m. California time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving


- 52-



--------------------------------------------------------------------------------







Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 12:00 noon, California time,
on such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover from such Lender on demand such amount, together with interest
thereon, as specified in Section 2.07.
SECTION 2.06    Letters of Credit. (0) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower denominated in dollars as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. Each
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, such Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (such Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit (i) the proceeds of which would be made available to any Person
(A) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated or indemnified for hereunder) not in effect on
the Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street


- 53-



--------------------------------------------------------------------------------







Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of, but in any event no
less than three (3) Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $30,000,000,
(ii) no Revolving Lender’s Revolving Exposure shall exceed its Revolving
Commitment, and (iii) the Aggregate Revolving Exposure shall not exceed the
lesser of the aggregate Revolving Commitments and the Borrowing Base.
(b)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (or such later date as to
which the Administrative Agent may agree).
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement


- 54-



--------------------------------------------------------------------------------







made by the Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., California time, on the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 9:00 a.m., California time, on such
date, or, (ii) if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 11:00 a.m.,
California time, on (A) the Business Day that the Borrower Representative
receives such notice, if such notice is received prior to 9:00 a.m., California
time, on the day of receipt, or (B) the Business Day immediately following the
day that the Borrower Representative receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, the Borrowers
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with a CBFR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting CBFR Revolving Borrowing or Swingline Loan. If the
Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the amount of
the payment then due from the Borrowers in respect thereof and such Lender's
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of CBFR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.
(e)    Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity


- 55-



--------------------------------------------------------------------------------







or enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder. None of the Administrative
Agent, the Revolving Lenders, the Issuing Bank or any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile or email) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans and such interest
shall be payable on the date when such reimbursement is due; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section


- 56-



--------------------------------------------------------------------------------







2.13(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent (such consent not to be unreasonably withheld or delayed), the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives
written notice from the Administrative Agent or the Required Lenders if such
notice is received prior to 11 a.m. California time, or otherwise on the next
succeeding Business Day, demanding the deposit of cash collateral pursuant to
this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a


- 57-



--------------------------------------------------------------------------------







result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.
(j)    Intentionally Omitted.
(k)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
SECTION 2.07    Funding of Borrowings. (0) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof by wire transfer
of immediately available funds by 12:00 noon, California time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender's Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account; provided that CBFR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to CBFR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.08    Interest Elections. (0) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated


- 58-



--------------------------------------------------------------------------------







ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued.
(a)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower
Representative.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CBFR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as such


- 59-



--------------------------------------------------------------------------------







Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a CBFR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09    Termination and Reduction of Commitments; Increase in Revolving
Commitments. (0) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.
(a)    The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans, together with
accrued and unpaid interest thereon and on any LC Exposure, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a
back-up standby letter of credit satisfactory to the Administrative Agent and
the Issuing Bank) in an amount equal to 105% of the LC Exposure as of such
date), (iii) the payment in full of the accrued and unpaid fees, and (iv) the
payment in full of all reimbursable expenses and other Obligations, together
with accrued and unpaid interest thereon.
(b)    The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000,
(ii) no such reduction shall reduce the aggregate Revolving Commitments below
$50,000,000 (unless in connection with a termination of the Revolving
Commitments in accordance with Section 2.09(b)), and (iii) the Borrowers shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the Aggregate Revolving Exposure would exceed the lesser of the aggregate
Revolving Commitments and the Borrowing Base.
(c)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other indebtedness or any other event, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
(d)    The Borrowers shall have the right to increase the Revolving Commitments
after the First Amendment Effective Date by obtaining additional Revolving
Commitments, either from one or more of the Lenders or another lending
institution provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) the Borrower Representative, on behalf of
the Borrowers, may make a maximum of three (3) such requests, (iii) after giving
effect


- 60-



--------------------------------------------------------------------------------







thereto, the sum of the total of the additional Commitments after the First
Amendment Effective Date through the Maturity Date does not exceed $50,000,000,
(iv) the Administrative Agent and the Issuing Bank have approved the identity of
any such new Lender, such approvals not to be unreasonably withheld or delayed,
(v) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (vi) the procedure described in Section 2.09(f) have been
satisfied. Nothing contained in this Section 2.09 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Commitment hereunder at any time.
(e)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and each
Lender being added or increasing its Commitment. As a condition precedent to
such an increase or addition, the Borrowers shall deliver to the Administrative
Agent a certificate of each Loan Party signed by an authorized officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that after giving effect to such increase or addition, (A)
the representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default exists.
(f)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower Representative, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.


- 61-



--------------------------------------------------------------------------------







SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt. (0) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date, (ii) to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and written demand by the Administrative Agent, (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the fifth Business Day after such Swingline Loan is made;
provided that on each date that a Revolving Loan is made, the Borrowers shall
repay all Swingline Loans then outstanding and the proceeds of any such
Revolving Loan shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding, and (iv) to the Administrative Agent the then
unpaid principal amount of each Overadvance on the earlier of the Maturity Date
and written demand by the Administrative Agent.
(a)    At all times that full cash dominion is in effect pursuant to Section 7.3
of the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to


- 62-



--------------------------------------------------------------------------------







the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans. (0) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (f) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.
(a)    Except to the extent such excess arises from Protective Advances
permitted under Section 2.04 or Overadvances permitted under Section 2.05, in
the event and on such occasion that the Aggregate Revolving Exposure exceeds the
lesser of (A) the aggregate Revolving Commitments and (B) the Borrowing Base,
the Borrowers shall prepay the Revolving Loans, LC Exposure and/or Swingline
Loans or cash collateralize LC Exposure in an account with the Administrative
Agent pursuant to Section 2.06(j), as applicable, in an aggregate amount equal
to such excess.
(b)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party in respect of any Prepayment Event at any time
that full cash dominion is in effect pursuant to Section 7.3 of the Security
Agreement, the Borrowers shall, within two (2) Business Days after such Net
Proceeds are received by any Loan Party, remit such Net Proceeds to the
Collection Account, after which such Net Proceeds shall be applied to the
Obligations in accordance with Section 2.10(b).
(c)    The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder not later than
10:00 a.m., California time, (A) in the case of prepayment of a Eurodollar
Revolving Borrowing, three (3) Business Days before the date of prepayment, or
(B) in the case of prepayment of a CBFR on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.
SECTION 2.12    Fees. (0) The Borrowers agree to pay to the Administrative Agent
for the ratable account of each Lender a commitment fee, which shall accrue at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first Business Day of
each calendar month and on the date on which the Revolving Commitments


- 63-



--------------------------------------------------------------------------------







terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed, (including the first day but
excluding the last day).
(a)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum (or such lower amount as
may be agreed by the Issuing Bank and the Borrower Representative) on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar month shall be payable on the first Business Day of each
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after written demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(b)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13    Interest. (0) With respect to all Loans in an aggregate amount
up to the Formula Amount:
(i)    the Loans comprising each CBFR Borrowing (including each Swingline Loan)
shall bear interest at the CB Floating Rate plus the Applicable Rate plus
0.375%; and


- 64-



--------------------------------------------------------------------------------







(ii)    the Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate plus 0.375%.
(a)    With respect to all Loans in excess of the Formula Amount:
(i)    the Loans comprising each CBFR Borrowing (including each Swingline Loan)
shall bear interest at the CB Floating Rate plus the Applicable Rate; and
(ii)    the Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)    Each Protective Advance and each Overadvance shall bear interest at the
CB Floating Rate plus the Applicable Rate for Revolving Loans plus 2%.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuation of a Specified Event of Default, the Administrative Agent or the
Required Lenders may, at their option, by written notice to the Borrower
Representative (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.02 requiring the consent of
“each Lender affected thereby” for reductions in interest rates), declare that
(i) all Loans shall bear interest at 2% plus the rate otherwise applicable to
such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder.
(d)    Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a CBFR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable CB Floating Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest. (0) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:


- 65-



--------------------------------------------------------------------------------







(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining, (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a CBFR
Borrowing.
(b)    If any Change in Law shall make it unlawful or impossible for any Lender
to make, maintain or fund any Eurodollar Loan and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower Representative and the other Lenders, whereupon until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar, shall be suspended. In the case of the
making of a Eurodollar Borrowing, such Lender’s Loan shall be made as a CBFR
Borrowing as part of the same Revolving Borrowing for the same Interest Period
and, if the affected Eurodollar Loan is then outstanding, such Loan shall be
converted to a CBFR Loan either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Loan if such Lender may lawfully continue
to maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different lending
office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
SECTION 2.15    Increased Costs. (0) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;


- 66-



--------------------------------------------------------------------------------







(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative accompanied by a
certificate setting forth in reasonable detail any amount or amounts and upon
such delivery of such items, shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as


- 67-



--------------------------------------------------------------------------------







the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense (excluding any loss of margin or profit therefrom)
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan (but not including the Applicable Rate, margin or profit
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and upon delivery of
such items shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
SECTION 2.17    Withholding of Taxes; Gross-Up. (0) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


- 68-



--------------------------------------------------------------------------------







(a)    Payment of Other Taxes by the Borrowers. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(b)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)    Status of Lenders. (0) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law


- 69-



--------------------------------------------------------------------------------







or reasonably requested by the Borrower Representative or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form and substance satisfactory to Administrative Agent to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or


- 70-



--------------------------------------------------------------------------------







(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form and substance satisfactory to
Administrative Agent, IRS Form W-9, and/or other certification documents from
each Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate in form and substance satisfactory to
Administrative Agent on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party


- 71-



--------------------------------------------------------------------------------







and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph (g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)    Defined Terms. For purposes of this Section 2.17, the term “applicable
law” includes FATCA and the term “Lender” includes any Issuing Bank.
SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(0) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 p.m., California time, on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(a)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), or (B) amounts to be applied from the Collection Account when full
cash dominion is in effect (which shall be applied in accordance with Section
2.10(b)) or (ii) after an Event of Default has occurred and is continuing


- 72-



--------------------------------------------------------------------------------







and the Administrative Agent so elects or the Required Lenders so direct, shall
be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances) and unreimbursed
LC Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, for which Reserves have been
established ratably), seventh, to pay an amount to the Administrative Agent
equal to one hundred five percent (105%) of the aggregate LC Exposure, to be
held as cash collateral for such Obligations, eighth, to payment of any amounts
owing with respect to Banking Services Obligations and Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, and to the extent not paid
pursuant to clause sixth above, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrowers.
Notwithstanding the foregoing amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless an Event of Default has occurred and is
continuing, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding CBFR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
(b)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the


- 73-



--------------------------------------------------------------------------------







Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.
(c)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral


- 74-



--------------------------------------------------------------------------------







for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.
(f)    The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Billing
Statement on or before the due date indicated on such Billing Statement, the
Borrowers shall not be in default; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Administrative Agent’s or
the Lenders’ right to receive payment in full at another time.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) if the Borrowers shall have received the prior written consent
of the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld or delayed, (y) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and funded participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other


- 75-



--------------------------------------------------------------------------------







amounts) and (z) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.
SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower Representative shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such Defaulting Lender’s Revolving Exposure and to
exceed its Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


- 76-



--------------------------------------------------------------------------------







(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that such Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.20(c), and LC Exposure related to any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).
If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Issuing Bank to defease any risk to it in respect of such Lender
hereunder.
In the event that each of the Administrative Agent, the Borrowers and the
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective


- 77-



--------------------------------------------------------------------------------







notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.
SECTION 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary of a Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Agreement Obligations of such Loan Party or Subsidiary
thereof to such Lender or Affiliate (whether matured or unmatured, absolute or
contingent). In addition, each such Lender or Affiliate thereof shall deliver to
the Administrative Agent, from time to time after a significant change therein
or upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
most recent information provided to the Administrative Agent shall be used in
determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Agreement Obligations pursuant to Section 2.18(b) and
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Agreement Obligations will be placed.
ARTICLE III    

Representations and Warranties.
Each Loan Party represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each Loan Party and each Subsidiary is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction and, in the case of any Subsidiary other than a Borrower,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect) in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will


- 78-



--------------------------------------------------------------------------------







not violate any Requirement of Law applicable to any Loan Party or any
Subsidiary, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any Subsidiary or
the assets of any Loan Party or any Subsidiary, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any Subsidiary, except Liens created pursuant to
the Loan Documents, except, with respect to clauses (b) and (c) of this Section
3.03, to the extent that such breach, contravention or violation would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.04    Financial Condition; No Material Adverse Change. (0) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended June 30, 2014, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended December 31, 2014, certified by its
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year‑end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
(a)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since June 30, 2014.
SECTION 3.05    Properties. (0) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except to the extent the failure of
the foregoing to be true could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Each of the Loan Parties
and each of its Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all of its material real and personal property and all
Eligible Inventory, Eligible Accounts, the Farmer Trademark and Eligible Real
Property, in each case free of all Liens other than those permitted by
Section 6.02.
(a)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement (other than (A) restrictions relating to software licenses
that may limit such Loan Party’s ability to transfer or assign any such
agreement to a third party and (B) licensing agreements or similar agreements
that do not materially impair the ability of the Administrative Agent or the
Lenders to avail themselves of their rights of disposal and other rights granted
under the Collateral Documents in respect of Inventory).
SECTION 3.06    Litigation and Environmental Matters. (0) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the


- 79-



--------------------------------------------------------------------------------







knowledge of any Loan Party, threatened against or affecting any Loan Party or
any Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any Loan Document or the
Transactions.
(a)    Except for the Disclosed Matters or with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect (i) as of the Effective Date, no Loan Party
or any Subsidiary has received notice of any claim with respect to any
Environmental Liability and (ii) no Loan Party or any Subsidiary (A) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
incurred any Environmental Liability or (C) knows of any threatened
Environmental Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.
SECTION 3.08    Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.09    Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all federal, state and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all federal, state
and material local and other Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) Taxes in respect of which the aggregate liability
does not exceed $500,000. No tax liens (other than those permitted by Section
6.02) have been filed and no claims in an amount in excess of $500,000 are being
asserted with respect to any such taxes other than those that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves.
SECTION 3.10    ERISA. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) no ERISA
Event has occurred or is reasonably expected to occur and (ii) the present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.


- 80-



--------------------------------------------------------------------------------







SECTION 3.11    Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (other than
projections, other forward looking information and information of a general
economic or industry specific nature), as modified or supplemented by other
information so furnished, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date
(it being understood that projections are subject to inherent uncertainties and
contingencies which may be outside the control of any Loan Party and that no
assurance can be given that such projected financial information will be
realized).
SECTION 3.12    Intentionally Omitted.
SECTION 3.13    Solvency. (0) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the
respective assets of (A) the Borrowers and (B) the Loan Parties, in each case on
a consolidated basis and at a fair valuation, will exceed their respective debts
and liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the respective property of (A) the Borrowers and (B) the Loan
Parties, in each case on a consolidated basis, will be greater than the amount
that will be required to pay the probable liability of their respective debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) (A) the Borrowers and (B)
the Loan Parties, in each case on a consolidated basis, will be able to pay
their respective debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) (A) the
Borrowers and (B) the Loan Parties, in each case on a consolidated basis, will
not have unreasonably small capital with which to conduct their respective
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.
(a)    The (i) Borrowers and (ii) Company and its Subsidiaries, in each case
taken as a whole, do not intend to, or believe that they will, incur debts
beyond their ability to pay such debts as they mature in the ordinary course of
business.
SECTION 3.14    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, no premiums in respect of
such insurance are overdue. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and comparable to those customarily
maintained by companies engaged in the same or similar lines of businesses
operating in the same or similar locations.
SECTION 3.15    Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Effective Date, (a) a correct and complete list of the name and relationship
to the Company of each


- 81-



--------------------------------------------------------------------------------







and all of the Company’s Subsidiaries, (b) a true and complete listing of each
class of each Borrower’s authorized Equity Interests all of which are owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of the Company and each of its Subsidiaries. All of the
issued and outstanding Equity Interests owned by any Loan Party have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and validly issued and are fully paid and non‑assessable. There
are no outstanding commitments or other obligations of any Loan Party (other
than the Company) to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other equity
interests of any Loan Party (other than the Company). As of the Effective Date,
other than in respect of any stock incentive program, there are no outstanding
commitments or other obligations of the Company to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Company.
SECTION 3.16    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted by Section 6.02, to the extent any such Liens
would have priority over the Liens in favor of the Administrative Agent pursuant
to any applicable law or an agreement permitted hereunder, (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral and (c) Liens perfected only by control, filing or recording
to the extent that, despite due authorization by the applicable Loan Party, the
Administrative Agent has not obtained control or has not recorded such Lien.
SECTION 3.17    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or organized slowdowns against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened. Except as
would not reasonably be expected to result in a Material Adverse Effect, (i) the
hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (ii) all payments due from any Loan Party or any Subsidiary, or for which
any claim may be made against any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary.
SECTION 3.18    Reserve Regulations. No part of the proceeds of any Loan or
Letter of Credit has been used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
SECTION 3.19    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
SECTION 3.20    Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.


- 82-



--------------------------------------------------------------------------------







SECTION 3.21    Corruption Laws and Sanctions. Each Loan Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and, to the
knowledge of such Loan Party, its directors, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Loan Party, any Subsidiary or, to the knowledge of any
such Loan Party or Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of any such Loan Party or Subsidiary, any
agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions. To the
extent applicable, each Loan Party and each Subsidiary is in compliance, in all
material respects, with (x) the Trading with the Enemy Act, as amended, and each
of the foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (y) the USA PATRIOT Act.
SECTION 3.22    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.
ARTICLE IV    

Conditions.
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 and in each case subject to Section
5.16):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a


- 83-



--------------------------------------------------------------------------------







counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document,
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and (iv) a customary legal
opinion of the Loan Parties’ counsel, addressed to the Administrative Agent, the
Issuing Bank and the Lenders (together with any other real estate related
opinions separately described herein, if any), all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Company for the 2013 and 2014
fiscal years of Company, (ii) unaudited interim consolidated financial
statements (limited to balance sheets and income statements in the case of
monthly financial statements which are not the end of a fiscal quarter of the
Company) of the Company for each fiscal month and quarter ended after the date
of the latest applicable financial statements delivered pursuant to clause (i)
of this paragraph as to which such financial statements are available.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of each Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in the Loan Documents
are true and correct as of such date, and (iii) certifying as to any other
factual matters as may be reasonably requested by the Administrative Agent.
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (limited, in the case of counsel, to the reasonable and documented
fees and expenses of Morgan, Lewis & Bockius LLP), on or before the Effective
Date.


- 84-



--------------------------------------------------------------------------------







(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.
(g)    Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.
(h)    Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
(i)    Intentionally Omitted.
(j)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date.
(k)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of a period
requested by the Administrative Agent.
(l)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date, Excess Availability shall not be less than $15,000,000.
(m)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(n)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.


- 85-



--------------------------------------------------------------------------------







(o)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.
(p)    Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).
(q)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.
(r)    Approvals. All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of the Borrowers and their Subsidiaries (including shareholder approvals, if
any) shall have been obtained on terms satisfactory to Administrative Agent and
shall be in full force and effect.
(s)    Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrowers and their Affiliates shall be acceptable to the Administrative Agent
in its sole discretion.
(t)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its Permitted Discretion.
(u)    Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.
(v)    Appraisal. The Administrative Agent shall have received an appraisal of
the Borrowers’ Inventory from a firm satisfactory to the Administrative Agent in
its Permitted Discretion, which appraisal shall be satisfactory to the
Administrative Agent in its Permitted Discretion.
(w)    USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.
(x)    Customer List. The Administrative Agent shall have received a true and
complete customer list for each Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number.


- 86-



--------------------------------------------------------------------------------







(y)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, Availability shall not be less than zero.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), and (c) of this Section.
ARTICLE V    

Affirmative Covenants.
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder (other than contingent
or indemnity obligations for which no claim has been made) shall have been paid
in full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to the terms hereof) in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lenders that:
SECTION 5.01    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:


- 87-



--------------------------------------------------------------------------------







(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification, commentary or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants provided, that the requirements of this clause (a)
shall be deemed to have been satisfied if the Administrative Agent has been
furnished with a consolidated annual report for the Company and its Subsidiaries
containing the foregoing information on form 10-K in the time period specified
above in this clause (a);
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, provided, that the requirements of this clause (b) shall
be deemed to have been satisfied if the Administrative Agent has been furnished
with a quarterly report for the Company and its Subsidiaries containing the
foregoing information on form 10-Q in the time period specified above in this
clause (b);
(c)    within thirty (30) days after the end of each fiscal month of the Company
(other than a month which is also the end of a fiscal quarter or fiscal year of
the Company), its consolidated balance sheet and income statement as of the end
of and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all (with the exception of the first two full fiscal
months ending immediately after consummation of the Specified Acquisition)
certified by a Financial Officer of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to quarterly
adjustments and entries (consistent with past practices), normal year-end audit
adjustments, and the absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause (a),
(b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (a “Compliance
Certificate”) (i) certifying, in the case of the financial statements delivered
under clause (b) or (c) (other than, solely in the case of clause (c) above, for
the first two full fiscal months ending immediately after consummation of the
Specified Acquisition), as presenting fairly in all material respects the
financial condition and results of operations of the


- 88-



--------------------------------------------------------------------------------







Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) in the case of the
financial statements delivered under clauses (a) or (b) above, setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.13 for
such period (whether or not a Covenant Testing Trigger Period then exists), and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(e)    Intentionally Omitted;
(f)    no later than (i) the end of each fiscal year of the Company, a copy of
the draft plan and forecast (including a monthly projected consolidated balance
sheet and income statement) of the Company for each month of the upcoming fiscal
year (the “Projections”) in form reasonably satisfactory to the Administrative
Agent (it being understood that the Company’s customary format consistent with
the format delivered to the Administrative Agent in connection with the
Effective Date will be satisfactory), and (ii) the earlier of (A) 90 days after
the start of such upcoming fiscal year, and (B) the date such draft Projections
are approved by the board of directors of the Company, a copy of the final
Projections;
(g)    (i) as soon as available but in any event within 30 days of the end of
each calendar quarter, as of the period then ended, a Borrowing Base
Certificate, and supporting information in connection therewith as the
Administrative Agent may request in its Permitted Discretion; (ii) as soon as
available but in any event within 30 days of the end of each calendar month
(other than a month that is also the end of a calendar quarter or calendar
year), as of the period then ended, a Borrowing Base Certificate, and supporting
information in connection therewith as the Administrative Agent may request in
its Permitted Discretion, provided that ineligible categories in such monthly
Borrowing Base Certificates shall not be required to be updated from the last
quarterly Borrowing Base Certificate if no Revolving Loans have been outstanding
since the delivery of the last quarterly Borrowing Base Certificate; and (iii)
as soon as available but in any event within 3 days of the end of each week
which ends during a Reporting Trigger Period, as of the period then ended, a
Borrowing Base Certificate, and supporting information in connection therewith
as the Administrative Agent may request in its Permitted Discretion;
(h)    as soon as available but in any event within 30 days of the end of each
calendar month and at such other times as may be requested by the Administrative
Agent in its Permitted Discretion, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent;
(i)    a detailed aging of the Borrowers’ Accounts, including all invoices aged
by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name and balance due for each Account Debtor;


- 89-



--------------------------------------------------------------------------------







(ii)    a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower Representative are deemed by the Administrative Agent to be
appropriate, and (2) including a report of any variances or other results of
Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
and credits issued by Borrowers); and
(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
(iv)    a reconciliation of the Borrowers’ Accounts and Inventory between (A)
the amounts shown in the Borrowers’ general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above and (B) the amounts
and dates shown in the reports delivered pursuant to clauses (i) and (ii) above
and the Borrowing Base Certificate delivered pursuant to clause (g) above as of
such date; and
(v)    a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;
(i)    as soon as available but in any event within 30 days of the end of each
calendar month and at such other times as may be requested by the Administrative
Agent in its Permitted Discretion, as of the month then ended, a schedule and
aging of the Borrowers’ accounts payable, delivered electronically in a text
formatted file acceptable to the Administrative Agent;
(j)    by September 30 of each year, an updated customer list for each Borrower
and its Subsidiaries, which list shall state the customer’s name, mailing
address and phone number, delivered electronically in a text formatted file
acceptable to the Administrative Agent and certified as true and correct by a
Financial Officer of the Borrower Representative;
(k)    promptly upon the Administrative Agent’s request in its Permitted
Discretion:
(i)    copies of invoices issued by the Borrowers in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory or Equipment purchased by any Loan Party; and
(iii)    a schedule detailing the balance of all intercompany accounts of the
Loan Parties;


- 90-



--------------------------------------------------------------------------------







(l)    at such times as may be requested by the Administrative Agent, as of the
period then ended, the Borrowers’ sales journal, cash receipts journal
(identifying trade and non-trade cash receipts) and debit memo/credit memo
journal;
(m)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
(n)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;
(o)    promptly upon the receipt by any Loan Party, for each Plan, a copy of
each annual Actuarial Valuation for Plan Funding; and
(p)    promptly following any request therefor, such other information regarding
the operations, changes in ownership of Equity Interests, business affairs and
financial condition of any Loan Party or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.
SECTION 5.02    Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:
(a)    the occurrence of any Default;
(b)    receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $1,000,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under,
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $250,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;
(c)    any consensual Lien (other than Permitted Encumbrances) or written claim
made or asserted against any of the Collateral;


- 91-



--------------------------------------------------------------------------------







(d)    any loss, damage, or destruction to the Collateral in the amount of
$250,000 or more, whether or not covered by insurance;
(e)    within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral with a value in excess of $50,000 is located;
(f)    Intentionally Omitted;
(g)    within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement (or an amendment thereto) outside of the ordinary
course of business, together with (if requested by the Administrative Agent)
copies of all agreements evidencing such Swap Agreement or amendment;
(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $250,000; and
(i)    any other development that results, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) except to the extent failure to do so could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits with respect to the conduct
of its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, provided that the
foregoing shall not prohibit any merger, consolidation, liquidation, dissolution
disposition or other transaction permitted under Section 6.03 or Section 6.05.
SECTION 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all of its respective Material Indebtedness
and all other material liabilities and material obligations, including Taxes,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) such
liabilities would not result in aggregate liabilities in excess of $500,000 and
none of the Collateral would become subject to forfeiture or loss as a result of
the contest; provided, however, that each Loan Party will, and will cause each
Subsidiary to, remit withholding taxes and other payroll taxes to appropriate
Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.


- 92-



--------------------------------------------------------------------------------







SECTION 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted and except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), as and when determined by the
Administrative Agent, upon reasonable prior notice and during reasonable hours,
to visit and inspect its properties, to conduct at such Loan Party’s premises
field examinations of such Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II (to the extent the
Phase I recommends a Phase II) studies with respect to any Eligible Real
Property, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, however, that if no Event of Default has
occurred and is continuing, the Borrowers shall only have to reimburse the
Administrative Agent for one (provided, that, if Excess Availability is less
than an amount equal to 16% of the aggregate Revolving Commitments at any time
in such twelve (12) month period, then two) such field examination in any twelve
(12) month period. Each Loan Party acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to each Loan Party’s assets for internal use
by the Administrative Agent and the Lenders subject to the confidentiality
obligations of the Administrative Agent and the Lenders hereunder.
SECTION 5.07    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (ii) perform
in all material respects its material obligations under material agreements to
which it is a party, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Use of Proceeds.
(a)    The proceeds of the Loans and the Letters of Credit will be used only for
financing the working capital needs of the Borrowers in the ordinary course of
business (including, without limitation, for Capital Expenditures) and to
refinance certain existing Indebtedness and for other purposes not prohibited by
this Agreement. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.


- 93-



--------------------------------------------------------------------------------







(b)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall, directly or indirectly, use the proceeds of any Borrowing or
Letter of Credit or lend, contribute or otherwise make available such proceeds
to any Subsidiary or other Person (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
SECTION 5.09    Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder (other than projections, other forward looking
information and information of a general economic or industry specific nature)
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Borrowers
on the date thereof as to the matters specified in this Section 5.09; provided
that, with respect to projected financial information, the Loan Parties will
only ensure that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
projections are subject to inherent uncertainties and contingencies which may be
outside the control of any Loan Party and that no assurance can be given that
such projected financial information will be realized).
SECTION 5.10    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrowers will furnish to the
Lenders, upon request of the Administrative Agent in its Permitted Discretion,
information in reasonable detail as to the insurance so maintained.
SECTION 5.11    Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.


- 94-



--------------------------------------------------------------------------------







SECTION 5.12    Appraisals. At any time that the Administrative Agent requests
in its Permitted Discretion, each Loan Party will provide the Administrative
Agent with appraisals or updates thereof of their Inventory or Eligible Real
Property from an appraiser selected and engaged by the Administrative Agent in
its Permitted Discretion, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law; provided,
however, that if no Event of Default has occurred and is continuing, the
Borrowers shall only have to reimburse the Administrative Agent for: (i) one
(provided, that, if Excess Availability is less than an amount equal to 16% of
the aggregate Revolving Commitments at any time in such twelve (12) month
period, then two) such inventory appraisal in any twelve (12) month period, and
(ii) one (provided, that, if Excess Availability is less than an amount equal to
16% of the aggregate Revolving Commitments at any time in such twelve (12) month
period, then two) such Eligible Real Property appraisal in any twelve (12) month
period.
SECTION 5.13    Depository Banks. Unless otherwise consented to by the
Administrative Agent in its Permitted Discretion, each Loan Party will maintain
the Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of its business (it being understood
and agreed that the foregoing is not intended to require that the Administrative
Agent be the exclusive provider of such services for the Loan Parties), provided
that the Loan Parties shall not be required to satisfy the forgoing requirements
with respect to any Deposit Account that is an Excluded Account (as defined in
the Security Agreement).
SECTION 5.14    Additional Collateral; Further Assurances. (0) Subject to
applicable Requirement of Law, each Loan Party will cause each Subsidiary formed
or acquired after the date of this Agreement within 45 days (in each case, as
such time may be extended in the Administrative Agent’s sole discretion) to
become a Loan Party (which Loan Party, in the Administrative Agent's sole
discretion, may be a Borrower) by executing a Joinder Agreement; provided,
however, that no CFC (or any Subsidiary thereof) or Domestic Subsidiary HoldCo
shall be required to become a Loan Party hereunder to the extent doing so could
reasonably be expected to result in material adverse tax consequences to the
Loan Parties; provided that each Loan Party shall cause any Subsidiary formed to
consummate the Specified Acquisition to become a Loan Party pursuant to this
clause (a) within 45 days of the date of consummation of the Specified
Acquisition. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor (and a Borrower, as applicable) hereunder
and thereupon shall have all of the rights, benefits, duties and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, in any property of such Loan Party which constitutes
Collateral, excluding any parcel of real property located in the U.S. owned by
any Loan Party (other than any parcel of Eligible Real Property).
(a)    Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its directly owned Subsidiaries (other than Sierra Herb to
the extent the Borrowers are in compliance with Section 5.16(c), CFCs and
Domestic Subsidiary HoldCos), and (ii) 65% (or such greater percentage that
could not reasonably be expected to cause any material adverse tax consequences
to the Loan Parties) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding


- 95-



--------------------------------------------------------------------------------







Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in each directly owned Subsidiary that is a CFC or Domestic
Subsidiary Holdco to, in each case, be subject at all times to a first priority,
perfected Lien (subject to Liens permitted under Section 6.02) in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request.
(b)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
flood zone determinations and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and all
at the expense of the Loan Parties.
SECTION 5.15    Intentionally Omitted.
SECTION 5.16    Post-Closing Covenants.
(a)    Within ninety (90) days of the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrowers shall use
commercially reasonable efforts to deliver to the Administrative Agent each
Collateral Access Agreement required to be provided pursuant to Section 4.13 of
the Security Agreement.
(b)    Within ninety (90) days of the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrowers shall
deliver to the Administrative Agent each Deposit Account Control Agreement
required to be provided pursuant to Section 4.14 of the Security Agreement.
(c)    Within ninety (90) days of the date hereof (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrowers shall
deliver to the Administrative Agent evidence, in form and substance reasonably
satisfactory to the Administrative Agent, that Sierra Herb has been dissolved.
(d)    Within five (5) Business Days of the date hereof (or such later date as
the Administrative Agent may agree in its sole discretion), the Administrative
Agent shall have received updated insurance certificates and endorsements, in
form and substance reasonably satisfactory to the Administrative Agent.
ARTICLE VI    

Negative Covenants.


- 96-



--------------------------------------------------------------------------------







Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent or indemnity obligations for which no
claim has been made) shall have been paid in full and all Letters of Credit
shall have expired or terminated (or have been cash collateralized pursuant to
the terms hereof), in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:
SECTION 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;
(c)    Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary, provided that (i) (A) Indebtedness of any
Loan Party (other than a Borrower) to a Borrower, and (B) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any Subsidiary that is a
Loan Party shall, in each case, be subject to Section 6.04 and (ii) Indebtedness
of any Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a
Loan Party to any Subsidiary that is not a Loan Party shall be subordinated in
right of payment to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;
(d)    Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
(A) Guarantees by any Borrower of any Indebtedness of any Loan Party (other than
a Borrower), and (B) Guarantees by any Borrower or Subsidiary that is a Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party shall, in each
case, be subject to Section 6.04 and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;
(e)    Intentionally Omitted;
(f)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (m) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness, (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v)


- 97-



--------------------------------------------------------------------------------







the terms of such Refinance Indebtedness (other than economic terms) are not
less favorable to the obligor thereunder than the original terms of such
Original Indebtedness and (vi) if such Original Indebtedness was subordinated in
right of payment to the Secured Obligations, then the terms and conditions of
such Refinance Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to such Original Indebtedness;
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(h)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
(i)    Indebtedness in respect of cash management and treasury obligations
netting services, overdraft protections, employee credit card programs and
otherwise in connection with deposit and checking accounts, in each case, in the
ordinary course of business;
(j)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price (including working capital adjustments),
non-compete, or similar obligation of Company or the applicable Subsidiary
incurred in connection with the consummation of one or more Permitted
Acquisitions;
(k)    unsecured Indebtedness of Company or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to the Administrative Agent, including, without
limitation, satisfactory subordination terms;
(l)    Indebtedness in respect of Swap Agreements permitted under Section 6.07;
(m)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (m), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
$5,000,000 at any time outstanding;
(n)    other Indebtedness so long as (i) no Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate principal amount of the Indebtedness outstanding at any time pursuant
to this clause (n) does not exceed $15,000,000, unless at the time any
Indebtedness in excess of such limit is incurred, after giving pro forma effect
to the incurrence thereof, the Borrowers have a Fixed Charge Coverage Ratio,
calculated on a trailing four fiscal quarter basis, of at least 1.00 to 1.00
recomputed for the most


- 98-



--------------------------------------------------------------------------------







recent fiscal quarter for which financial statements have been delivered to
Administrative Agent under the Loan Documents, and (iii) such Indebtedness is
not secured by any Liens other than as permitted under Section 6.02(h);
(o)    Indebtedness representing deferred compensation to employees, directors
and officers of any Borrower and its Subsidiaries incurred in the ordinary
course of business;
(p)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise is permitted hereunder;
(q)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Company or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year; and
(r)    Indebtedness of any Borrower or any of its respective Subsidiaries
constituting Capital Lease Obligations solely in connection with the acquisition
and/or leasing of vehicles in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding.
SECTION 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary or any other Borrower or Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereof, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)    Liens on cash collateral securing obligations owed to Wells Fargo Bank,
N.A. (or any of its Affiliates) as set forth in the Pay-Off Letter, so long as
any remaining unapplied cash collateral is returned to the Company within 120
days of the Effective Date;
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of


- 99-



--------------------------------------------------------------------------------







such acquisition or the date such Person becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(g)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
(h)    Liens on Equipment and real property (and fixtures thereon) (other than
any Eligible Real Property); provided that such Liens secure Indebtedness
permitted by clause (n) of Section 6.01;
(i)    Liens on deposits made to secure obligations under Swap Agreements with
Persons (“Counterparties”) that are not Secured Parties, so long as: (i) no such
deposit is provided by a Loan Party when an Event of Default has occurred and is
continuing, and (ii) no such deposits in excess of an aggregate amount of
$1,000,000 at any one time shall be provided by a Loan Party unless after giving
effect to providing such deposit, on a pro forma basis, either: (I) at all times
for the 45 day period prior to providing such deposit and after giving effect
thereto, Excess Availability is greater than or equal to an amount equal to 25%
of the aggregate Revolving Commitments, or (II) (x) at all times for the 45 day
period prior to providing such deposit and after giving effect thereto, Excess
Availability is greater than or equal to an amount equal to 20% of the aggregate
Revolving Commitments, and (y) the Fixed Charge Coverage Ratio, calculated on a
trailing four fiscal quarter basis, is greater than or equal to 1.2 to 1.0,
recomputed for the most recent fiscal quarter for which financial statements
have been delivered to Administrative Agent under the Loan Documents;
(j)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(k)    (1) Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition and (2)
solely in connection with the Specified Acquisition and solely to the extent
contemplated by Section 2.02(c) of the Transition Services Agreement (and only
for so long as the Transition Services Agreement is in force and effect), any
Lien on the “working capital” deposit account of the Company or any of its
Subsidiaries arising solely as a result of the withdrawal rights and/or
co-signatory rights of the Seller (and/or any affiliates of the Seller party to
the Transition Services Agreement) with respect to such deposit account;
provided that the aggregate credit balance in such deposit account shall not
exceed $3,000,000 at any one time;
(l)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 6.1;


- 100-



--------------------------------------------------------------------------------







(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods so long as such liens attach only to the imported goods;
(n)    leases, licenses, subleases or sublicenses of real property or equipment
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of any Borrower and its Subsidiaries,
taken as a whole, or (ii) secure any Indebtedness;
(o)    non-exclusive licenses or sublicenses of intellectual property granted by
any Loan Party in the ordinary course of business;
(p)    other Liens which do not secure Indebtedness for borrowed money or letter
of credit reimbursement obligations and as to which the aggregate principal
amount of the Indebtedness secured thereby does not exceed $500,000; and
(q)    Liens securing Indebtedness incurred pursuant to Section 6.01(r);
provided that any such Lien shall encumber only the vehicles acquired with the
proceeds of such Indebtedness.
SECTION 6.03    Fundamental Changes. (0) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
any Borrower may merge into a Borrower in a transaction in which such Borrower
is the surviving entity, (ii) any Loan Party (other than a Borrower) may merge
into any other Loan Party in a transaction in which the surviving entity is a
Loan Party and (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower which owns such Subsidiary determines in good faith
that such liquidation or dissolution is in the best interests of such Borrower
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.
(a)    No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and their Subsidiaries on the date hereof and businesses
reasonably similar, related, complementary, ancillary or incidental thereto.
(b)    No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from the basis in effect on the Effective Date unless it has given
the Administrative Agent not less than thirty (30) days’ prior written notice
thereof; provided, that any Subsidiary acquired in an Acquisition may change its
fiscal year so it corresponds to that of the Borrowers.
SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any evidence of Indebtedness or
Equity Interests or other securities (including any


- 101-



--------------------------------------------------------------------------------







option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or
permit to exist any Equity Interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise) (each of the foregoing, an “Investment”) except:
(a)    Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Secured Parties to the extent
required by the Security Agreement or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;
(b)    Investments in existence on the date hereof and described in Schedule
6.04;
(c)    investments by the Borrowers and the Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary referred
to in Section 5.14), (B) the aggregate amount of investments by (i) Borrowers in
Loan Parties (other than Borrowers), and (ii) Loan Parties in Subsidiaries that
are not Loan Parties (together, in each case, with outstanding intercompany
loans permitted under clause (B) to the proviso to Section 6.04(d) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed $5,000,000 in the aggregate at any time outstanding (in each case
determined without regard to any write-downs or write-offs), and (C) no such
investments may be made while an Event of Default is continuing or would result
therefrom;
(d)    loans or advances made by any Borrower to any Subsidiary and made by any
Subsidiary to any other Borrower or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement, (B) the amount of such loans
and advances made by: (i) Borrowers to other Loan Parties (other than
Borrowers), and (ii) Loan Parties to Subsidiaries that are not Loan Parties
(together, in each case, with outstanding investments permitted under clause (B)
to the proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $5,000,000 in the aggregate at any
time outstanding (in each case determined without regard to any write-downs or
write-offs), and (C) no such loans or advances may be made while an Event of
Default is continuing or would result therefrom;
(e)    Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of: (i) Loan Parties (other
than Borrowers) that is Guaranteed by any Borrower, and (ii) Subsidiaries that
are not Loan Parties that is Guaranteed by any Loan Party (together, in each
case, with outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d)) shall not exceed $5,000,000 in the aggregate at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);
(f)    loans or advances made to employees, officers or directors on an
arms-length basis in the ordinary course of business for (i) reasonable travel
and entertainment expenses, relocation costs and similar purposes and (ii) for
any other purpose up to a maximum of $250,000


- 102-



--------------------------------------------------------------------------------







to any employee, officer or director and up to a maximum of $2,000,000 in the
aggregate at any one time outstanding;
(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and accounts receivable, notes payable, or stock or
other securities issued by Account Debtors pursuant to negotiated agreements
with respect to settlement of such Account Debtor’s Accounts obligations in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss or received in connection
with the bankruptcy or reorganization of customers or suppliers, or settlement
of disputes with suppliers, in each case in the ordinary course of business;
(h)    Investments in the form of Swap Agreements permitted by Section 6.07;
(i)    Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a permitted acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
(j)    Investments received in connection with the disposition of assets
permitted by Section 6.05;
(k)    Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(l)    Permitted Acquisitions;
(m)    any other investments (other than any Acquisition) so long as: (i) both
before and after giving effect to such investment, no Event of Default exists,
will exist, or would result therefrom, and (ii) after giving effect to the
consummation of such investment, on a pro forma basis, either: (A) at all times
for the 45 day period prior to the consummation of such investment and after
giving effect to such investment, Excess Availability is greater than or equal
to an amount equal to 25% of the aggregate Revolving Commitments, or (B) (I) at
all times for the 45 day period prior to the consummation of such investment and
after giving effect to such investment, Excess Availability is greater than or
equal to an amount equal to 20% of the aggregate Revolving Commitments, and (II)
the Fixed Charge Coverage Ratio, calculated on a trailing four fiscal quarter
basis, is greater than or equal to 1.0 to 1.0, recomputed for the most recent
fiscal quarter for which financial statements have been delivered to
Administrative Agent under the Loan Documents;
(n)    deposits, prepayments, advances and other credits to suppliers, vendors,
customers, lessors and landlords or in connection with marketing promotions,
such as sweepstakes, in each instance, made in the ordinary course of business;
(o)    advances of payroll payments to employees in the ordinary course of
business;


- 103-



--------------------------------------------------------------------------------







(p)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit;
(q)    the purchase of investment property from time to time in the Special
Investment Account; provided, however, that notwithstanding anything contained
in the Loan Documents to the contrary, no (i) proceeds of any Loans or (ii) any
other additional funds or other property shall be added to the Special
Investment Account after the Effective Date unless, solely with respect to
clause (ii): (A) both before and after giving effect to such addition, no
Default exists, will exist, or would result therefrom, and (B) after giving
effect to such addition, on a pro forma basis, either: (I) at all times for the
45 day period prior to the consummation of such addition and after giving effect
to such addition, Excess Availability is greater than or equal to an amount
equal to 25% of the aggregate Revolving Commitments, or (II) (X) at all times
for the 45 day period prior to the consummation of such addition and after
giving effect to such addition, Excess Availability is greater than or equal to
an amount equal to 20% of the aggregate Revolving Commitments, and (Y) the Fixed
Charge Coverage Ratio, calculated on a trailing four fiscal quarter basis, is
greater than or equal to 1.0 to 1.0, recomputed for the most recent fiscal
quarter for which financial statements have been delivered to Administrative
Agent under the Loan Documents;
(r)    solely in connection with the Specified Acquisition and solely to the
extent contemplated by Sections 2.01 and 2.02 of the Transition Services
Agreement (but only for so long as the Transition Services Agreement is in force
and effect), advances made by Buyer to Seller and/or any of its affiliates in an
aggregate amount not to exceed $5,000,000 per fiscal month; and
(s)    the BFA Lease Guaranty.
SECTION 6.05    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to Dispose of any asset, including any Equity Interest owned by it,
nor will any Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to another Borrower or another
Subsidiary in compliance with Section 6.04), excluding therefrom the payment of
advances, customer deposits, trade payables and other accrued expenses and
liabilities incurred in the ordinary course of business, except:
(a)    Dispositions of (i) Inventory in the ordinary course of business, (ii)
used, obsolete, worn out or surplus equipment or property in the ordinary course
of business and (iii) equipment or property no longer used or useful in the
conduct of the business of the Borrowers and their Subsidiaries;
(b)    Dispositions of assets to any Borrower or any Subsidiary, provided that
any such Dispositions which are not solely among: (i) Borrowers, (ii) Loan
Parties (other than Borrowers), or (iii) Subsidiaries that are not Loan Parties,
shall, in each case, be made in compliance with Section 6.09;
(c)    Dispositions of Accounts in connection with the compromise, settlement or
collection thereof;
(d)    Dispositions of Permitted Investments;


- 104-



--------------------------------------------------------------------------------







(e)    Sale and Leaseback Transactions permitted by Section 6.06;
(f)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and
(g)    Dispositions that are not permitted by any other clause of this Section,
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$5,000,000 during any fiscal year of the Company;
(h)    Dispositions of fixed or capital assets (other than Eligible Real
Property) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property; provided that to the extent the property being transferred constitutes
Collateral, such replacement property shall constitute Collateral;
(i)    the granting of Liens permitted by Section 6.02, the making of
Investments permitted by Section 6.04 and the making of Restricted Payments
permitted by Section 6.08;
(j)    leases, subleases, licenses or sublicenses of real or personal property,
in each case in the ordinary course of business and which do not materially
interfere with the business of the Company and the Subsidiaries, taken as a
whole;
(k)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(l)    the unwinding of any Swap Agreement;
(m)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial intellectual
property (excluding, for the avoidance of doubt, the Farmer Trademark);
(n)    other Dispositions by the Company or any Subsidiary of assets in
connection with the closing of a warehouse or facility which consist of
leasehold interests in the premises of such warehouse or facility, the equipment
and fixtures located at such premises and the books and records relating
exclusively and directly to the operations of such warehouse or facility;
provided that (i) written notice thereof shall be provided to the Administrative
Agent at least ten (10) days in advance thereof, (ii) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length transaction
and (iii) no Event of Default shall have then occurred and be continuing or
would result therefrom;
(o)    Dispositions of investment property from the Preferred Stock Portfolio;
provided, that, all of the proceeds from such Dispositions shall be (A)
reinvested in other investment property consisting of shares of preferred stock
of public companies (other than the Company), in


- 105-



--------------------------------------------------------------------------------







each case, held in the Special Investment Account, or (B) used for general
operating, working capital and other proper corporate purposes of the Company
and its Subsidiaries not otherwise prohibited by the terms hereof;
(p)    any Disposition of real property owned in fee (other than the Northlake
Property); provided that (i) written notice thereof shall be provided to the
Administrative Agent at least ten (10) days in advance thereof, (ii) such sale
shall be on commercially reasonable prices and terms in a bona fide arm’s length
transaction, (iii) no Event of Default shall have then occurred and be
continuing or would result therefrom, (iv) the aggregate fair market value of
all real property sold pursuant to this clause (p) shall not exceed $10,000,000
in any calendar year unless at the time any Disposition is made in excess of
such limit, at all times for the 45 day period prior to the consummation of such
Disposition and after giving effect to such Disposition, Excess Availability is
greater than or equal to an amount equal to 25% of the aggregate Revolving
Commitments, and (v) in the case of a Disposition of Eligible Real Property,
immediately upon such Disposition, the Company delivers to the Administrative
Agent a Borrowing Base Certificate reflecting the removal of such Eligible Real
Property from the Borrowing Base; and
(q)    any Disposition of the Torrance Facility;
provided, that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(f), (i), (k), (l) and (m) and except for
Dispositions amongst Loan Parties), shall be for no less than the fair market
value of such property at the time of such Disposition as determined by the
Company in good faith
SECTION 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
SECTION 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.
SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness.
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation


- 106-



--------------------------------------------------------------------------------







(contingent or otherwise) to do so, except (i) each of the Borrowers and its
Subsidiaries may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) any Subsidiary may make a Restricted
Payment to a Borrower and any Subsidiary which is not a Loan Party may make a
Restricted Payment to another Subsidiary, (iii) each of the Loan Parties may
make other Restricted Payments so long as: (A) both before and after giving
effect to such Restricted Payment, no Default exists, will exist, or would
result therefrom, and (B) after giving effect to the consummation of such
Restricted Payment, on a pro forma basis, either: (I) at all times for the 45
day period prior to the consummation of such Restricted Payment and after giving
effect to such Restricted Payment, Excess Availability is greater than or equal
to an amount equal to 25% of the aggregate Revolving Commitments, or (II) (x) at
all times for the 45 day period prior to the consummation of such Restricted
Payment and after giving effect to such Restricted Payment, Excess Availability
is greater than or equal to an amount equal to 20% of the aggregate Revolving
Commitments, and (y) the Fixed Charge Coverage Ratio, calculated on a trailing
four fiscal quarter basis, is greater than or equal to 1.2 to 1.0, recomputed
for the most recent fiscal quarter for which financial statements have been
delivered to Administrative Agent under the Loan Documents, (iv) the Company may
make noncash repurchases of Equity Interests deemed to occur upon the exercise
of stock options or similar equity incentive awards if such Equity Interests
represent a portion of the exercise price of such options or similar equity
incentive awards, (v) the Company may make cash payments in lieu of the issuance
of fractional shares representing insignificant interests in the Company in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for shares of common stock in the Company, (vi)
so long as no Default has occurred and is continuing, the Company may pay for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the Company held by any future, present or former employee,
director, consultant or distributor (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Company or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee or director equity plan, employee or director stock option plan
or any other employee or director benefit plan or any agreement (including but
not limited to the ESOP and including any stock subscription or shareholder
agreement) with any employee, director, consultant or distributor of the Company
or any of its Subsidiaries in an aggregate amount not to exceed $500,000 in any
calendar year, and (vii) the Company may make distributions or pay dividends to
the ESOT in the amounts of regularly scheduled payments to be made on the ESOP
Indebtedness in accordance with the terms of the ESOP Loan Documents in effect
on the date hereof; provided, that, as to any such distribution or dividend, all
proceeds received by the ESOT are used by the ESOT to repay the ESOP
Indebtedness.
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;


- 107-



--------------------------------------------------------------------------------







(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and
(v)    repayments of Indebtedness so long as: (A) both before and after giving
effect to such repayment of Indebtedness, no Default exists, will exist, or
would result therefrom, and (B) after giving effect to the consummation of such
repayment of Indebtedness, on a pro forma basis, either: (I) at all times for
the 45 day period prior to the consummation of such repayment of Indebtedness
and after giving effect to such repayment of Indebtedness, Excess Availability
is greater than or equal to an amount equal to 25% of the aggregate Revolving
Commitments, or (II) (x) at all times for the 45 day period prior to the
consummation of such repayment of Indebtedness and after giving effect to such
repayment of Indebtedness, Excess Availability is greater than or equal to an
amount equal to 20% of the aggregate Revolving Commitments, and (y) the Fixed
Charge Coverage Ratio, calculated on a trailing four fiscal quarter basis, is
greater than or equal to 1.2 to 1.0, recomputed for the most recent fiscal
quarter for which financial statements have been delivered to Administrative
Agent under the Loan Documents.
SECTION 6.09    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among (i) Borrowers not involving any other Affiliate, or (ii) Loan Parties
(other than any Borrower) not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(c), 6.04(d) or 6.04(f), (d) any Indebtedness
permitted under Section 6.01(c), (e) any Restricted Payment permitted by
Section 6.08, (f) loans or advances to employees permitted under Section 6.04,
(g) the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Borrower’s board of directors.
SECTION 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to any
Borrower or any other Subsidiary or


- 108-



--------------------------------------------------------------------------------







to Guarantee Indebtedness of any Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary, or any assets of a
Subsidiary, pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vi) the foregoing shall not apply to restrictions requiring
minimum reserves of cash or other deposits or minimum net worth requirements
imposed by customers under contracts entered into in the ordinary course of
business and (vii) clause (b) of the foregoing shall not apply to any
restrictions imposed by any agreement relating to Indebtedness incurred pursuant
to Section 6.01 entered into after the Effective Date so long as such
restrictions are no more burdensome on the Company’s Subsidiaries than the
restrictions contained herein.
SECTION 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness unless expressly permitted
under the subordination terms relative to such Indebtedness, or (b) its charter,
articles or certificate of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational or governing
documents, except in the case of each of this clause (b), such amendments,
modifications, or waivers, which would not be materially adverse to the Lenders
either individually or in the aggregate.
SECTION 6.12    Intentionally Omitted.
SECTION 6.13    Fixed Charge Coverage Ratio. Upon the occurrence and during the
continuance of a Covenant Testing Trigger Period, the Borrowers will not permit
the Fixed Charge Coverage Ratio to be less than 1.0 to 1.0 when measured, on a
trailing four-fiscal quarter basis, as of the end of: (a) the last fiscal
quarter immediately preceding the occurrence of such Covenant Testing Trigger
Period for which financial statements have most recently been delivered pursuant
to Section 5.01, and (b) each fiscal quarter for which financial statements are
delivered pursuant to Section 5.01 during such Covenant Testing Trigger Period.
SECTION 6.14    Farmer Trademark. The Loan Parties shall maintain, defend and
preserve the Farmer Trademark and its value, usefulness, merchantability and
marketability in a manner consistent with past practices, and shall not sell,
assign, transfer, encumber or license the Farmer Trademark to any Person (other
than Liens created pursuant to the Loan Documents) without the prior written
consent of the Required Lenders.
ARTICLE VII    

Events of Default.


- 109-



--------------------------------------------------------------------------------







If any of the following events (“Events of Default”) shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan, LC Fee or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 5.02(a), 5.03 (with respect to a Loan
Party’s existence) or 5.08 or in Article VI of this Agreement, or (ii) Sections
4.1(d) through (g), 4.2(a), (b) and (d), 4.3(a) and (b), 4.6, 4.7(c) through
(e), 4.11, 4.12, 4.14, 4.15, 4.16 or Article VII of the Security Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 10 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.10, 5.11 or 5.13 of this Agreement or (ii) 30 days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or any other Loan Document;
(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after any
applicable grace period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the


- 110-



--------------------------------------------------------------------------------







voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by Section 6.05 or any
Indebtedness that becomes due as a result of any voluntary refinancing permitted
under Section 6.01;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    any Loan Party shall become unable, admit in writing its inability, or
publicly declare its intention not to, or fail generally to pay its debts as
they become due;
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $2,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or Subsidiary to enforce any such
judgment; or (ii) any Loan Party or Subsidiary shall fail within thirty (30)
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year or (ii)
$10,000,000 for all periods;
(m)    a Change in Control shall occur;
(n)    Intentionally Omitted;


- 111-



--------------------------------------------------------------------------------







(o)    the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Party shall deny that it has
any further liability under the Loan Guaranty to which it is a party, or shall
give notice to such effect, including, but not limited to notice of termination
delivered pursuant to Section 10.08 of this Agreement, except where due to such
Loan Party’s permitted liquidation or dissolution under the terms of this
Agreement;
(p)    except as permitted by the terms of this Agreement or any Collateral
Document, (i) any Collateral Document that purports to create a Lien shall for
any reason fail to create a valid security interest in any Collateral purported
to be covered thereby, or (ii) any Lien securing any Secured Obligation shall
cease to be a perfected, first priority Lien (subject to any applicable
Permitted Encumbrances or Liens pursuant to Sections 6.02(c) or (e)) except as
the result of an action or failure to act on the part of the Administrative
Agent;
(q)    except as the result of an action or failure to act on the part of the
Administrative Agent, any Collateral Document shall fail to remain in full force
or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document; or
(r)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
then, and in every such Event of Default (other than an Event of Default with
respect to the Borrowers described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower Representative, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments,
whereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, but ratably
as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in the case of any event with respect to the Borrowers
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided


- 112-



--------------------------------------------------------------------------------







to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE VIII    

The Administrative Agent.
SECTION 8.01    Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
SECTION 8.03    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by


- 113-



--------------------------------------------------------------------------------







it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.
SECTION 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower Representative and with the
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of the Borrower Representative (unless a Specified Event of Default shall have
occurred and be continuing), to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and consented to by the Borrower
Representative (to the extent such consent is required) and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,


- 114-



--------------------------------------------------------------------------------







on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrowers and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Bank and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.
SECTION 8.07    Non-Reliance.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and


- 115-



--------------------------------------------------------------------------------







without reliance upon the Administrative Agent or any other Lender and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their respective Subsidiaries) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.
(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
SECTION 8.08    Titles. No Lender having the title of syndication agent shall
have any obligations, duties or liabilities hereunder in its capacity as a
syndication agent.
SECTION 8.09    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (0) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
California Uniform


- 116-



--------------------------------------------------------------------------------







Commercial Code. Each Lender authorizes the Administrative Agent to enter into
each of the Collateral Documents to which it is a party and to take all action
contemplated by such documents. Each Lender agrees that no Secured Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.
SECTION 8.10    Flood Laws. Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation. For
purposes of this Agreement, "Flood Laws" shall mean, collectively, the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the
National Flood Insurance Reform Act of 1994, and the Biggert-Waters Flood
Insurance Act of 2012, as such statutes may be amended or re-codified from time
to time, any substitution therefor, any regulations promulgated thereunder, and
all other Legal Requirements relating to flood insurance. Chase, as
administrative agent or collateral agent on a syndicated facility, will post on
the applicable electronic platform (or otherwise distribute to each Lender in
the syndicate) documents that it receives in connection with the Flood Laws.
However, Chase reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.
ARTICLE IX    

Miscellaneous.
SECTION 9.01    Notices. (0) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(i)    if to any Loan Party, to the Borrower Representative at:
Farmer Bros. Co.
1912 Farmer Brothers Drive
Northlake, TX 76262
Attention: Legal Department
Email: LegalDepartment@farmerbros.com
  




- 117-



--------------------------------------------------------------------------------







(ii)    if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at:
2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention: Ross Gilbert
Facsimile No: (214) 965-2594


with a copy to:


MORGAN, LEWIS & BOCKIUS LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071-3132
Attention: Marshall Stoddard, Jr., Esq.
Facsimile No: (212) 309-6001


(iii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during


- 118-



--------------------------------------------------------------------------------







the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02    Waivers; Amendments. (0) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.


- 119-



--------------------------------------------------------------------------------







(a)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase), neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(x) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (except (1) in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Required Lenders and (2) that any adjustment or modification
of defined terms used in the determination of the Borrowing Base shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (except (1)
in connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders and (2) that any adjustment or modification of defined terms used in the
determination of the Borrowing Base shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (ii)), (iv) change Section
2.18(b) or (d) in a manner that would alter the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender), (v) increase the advance rates set forth in the definition of Borrowing
Base or add new categories of eligible assets, without the written consent of
each Revolving Lender (other than any Defaulting Lender), (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (vii) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (viii) release any Loan Guarantor from its
obligation under its Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), without the written consent of each Lender (other
than any Defaulting Lender), or (ix) except as provided in clause (c) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any amendment to Section 2.20 shall
require the consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender). The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04. Any
amendment, waiver or other modification of this Agreement or any other Loan
Document that by


- 120-



--------------------------------------------------------------------------------







its terms affects the rights or duties under this Agreement of the Lenders of
one or more Classes (but not the Lenders of any other Class), may be effected by
an agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.
(b)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all of the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Subsidiary, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $2,500,000 during any
calendar year without the prior written authorization of the Required Lenders
(it being agreed that the Administrative Agent may rely conclusively on one or
more certificates of the Borrowers as to the value of any Collateral to be so
released, without further inquiry). The Administrative Agent and the Lenders
agree that the Administrative Agent shall execute and deliver all documents
reasonably requested by any Loan Party to effect or otherwise evidence such
release (and, if requested by the Administrative Agent in connection with such
execution and delivery, the Loan Party disposing of such property shall certify
to the Administrative Agent that the applicable sale or disposition is being
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry)).
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity


- 121-



--------------------------------------------------------------------------------







which is reasonably satisfactory to the Borrowers, the Administrative Agent and
the Issuing Bank shall agree, as of such date, to purchase for cash the Loans
and other Obligations due to the Non-Consenting Lender pursuant to an Assignment
and Assumption and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Non-Consenting Lender to be terminated as of
such date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrowers shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
(d)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (0) The Loan Parties shall,
jointly and severally, pay all (i) reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent (limited to one primary counsel, one local counsel in each
reasonably necessary jurisdiction, one specialty counsel in each reasonably
necessary specialty area, and one or more additional counsel if one or more
actual conflicts of interest arise), in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender (limited to one primary
counsel, one local counsel in each reasonably necessary jurisdiction, one
specialty counsel in each reasonably necessary specialty area, and one or more
additional counsel if one or more actual conflicts of interest arise), in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such documented out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:
(i)    appraisals (subject to the limitations set forth in Section 5.12) and
insurance reviews;


- 122-



--------------------------------------------------------------------------------







(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the reasonable
and documented internally allocated fees for each Person employed by the
Administrative Agent with respect to each field examination (subject to the
limitation set forth in Section 5.06);
(iii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iv)    Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(v)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(vi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by a Loan Party or a Subsidiary, or
any Environmental Liability related in any way to a Loan Party or a Subsidiary,
(iv) the failure of a Loan Party to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses: (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such


- 123-



--------------------------------------------------------------------------------







Indemnitee, (B) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from a breach of any Loan Document by
such Indemnitee, or (C) arise out of any dispute among Indemnitees that do not
involve any acts or omissions of the Loan Parties or any of their Affiliates (it
being acknowledged and agreed that the indemnification shall extend to Chase in
its capacity as the Administrative Agent (but not the Lenders) relative to
disputes between or among the Administrative Agent on the one hand, and one or
more Lenders, or one or more of their Affiliates, on the other hand). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Loan Parties’ failure to pay any such amount shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or the Issuing Bank in its capacity
as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph


- 124-



--------------------------------------------------------------------------------







(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Borrower Representative, provided that the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;
(B)    the Administrative Agent;
(C)    the Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 and the tax forms required by Section 2.17(f); and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or


- 125-



--------------------------------------------------------------------------------







more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the other Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of and stated interest on the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement,


- 126-



--------------------------------------------------------------------------------







notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(b)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrowers and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to


- 127-



--------------------------------------------------------------------------------







receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.
(c)    Each Lender that sells a participation agrees, at the Borrowers’ request
and expense, to use reasonable efforts to cooperate with the Borrowers to
effectuate the provisions of Section 2.19(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.


- 128-



--------------------------------------------------------------------------------







SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(0) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(a)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf, or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY
OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL


- 129-



--------------------------------------------------------------------------------







PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF,
LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN
DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION
9.02 OF THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR
THE ENFORCEABILITY OF THE SECURED OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(0) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of California, but
giving effect to federal laws applicable to national banks.
(a)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
California State court sitting in Los Angeles, California in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such California State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(b)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


- 130-



--------------------------------------------------------------------------------







SECTION 9.10    WAIVER OF JURY TRIAL; JUDICIAL REFERENCE.
(a)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
(b)    IF ANY ACTION OR PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO AND
EACH PARTY HERETO OR THERETO (OTHER THAN THE ADMINISTRATIVE AGENT OR ANY LENDER)
DOES NOT SUBSEQUENTLY WAIVE IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS
RIGHT TO A TRIAL BY JURY, (A) THE COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A
GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 TO
A REFEREE OR REFEREES TO HEAR AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR
PROCEEDING (WHETHER OF FACT OR OF LAW) AND TO REPORT A STATEMENT OF DECISION,
PROVIDED THAT ANY SUCH ISSUES PERTAINING TO A “PROVISIONAL REMEDY” AS DEFINED IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8 SHALL BE HEARD AND DETERMINED
BY THE COURT, AND (B) THE LOAN PARTIES SHALL BE SOLELY RESPONSIBLE TO PAY ALL
FEES AND EXPENSES OF ANY REFEREE APPOINTED IN SUCH ACTION OR PROCEEDING.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action


- 131-



--------------------------------------------------------------------------------







or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower Representative or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers. For
the purposes of this Section, “Information” means all information received from
the Borrowers relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to


- 132-



--------------------------------------------------------------------------------







any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.
SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.
SECTION 9.15    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.18    Authorization to Distribute Certain Materials to Public-Siders.
(a)    If the Borrowers do not file this Agreement with the SEC, then the
Borrowers hereby authorize the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. Each Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.


- 133-



--------------------------------------------------------------------------------







(b)    Each Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of federal and state securities laws. To the extent that any of the
executed Loan Documents constitutes at any time material non-public information
within the meaning of the federal and state securities laws after the date
hereof, each Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.
ARTICLE X    

Loan Guaranty.
SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
SECTION 10.03    No Discharge or Diminishment of Loan Guaranty. (0) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other Obligated Party liable for


- 134-



--------------------------------------------------------------------------------







any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.
(a)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(b)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed


- 135-



--------------------------------------------------------------------------------







Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.
SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.
SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
SECTION 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.
SECTION 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required


- 136-



--------------------------------------------------------------------------------







by law. If any Loan Guarantor determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Loan Guarantor
may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives the
amount it would have received had no such withholding been made.
SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.
SECTION 10.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.


- 137-



--------------------------------------------------------------------------------







(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.
SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
SECTION 10.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
ARTICLE XI    

The Borrower Representative.
SECTION 11.01    Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual


- 138-



--------------------------------------------------------------------------------







representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. The Administrative Agent and
the Lenders, and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.
SECTION 11.02    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
SECTION 11.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
SECTION 11.04    Notices. Each Borrower shall promptly notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default”. In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.
SECTION 11.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
SECTION 11.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.


- 139-



--------------------------------------------------------------------------------







SECTION 11.07    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.
(Signature Pages Follow)




- 140-



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWERS:


FARMER BROS. CO.,
a Delaware corporation, as a Borrower
By _________________________
Name:
Title:


CHINA MIST BRANDS, INC.,
a Delaware corporation


By _________________________
Name:
Title:


OTHER LOAN PARTIES:


COFFEE BEAN INTERNATIONAL, INC.,
an Oregon corporation
By _________________________
Name:
Title:
FBC FINANCE COMPANY,
a California corporation

By _________________________
Name:
Title:







--------------------------------------------------------------------------------







COFFEE BEAN HOLDING CO., INC.,
a Delaware corporation

By _________________________
Name:
Title:







--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A., as a Lender, Administrative Agent, Issuing Bank, and
Swingline Lender
By _________________________
Name:
Title:







--------------------------------------------------------------------------------









SUNTRUST BANK,
as a Lender
By _________________________
Name:
Title:











--------------------------------------------------------------------------------








COMMITMENT SCHEDULE


Lender


Revolving Commitment
Commitment
JPMorgan Chase Bank, N.A.
$75,000,000
$75,000,000
SunTrust Bank
$50,000,000
$50,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
$125,000,000
$125,000,000








